EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

dated October 25, 2019

by and among

CENTRAL FEDERAL CORPORATION

and

THE PURCHASERS IDENTIFIED ON THE SIGNATURE PAGES HERETO



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of October 25,
2019, by and among Central Federal Corporation, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that number of (i) shares of voting common stock, par value $0.01 per share, of
the Company (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which shall be collectively referred to herein
as the “Common Shares”) and/or (ii) a newly-issued series of convertible
perpetual preferred stock, series C, par value $0.01 per share, of the Company
(the “Series C Preferred Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which shall be collectively referred to herein
as the “Series C Preferred Shares”) which shall be convertible into Common
Shares subject to the terms and conditions set forth in the Certificate of
Designations (as defined below) and, following the Shareholder Approval (as
defined below) and subject to the terms and conditions of the Non-Voting Common
Stock Certificate of Amendment (as defined below), non-voting common stock, par
value $0.01 per share, of the Company (the “Non-Voting Common Stock”). The
Common Shares and the Series C Preferred Shares shall be collectively referred
herein to as the “Shares.” The Common Stock and the Non-Voting Common Stock into
which the Series C Preferred Stock is convertible are referred to herein as the
“Underlying Shares” and the Underlying Shares and the Shares are referred to
herein, collectively, as the “Securities.” Any Purchaser that proposes to
acquire a number of Common Shares that would equal or exceed 10% of the
Company’s total Common Stock (or any other class of voting securities of the
Company) immediately following the closing of this offering shall instead
acquire Common Shares representing 9.9% of the total outstanding Common Stock
(or other class of voting securities of the Company, as applicable) immediately
following the offering and any shares acquired in excess of this amount shall be
issued as Series C Preferred Stock.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“2003 Plan” has the meaning set forth in Section 3.1(g)(i).

“2009 Plan” has the meaning set forth in Section 3.1(g)(i).

“2019 Plan” has the meaning set forth in Section 3.1(g)(i).



--------------------------------------------------------------------------------

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition), or investigation
pending or, to the Company’s Knowledge, threatened against the Company, any
Subsidiary, or any of their respective properties or any officer, director, or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director, or employee before or by any Governmental Entity.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by, or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agency” has the meaning set forth in Section 3.1(pp).

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Acquisition Transaction” (i) a merger, reorganization, share exchange,
consolidation, business combination, recapitalization, dissolution, liquidation,
or similar transaction involving the Company or any of its Subsidiaries;
(ii) the issuance by the Company or any of its Subsidiaries of securities
representing twenty percent (20%) or more of its outstanding Voting Securities
(including upon the conversion, exercise or exchange of securities convertible
into or exercisable or exchangeable for such Voting Securities); or (iii) the
acquisition in any manner, directly or indirectly, of (x) twenty percent (20%)
or more of the outstanding Voting Securities of the Company or any of its
Subsidiaries (including through the acquisition of securities convertible into
or exercisable or exchangeable for such Voting Securities), (y) twenty percent
(20%) or more of the consolidated total assets of the Company and its
Subsidiaries, taken as a whole, or (z) one or more businesses or divisions that
constitute twenty percent (20%) or more of the revenues or net income of the
Company and its Subsidiaries, taken as a whole.

“Bank” means CFBank, National Association, a wholly owned Subsidiary of the
Company.

“Bank Boards” has the meaning set forth in Section 4.20(a).

“Bank Regulatory Approvals” means that a Purchaser shall have received, in its
sole discretion, satisfactory feedback from the Federal Reserve and the OCC
(which may be the absence of any communication from the Federal Reserve or the
OCC, as applicable) that it will not have “control” of the Company or the Bank
for purposes of the BHCA and that no notice is required under the CIBC Act (or
if such notice is required, it has been submitted to the applicable Governmental
Entity, and there has been no objection by such Governmental Entity after the
expiration or earlier termination of any applicable waiting period), and
Purchaser shall have submitted all other filings with and received all other
approvals required by applicable Governmental Entities, in each case as
necessary to permit Purchaser to hold up to twenty-four point nine percent
(24.9%) of any class of voting securities of the Company.

“Benefit Plan” has the meaning set forth in Section 3.1(rr).

“BHCA” has the meaning set forth in Section 3.1(b).

“BHCA Control” has the meaning set forth in Section 3.1(uu).

“Board” means the Board of Directors of the Company.

“Board Representative” has the meaning set forth in Section 4.20(a).

“Burdensome Condition” has the meaning set forth in Section 4.16.

 

3



--------------------------------------------------------------------------------

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the State of Ohio are open for the general transaction of business.

“Buy-In” has the meaning set forth in Section 4.1(d).

“Buy-In Broker” has the meaning set forth in Section 4.1(d).

“Castle Creek” means Castle Creek Capital Partners VII, L.P. Castle Creek is
also a Purchaser as such term is used in this Agreement.

“Certificate of Designations” has the meaning set forth in Section 2.2(a)(ix).

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company and all amendments thereto, as amended as of the date hereof.

“Change in Control” means, with respect to the Company, the occurrence of any
one of the following events:

(1) any Person or “group” (other than the Purchasers and their Affiliates)
becomes a beneficial owner (as defined in Rules 13d-3 of the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the aggregate shares
of Common Stock;

(2) any Person or “group” (other than the Purchasers and their Affiliates)
becomes a beneficial owner (as defined in Rules 13d-3 of the Exchange Act),
directly or indirectly, of twenty-four point nine percent (24.9%) or more of the
aggregate shares of Common Stock, and in connection with such event, individuals
who, on the date of this Agreement, constitute the Board cease for any reason to
constitute at least a majority of the Board;

(3) the consummation of a merger, consolidation, statutory share exchange, or
similar transaction that requires adoption by the Company’s shareholders (a
“Business Combination”), unless immediately following such Business Combination
more than 50% of the total voting power of the corporation resulting from such
Business Combination (the “Surviving Corporation”), or, if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
(as defined in Rules 13d-3 of the Exchange Act) of 100% of the voting securities
eligible to elect directors of the Surviving Corporation, is represented by
Common Stock that was outstanding immediately before such Business Combination;

(4) the shareholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all of the Company’s assets; or

(5) the Company has entered into a definitive agreement, the consummation of
which would result in the occurrence of any of the events described in
clauses (1) through (4) of this definition above.

“CIBC Act” means the Change in Bank Control Act of 1978.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Closing Date” means the date on which the Closing shall occur, which (unless
otherwise agreed by the Parties in writing) shall be (i) no later than ten
(10) Business Days after the satisfaction (or waiver, as applicable) of the last
to be satisfied of the conditions set forth in Article V and (ii) no earlier
than October 31, 2019.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company” has the meaning set forth in the preamble.

“Company Counsel” means Vorys, Sater, Seymour and Pease LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Financial Statements” has the meaning set forth in Section 3.1(h).

“Company Party” has the meaning set forth in Section 4.7(b).

“Company Recommendations” has the meaning set forth in Section 4.21(a).

“Company Reports” has the meaning set forth in Section 3.1(kk).

“Company Stock Option” has the meaning set forth in Section 3.1(g)(i).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge, after
reasonable inquiry, of the President and Chief Executive Officer, the Executive
Vice President and Chief Financial Officer of the Company, or the Senior Credit
Manager of the Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise for
purposes of the BHCA or the CIBC Act.

“Covered Person” has the meaning set forth in Section 3.1(ww).

“CRA” has the meaning set forth in Section 3.1(nn).

“Credit Facility” means the Company’s $10,000,000 line of credit from TIB The
Independent BankersBank, N.A., as lender (the “Lender”), pursuant to that
certain Loan Agreement, dated as of February 28, 2018, between the Company and
Lender, as amended by the Modification of Loan dated as of December 12, 2018.

“Delaware Courts” has the meaning set forth in Section 6.8.

“Disqualification Event” has the meaning set forth in Section 3.1(ww).

 

5



--------------------------------------------------------------------------------

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(k).

“ERISA” has the meaning set forth in Section 3.1(rr).

“ERISA Affiliates” has the meaning set forth in Section 3.1(rr).

“ERISA Plan” has the meaning set forth in Section 3.1(rr).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exchange Cap” has the meaning set forth in Section 4.22.

“Exchange Cap Allocation Amount” has the meaning set forth in Section 4.22.

“Exchange Cap Maximum” has the meaning set forth in Section 4.22.

“Existing Buyer” has the meaning set forth in Section 4.22.

“Expedited Issuance” has the meaning set forth in Section 4.23(f).

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“Future Bank” means any commercial bank that becomes a Subsidiary of the Company
at any time following the date hereof.

“GAAP” means U.S. generally accepted accounting principles as applied by the
Company.

“Governmental Entity” means any court, administrative agency, arbitrator, or
commission or other governmental or regulatory authority or instrumentality,
whether federal, state, local, or foreign, and any applicable industry
self-regulatory organization or securities exchange.

“Indemnified Party” has the meaning set forth in Section 4.7(c).

“Insurer” has the meaning set forth in Section 3.1(pp).

“Intellectual Property” has the meaning set forth in Section 3.1(q).

“IRS” has the meaning set forth in Section 3.1(rr).

“Law” means any federal, state, county, municipal or local ordinance, permit,
concession, grant, franchise, law, statute, code, rule or regulation or any
judgment, ruling, order, writ, injunction or decree promulgated by any
Governmental Entity.

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

6



--------------------------------------------------------------------------------

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right, mortgage, deed of trust, pledge, conditional
sale agreement, restriction on transfer or other restrictions of any kind.

“Loan Investor” has the meaning set forth in Section 3.1(pp).

“Losses” has the meaning set forth in Section 4.7(a).

“Material Adverse Effect” means any event, circumstance, change or occurrence
that has had or would reasonably be expected to have (i) a material and adverse
effect on the legality, validity, or enforceability of any Transaction Document,
(ii) a material and adverse effect on the operations, results of operations,
assets, liabilities, properties, business or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole, or (iii) any adverse
impairment to the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document; provided, however,
that clause (ii) shall not include the impact of (A) changes in banking and
similar Laws of general applicability or interpretations thereof by any
applicable Governmental Entity, (B) changes in GAAP or regulatory accounting
requirements applicable to banks and their holding companies generally,
(C) changes in general economic conditions, including interest rates, affecting
banks generally, (D) the effects of any action or omission taken by the Company
or the Bank expressly required by this Agreement or taken with the prior written
consent of Purchaser, or (E) the public disclosure of this Agreement or the
transactions contemplated hereby, except, with respect to clauses (A), (B) and
(C), to the extent that the effect of such changes has a disproportionate impact
on the Company and the Subsidiaries, taken as a whole, relative to other
similarly situated banks and their holding companies generally.

“Material Contract” means any of the following agreements of the Company or any
of its Subsidiaries:

(1) any contract containing covenants that limit in any material respect the
ability of the Company or any of its Subsidiaries to compete in any line of
business or with any Person or which involve any material restriction of the
geographical area in which, or method by which or with whom, the Company or any
of its Subsidiaries may carry on its business (other than as may be required by
Law or applicable regulatory authorities), and any contract that could require
the disposition of any material assets or line of business of the Company or of
its Subsidiaries;

(2) any joint venture, partnership, strategic alliance, or other similar
contract (including any franchising agreement, but in any event excluding
introducing broker agreements), and any contract relating to the acquisition or
disposition of any material business or material assets (whether by merger, sale
of stock or assets, or otherwise), which acquisition or disposition is not yet
complete or where such contract contains continuing material obligations or
contains continuing indemnity obligations of the Company or any of its
Subsidiaries;

(3) any real property lease and any other lease with annual rental payments
aggregating $50,000 or more;

(4) other than with respect to loans, any contract providing for, or reasonably
likely to result in, the receipt or expenditure of more than $100,000 on an
annual basis, including the payment or receipt of royalties or other amounts
calculated based upon revenues or income;

(5) any contract or arrangement under which the Company or any of its
Subsidiaries is licensed or otherwise permitted by a third party to use any
Intellectual Property that is material to its business (except for any
“shrinkwrap” or “click through” license agreements or other agreements for
software that is generally available to the public and has not been customized
for the Company or its Subsidiaries) or under which a third party is licensed or
otherwise permitted to use any Intellectual Property owned by the Company or any
of its Subsidiaries;

 

7



--------------------------------------------------------------------------------

(6) any contract that by its terms limits the payment of dividends or other
distributions by the Company or any of its Subsidiaries;

(7) any standstill or similar agreement pursuant to which any party has agreed
not to acquire assets or securities of another person;

(8) any contract that would reasonably be expected to prevent, materially delay,
or materially impede the Company’s ability to consummate the transactions
contemplated by this Agreement and the other Transaction Documents;

(9) any contract providing for indemnification by the Company or any of its
Subsidiaries of any person, except for immaterial contracts entered into in the
ordinary course of business consistent with past practice;

(10) any contract that contains a put, call, or similar right pursuant to which
the Company or any of its Subsidiaries could be required to purchase or sell, as
applicable, any equity interests or assets that have a fair market value or
purchase price of more than $50,000; and

(11) any other contract or agreement which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(o).

“Minimum Ownership Interest” has the meaning set forth in Section 4.20(a).

“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).

“New Securities” has the meaning set forth in Section 4.23(a).

“Non-Voting Common Stock” has the meaning set forth in the Recitals.

“Non-Voting Common Stock Certificate of Amendment” has the meaning set forth in
Section 4.21(a).

“OCC” means the Office of the Comptroller of the Currency.

“OFAC” has the meaning set forth in Section 3.1(hh).

“Offering” has the meaning set forth in Section 4.23(c).

“Outside Date” means four (4) months after the date hereof.

“Pension Plan” has the meaning set forth in Section 3.1(rr).

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or Governmental Entity.

 

8



--------------------------------------------------------------------------------

“Personally Identifiable Information” means any “nonpublic personal information”
as defined in 15 U.S. Code §6809.

“Preferred Stock” has the meaning set forth in Section 3.1(g)(i).

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

“Proceeding” means an action, claim, suit, investigation, or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means an amount equal to $12.00 per Share.

“Purchased Shares” means the number of Shares to be purchased by each Purchaser
hereunder.

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.7(a).

“Questionnaire” has the meaning set forth in Section 2.2(b)(ii).

“Registration Rights Agreement” has the meaning set forth in Section 2.2(a)(x).

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Response Period” has the meaning set forth in Section 4.23(c).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Series C Preferred Shares” has the meaning set forth in the Recitals.

“Series C Preferred Stock” has the meaning set forth in the Recitals.

“Shareholder Approval” has the meaning set forth in Section 4.21(a).

“Shareholder Litigation” has the meaning set forth in Section 4.18.

 

9



--------------------------------------------------------------------------------

“Shareholders’ Meeting” has the meaning set forth in Section 4.21(a).

“Shares” has the meaning set forth in the Recitals.

“Stock Plans” has the meaning set forth in Section 3.1(g)(i).

“Subsidiary” means any entity in which the Company or the Bank, directly or
indirectly, owns fifty percent (50%) or more of the outstanding capital stock or
otherwise has Control over such entity. For the avoidance of doubt, the
Subsidiaries of the Company include the Bank.

“Superior Proposal” has the meaning set forth in Section 4.24(f).

“Surviving Corporation” has the meaning set forth in this Section 1.1.

“Takeover Law” has the meaning set forth in Section 3.1(bb).

“Tax” or “Taxes” mean (i) any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Entity and (ii) any liability in respect of any items described
in clause (i) above payable by reason of contract, assumption, transferee or
successor liability, operation of law, Treasury Regulations Section 1.1502-6(a)
(or any predecessor or successor thereof or analogous or similar provisions of
Law) or otherwise.

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to any Tax (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return or declaration of estimated Tax.

“Termination Fee” has the meaning set forth in Section 6.10(c)(i).

“Third Party Confidentiality Agreement” has the meaning set forth in
Section 4.24(b).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by OTC Markets Group, Inc. (including the
OTC Pink); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i) and (ii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, or the OTC Pink on which the Common Stock is listed or quoted for
trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, including the VCOC Letter Agreement, the Registration Rights
Agreement, the Certificate of Designations and any other documents or agreements
executed by the Company or the Purchasers in connection with the transactions
contemplated hereunder.

 

10



--------------------------------------------------------------------------------

“Transfer” means, in respect of any Shares, property or other assets, any sale,
assignment, hypothecation, lien, encumbrance, transfer, distribution or other
disposition thereof or of a participation therein, or other conveyance of legal
or beneficial interest therein, including rights to vote and to receive
dividends or other income with respect thereto, or any short position in a
security or any other action or position otherwise reducing risk related to
ownership through hedging or other derivative instruments, whether voluntarily
or by operation of Law, or any agreement or commitment to do any of the
foregoing.

“Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.

“Underlying Shares” has the meaning set forth in the Recitals.

“Unsolicited Company Proposal” has the meaning set forth in Section 4.24(b).

“VCOC Letter Agreement” means the letter agreement in the form attached hereto
as Exhibit F, dated as of the Closing Date, between the Company and Castle
Creek.

“Voting Securities” means the capital stock of the Company that is then entitled
to vote generally in the election of directors of the Company.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Closing.

(a) Purchase of Shares. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
the number of Shares set forth below such Purchaser’s name on the signature page
of this Agreement at a per Share price equal to the Purchase Price.

(b) Closing. Unless this Agreement has been terminated pursuant to Section 6.10
and subject to the satisfaction (or waiver, as applicable) of the conditions set
forth in Article V and the delivery of the Company Deliverables and the
Purchaser Deliverables, the Closing of the purchase and sale of the Shares shall
take place remotely by electronic transmission of closing documents and
signature pages on the Closing Date, or such other means and/or date as the
parties may mutually agree.

Section 2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser (unless otherwise indicated) the following (the
“Company Deliverables”):

(i) evidence of book entry of the Shares purchased by the Purchaser pursuant to
this Agreement, registered in the name of such Purchaser or its nominee;

(ii) a legal opinion of Company Counsel, dated as of the Closing Date and in the
form attached hereto as Exhibit C, executed by such counsel and addressed to the
Purchasers;

(iii) a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit D, dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, (b) certifying the current versions of the
Certificate of Incorporation and bylaws, as amended, of the Company,
(c) certifying the fulfillment of the conditions specified in Section 5.1, and
(d) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;

 

11



--------------------------------------------------------------------------------

(iv) a certificate, dated as of the Closing Date and signed by of the President
and Chief Executive Officer or Chief Financial Officer of the Company, in the
form attached hereto as Exhibit E;

(v) a Certificate of Good Standing of the Company from the Delaware Secretary of
State as of a recent date;

(vi) a certificate of the Federal Reserve Bank of Cleveland to the effect that
the Company is a registered bank holding company under the BHCA;

(vii) a certificate of the OCC as of a recent date evidencing the corporate
existence of the Bank;

(viii) a certificate of the FDIC to the effect that the Bank’s deposit accounts
are insured by the FDIC under the provisions of the Federal Deposit Insurance
Act;

(ix) the Certificate of Designations relating to the Series C Preferred Stock of
the Company filed with the Delaware Secretary of State in the form attached
hereto as Exhibit G (the “Certificate of Designations”); and

(x) with respect to Castle Creek, the VCOC Letter Agreement; and

(xi) with respect to Castle Creek and each other Purchaser that purchases an
aggregate of $1,000,000 or more of Shares pursuant to this Agreement, a
registration rights agreement, substantially in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”), each duly executed by the
Company, Castle Creek and each such other Purchaser.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) in U.S. dollars and in immediately available funds, the amount indicated
below such Purchaser’s name on the applicable signature page hereto under the
heading “Aggregate Purchase Price” by wire transfer to the account provided by
the Company;

(ii) a fully completed and duly executed Accredited Investor Questionnaire (the
“Questionnaire”) reasonably satisfactory to the Company, in the form attached
hereto as Exhibit B;

(iii) with respect to Castle Creek, the VCOC Letter; and

(iv) with respect to Castle Creek and each other Purchaser that purchases an
aggregate of $1,000,000 or more of Shares pursuant to this Agreement, the
Registration Rights Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date, except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date and qualified as set forth on the applicable
section of the Disclosure Schedules attached to this Agreement, to each of the
Purchasers that:

(a) Subsidiaries. The Company owns all of the outstanding shares of the Bank.
Except as set forth on Schedule 3.1(a), the Company has no other direct or
indirect Subsidiaries. Except as set forth on

 

12



--------------------------------------------------------------------------------

Schedule 3.1(a), the Company owns, directly or indirectly, all of the capital
stock or comparable equity interests of each Subsidiary free and clear of any
and all Liens, and all the issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable (to the extent such concept is applicable to an equity
interest of a Subsidiary) and free of preemptive and similar rights to subscribe
for or purchase securities. Except in respect of the Company’s Subsidiaries or
as otherwise listed on Schedule 3.1(a), the Company does not own beneficially,
directly or indirectly, more than five percent (5%) of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture.

(b) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing, and in
good standing under the Laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws, or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not in the reasonable judgment of the
Company be expected to be material to the Company or any of its Subsidiaries.
The Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended (the “BHCA”). The Bank is the Company’s only
Subsidiary banking institution. The Bank’s deposit accounts are insured up to
applicable limits by the FDIC, and all premiums and assessments required to be
paid in connection therewith have been paid when due and no Proceeding for the
termination of such insurance is pending or, to the Company’s Knowledge,
threatened. Since December 31, 2016, the Company and its Subsidiaries have
conducted their businesses in compliance with all applicable federal, state and
foreign Laws, orders, judgments, decrees, rules, regulations, and applicable
stock exchange requirements, including all Laws and regulations restricting
activities of bank holding companies and banking organizations, in all material
respects except as disclosed in Schedule 3.1(b).

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder, including, without limitation, to issue
the Securities in accordance with the terms hereof. The Company’s execution and
delivery of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Securities pursuant to this Agreement and the other
Transaction Documents) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, the Board, or the Company’s shareholders in connection therewith
other than in connection with the Required Approvals. Each of the Transaction
Documents has been (or upon delivery will have been) duly executed by the
Company and is, or when delivered in accordance with the terms hereof or
thereof, will constitute the legal, valid, and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, or similar Laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by Laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable Law. There are no shareholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s shareholders.

 

13



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery, and performance by the Company of the
Transaction Documents and the consummation by the Company of the transactions
contemplated hereby or thereby (including, without limitation, the issuance of
the Securities pursuant to this Agreement and the other Transaction Documents)
do not and will not, subject to receipt of the Required Approvals, (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s articles of
incorporation, bylaws, or otherwise result in a violation of the organizational
documents of the Company or any Subsidiary, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration, or cancellation (with or without notice,
lapse of time or both) of, any agreement, indenture or instrument to which the
Company or any Subsidiary is a party, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any Law, rule, regulation,
order, judgment, injunction, decree, or other restriction of any court or
Governmental Entity to which the Company is subject (including federal and state
securities Laws and regulations and the rules and regulations thereunder,
assuming, without investigation, the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company is bound or
affected, except in the case of clauses (ii) and (iii) such as would not be, or
would not reasonably be expected to be, material to the Company or any of its
Subsidiaries.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any
Governmental Entity or other Person in connection with the execution, delivery
and performance by the Company of the Transaction Documents (including, without
limitation, the issuance of the Shares and the Underlying Shares), other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities Laws, (iii) the filing of a
Notice of Exempt Offering of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iv) the filing of any applicable notices
and/or applications to or the receipt of any applicable consents or
non-objections from the state or federal bank regulatory authorities that govern
the Company or the Bank, (v) the filing of the Certificate of Designations to
create the Series C Preferred Stock, (vi) the Shareholder Approval regarding the
authorization of the shares of Non-Voting Common Stock to be issued on
conversion of the Series C Preferred Stock, (vii) the filing of the Non-Voting
Common Stock Certificate of Amendment to create the Non-Voting Common Stock, and
(viii) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”). The Company is unaware of any facts or
circumstances relating to the Company or its Subsidiaries that would be likely
to prevent the Company from obtaining or effecting any of the foregoing.

(f) Issuance of the Shares. The issuance of the Shares has been duly authorized
and the Common Shares, when issued and paid for in accordance with the terms of
the Transaction Documents, will be duly and validly issued, fully paid, and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities Laws, restrictions contemplated by
this Agreement and Liens, if any, created by a Purchaser, and shall not be
subject to preemptive or similar rights. The issuance of the Underlying Shares
has been duly authorized and the Underlying Shares, if and when issued in
accordance with the terms of the Certificate of Incorporation and the Non-Voting
Common Stock Certificate of Amendment, will be duly and validly issued, fully
paid and non-assessable and free and clear of all Liens, other than restrictions
on transfer imposed by applicable securities Laws, restrictions contemplated by
this Agreement and Liens, if any, created by a Purchaser, and shall not be
subject to preemptive or similar rights. The issuance of the shares of
Non-Voting Common Stock into which the shares of Series C Preferred Stock are
convertible will, upon receipt of the Shareholder Approval and filing of the
Non-Voting Common Stock Certificate of Amendment, have been duly authorized and
the shares of Non-Voting Common Stock into which the shares of Series C
Preferred Stock are convertible, if and when

 

14



--------------------------------------------------------------------------------

issued in accordance with the terms of the Non-Voting Common Stock Certificate
of Amendment, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer imposed by
applicable securities Laws, restrictions contemplated by this Agreement and
Liens, if any, created by the Purchasers, and shall not be subject to preemptive
or similar rights. Assuming the accuracy of the representations and warranties
of the Purchasers in this Agreement, the Shares will be issued in compliance
with all applicable federal and state securities Laws.

(g) Capitalization.

(i) The authorized capital stock of the Company consists of (i) 9,090,909 shares
of Common Stock, par value $0.01 per share, and (ii) 1,000,000 shares of
preferred stock, par value $0.01 per share (the “Preferred Stock”), of which
480,000 have been designated as the “6.25% Non-Cumulative Convertible Perpetual
Preferred Stock, Series B”. As of the date hereof, there are 4,490,075 shares of
Common Stock issued and outstanding and no shares of Preferred Stock issued and
outstanding. As of the date hereof, there are 95,438 outstanding stock options
to purchase shares of the Common Stock (each, a “Company Stock Option”) issued
under the Company’s (x) 2003 Equity Compensation Plan (“2003 Plan”), (y) 2009
Equity Compensation Plan (“2009 Plan”), and (z) 2019 Equity Incentive Plan (the
“2019 Plan” and, together with the 2003 Plan and the 2009 Plan, the “Stock
Plans”). The exercise price of each Company Stock Option is set forth on
Schedule 3.1(g)(i). As of the date hereof, there are 100,735 outstanding and
unvested shares of restricted stock issued under the 2009 Plan. Other than in
respect of awards outstanding under or pursuant to the Stock Plans, no shares of
Common Stock are reserved for issuance. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities Laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. The shares of Series
C Preferred Stock (upon filing of the Certificate of Designations with the
Secretary of State of the State of Delaware) will be authorized by all necessary
corporate action, and when issued and sold against the receipt of consideration
therefor as provided in this Agreement, such shares of Series C Preferred Stock
will be validly issued and fully paid and non-assessable and free of preemptive
rights except for those stated herein. The shares of Common Stock (and, upon
filing the Voting Common Stock Certificate of Amendment, the Non-Voting Common
Stock) issuable upon the conversion of the Series C Preferred Stock will have
been duly authorized by all necessary corporate action and when so issued upon
such conversion will be validly issued, fully paid and non-assessable, and free
of preemptive rights except for those stated herein. The Company will reserve,
free of any preemptive or similar rights of shareholders of the Company, a
number of unissued shares of Common Stock and Non-Voting Common Stock sufficient
to issue and deliver the Underlying Shares into which the Series C Common Stock
or Non-Voting Common Stock, as applicable, is convertible under the Certificate
of Designations and/or the Non-Voting Common Stock Certificate of Amendment. No
shares of the Company’s outstanding capital stock are subject to preemptive
rights or any other similar rights. Except as set forth in Schedule 3.1(g)(i),
there are no outstanding options, warrants, scrip, rights to subscribe to,
calls, or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls, or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries. Except as set
forth in Schedule 3.1(g)(ii), there are no material outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is bound. Except for the
Registration Rights Agreement, if applicable, or as otherwise set forth in
Schedule 3.1(g)(iii), there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any

 

15



--------------------------------------------------------------------------------

of its securities under the Securities Act. There are no outstanding securities
or instruments of the Company or any of its Subsidiaries that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries. Except for stock appreciation rights which are authorized to be
awarded under the Stock Plans, of which no such stock appreciation rights have
been awarded as of the date of this Agreement, the Company and its Subsidiaries
do not have any stock appreciation rights or “phantom stock” plans or agreements
or any similar plan or agreement. There are no securities or instruments issued
by or to which the Company or any of its Subsidiaries is a party containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares pursuant to this Agreement and the other Transaction Documents.

(ii) Immediately following the Closing, (i) 5,339,690 shares of Common Stock and
(ii) 12,337 shares of Series C Preferred Stock will be issued and outstanding.

(h) Company Financial Statements. The audited consolidated balance sheets of the
Company and its Subsidiaries as of December 31, 2018, 2017 and 2016 and the
related consolidated statements of income, changes in stockholders’ equity and
cash flows for the three years ended December 31, 2018, together with the notes
thereto, and the unaudited consolidated balance sheets of the Company and its
Subsidiaries as of June 30, 2019 and the related consolidated statements of
income, changes to stockholders’ equity and cash flows for the six (6) months
then ended (the “Company Financial Statements”) (1) have been prepared from, and
are in accordance with the books and records of the Company and its
Subsidiaries, (2) have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that the
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its Subsidiaries taken as a whole as of and for the dates thereof and the
results of operations, shareholders’ equity, and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate. The Company has made available to the Purchasers complete and
accurate copies of the Company Financial Statements. There is no transaction,
arrangement, or other relationship between the Company (or any of its
Subsidiaries) and an unconsolidated or other off-balance sheet entity except as
disclosed by the Company in the Company Financial Statements.

(i) Tax Matters. The Company and each of its Subsidiaries has (i) timely filed
all material foreign, U.S. federal, state and local Tax Returns that are or were
required to be filed, and all such Tax Returns are true, correct and complete in
all material respects, (ii) paid all material Taxes required to be paid by it
and any other material assessment, fine or penalty levied against it, whether or
not shown or determined to be due on such Tax Returns, other than any such
amounts (x) currently payable without penalty or interest, or (y) being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP; (iii) timely withheld,
collected or deposited as the case may be all material Taxes (determined both
individually and in the aggregate) required to be withheld, collected or
deposited by it, and to the extent required, have been paid to the relevant
taxing authority in accordance with applicable Law; and (iv) complied with all
applicable information reporting requirements related to Taxes in all material
respects. Neither the Company nor any Subsidiary (i) is subject to any
outstanding audit, assessment, dispute or claim concerning any material Tax
liability of the Company or any of its Subsidiaries either within the Company’s
Knowledge or claimed, pending or raised by an authority in writing; (ii) is a
party to, bound by or otherwise subject to any obligation under any Tax sharing
or Tax indemnity agreement or similar contract or arrangement (other than an
agreement, similar contract or arrangement to which only the Company and its
Subsidiaries are parties); (iii) has participated in a “listed transaction”
within the meaning of Treasury Regulation Section 1.6011- 4(b)(2); or (iv) has
any liability for Taxes of any Person arising from the application of Treasury
Regulation Section 1.1502-6 or any analogous provision of state, local or
foreign Law, or as a transferee or successor, by contract, or otherwise.

 

16



--------------------------------------------------------------------------------

No claim has been made by a tax authority in a jurisdiction where the Company or
any Subsidiary does not pay Taxes or file Tax Returns asserting that the Company
or any Subsidiary is or may be subject to Taxes assessed by such jurisdiction.
Neither the Company nor any Subsidiary will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any period
(or any portion thereof) ending after the Closing as a result of any:
(1) installment sale or other open transaction disposition made on or prior to
the Closing; (2) prepaid amount received on or prior to the Closing; (3) written
and legally binding agreement with a Governmental Entity relating to taxes for
any taxable period ending on or before the Closing; (4) change in method of
accounting in any taxable period ending on or before the Closing; or
(5) election under Section 108(i) of the Code. The Tax attributes of the Company
and its Subsidiaries, currently subject to limitation under Section 382 of the
Code, have been fairly valued within the recorded net assets of the
Company. Based on the market value of the Company as of the date of this
Agreement, in the event that the consummation of the transactions contemplated
by this Agreement would cause the Company and its Subsidiaries to experience an
“ownership change” under Section 382 of the Code, such ownership change would
not impair the Tax attributes currently recorded within the net assets of the
Company.

(j) Material Changes. Since the date of the latest audited financial statements
included within the Company Financial Statements, and except as set forth in
Schedule 3.1(j), (i) there have been no events, occurrences, or developments
that have had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (ii) the Company and its Subsidiaries
have not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses, and other liabilities incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in the Company Financial Statements pursuant to
GAAP, (iii) the Company and its Subsidiaries have not altered materially their
method of accounting or the manner in which they keep their accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its shareholders or purchased, redeemed, or made
any agreements to purchase or redeem any shares of its capital stock, (v) the
Company and its Subsidiaries have not issued any equity to any Person,
(vi) there has not been any material change or amendment to, or any waiver of
any material right by the Company or any of its Subsidiaries under, any Material
Contract under which the Company or any of its Subsidiaries is bound or subject,
and (vii) there has not been a material increase in the aggregate dollar amount
of (A) the Bank’s nonperforming loans (including nonaccrual loans and loans
90 days or more past due and still accruing interest) or (B) the reserves or
allowances established on and in respect to the Company Financial Statements.
Since the date(s) the Company afforded the Purchasers (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares, and
(ii) access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management, prospects, and any potential transactions sufficient to enable it to
evaluate its investment, there have been no events, occurrences, or developments
that have materially affected or would reasonably be expected to materially
affect, either individually or in the aggregate, the information as presented to
the Purchasers in connection with the offering of the Shares.

(k) Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is or has been in violation of any Law of any Governmental Entity relating
to the use, disposal or release of hazardous or toxic substances or relating to
the protection or restoration of the environment or human exposure to hazardous
or toxic substances (collectively, “Environmental Laws”), (ii) is or has been
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, (iii) owns or operates, or owned or operated any real property
contaminated with any substance that is in violation of any Environmental Laws
or (iv) is or has been subject to any claim relating to any Environmental Laws;
in each case, which violation, contamination, liability or claim has had or
would reasonably be expected to be material to the Company or any of its
Subsidiaries; and there is no pending or, to the Company’s Knowledge, threatened
investigation

 

17



--------------------------------------------------------------------------------

that might lead to such a claim. Except as would not be material to the Company
or any of its Subsidiaries, there are and have been no circumstances or
conditions (including the presence of asbestos, underground storage tanks, lead
products, polychlorinated biphenyls, prior manufacturing operations,
dry-cleaning or automotive services) involving the Company or any of its
Subsidiaries, or any currently or formerly owned or operated property of the
Company or any of its Subsidiaries, that could reasonably be expected to result
in any claim, liability, investigation, cost or restriction against the Company
or any of its Subsidiaries, or result in any restriction on the ownership, use,
or transfer of any property pursuant to any Environmental Law, or adversely
affect the value of any currently owned property of the Company or any of its
Subsidiaries.

(l) Litigation. There is, and since December 31, 2016 has been, no Action
pending or, to the Company’s Knowledge, threatened, which (i) adversely affects
or challenges the legality, validity, or enforceability of any of the
Transaction Documents, the issuance of Purchased Shares pursuant to this
Agreement and the other Transaction Documents, or the conversion of the shares
of Series C Preferred Stock into the Underlying Shares, or (ii) is reasonably
likely to be material to the Company or any Subsidiary, individually or in the
aggregate, if there were an unfavorable decision. Except as set forth in
Schedule 3.1(n), neither the Company nor any Subsidiary, nor to the Company’s
Knowledge any director or officer thereof with respect to such director’s or
officer’s service to or on behalf of the Company, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities Laws or a claim of breach of fiduciary duty, nor is any Action, to
the Company’s Knowledge, currently threatened. There is no Action by the Company
or any Subsidiary pending or which the Company or any Subsidiary intends to
initiate (other than collection or similar claims in the ordinary course of
business). There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any of its
Subsidiaries under the Exchange Act or the Securities Act. There are, and since
December 31, 2016 have been, no outstanding orders, judgments, injunctions,
awards or decrees of any court, arbitrator or governmental or regulatory body
against the Company or any executive officers or directors of the Company in
their capacities as such, which individually or in the aggregate, would
reasonably be expected to be material to the Company or any Subsidiary.

(m) Employment Matters. No labor dispute exists or, to the Company’s Knowledge,
is imminent with respect to any of the employees of the Company or any
Subsidiary that would be, or would reasonably be expected to be, material to the
Company or any of its Subsidiaries. None of the employees of the Company or any
Subsidiary is a member of a union that relates to such employee’s relationship
with the Company or any Subsidiary, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and each Subsidiary believes that its relationship with its employees is good.
To the Company’s Knowledge, there is no activity involving any of the employees
of the Company or any of its Subsidiaries seeking to certify a collective
bargaining unit or similar organization. To the Company’s Knowledge, no
executive officer is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company and each of its Subsidiaries are and at all times since December 31,
2016 have been in compliance in all material respects with all Laws and
regulations relating to employment and employment practices, immigration, terms
and conditions of employment and wages and hours, except where the failure to be
in compliance would not have or reasonably be material to the Company or any of
its Subsidiaries. No material employee has given notice to the Company or any of
its Subsidiaries of his or her intent to terminate his or her employment or
service relationship with the Company or any of its Subsidiaries. The Company
and its Subsidiaries are and at all times since December 31, 2016 have been in
material compliance with all Laws concerning the classification of employees and
independent contractors and have properly classified all such individuals for
purposes of participation in employee benefit plans.

 

18



--------------------------------------------------------------------------------

(n) Compliance. Neither the Company nor any of its Subsidiaries (i) are, and
since December 31, 2016 have not been, in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company or any of its
Subsidiaries under), nor has the Company or any of its Subsidiaries received
written notice of a claim that it is in default under or that it is in violation
of, any Material Contract (whether or not such default or violation has been
waived), (ii) are, and since December 31, 2016 have not been, in violation of
any order of which the Company has been made aware in writing of any court,
arbitrator, or governmental body having jurisdiction over the Company or its
Subsidiaries or their respective properties or assets, (iii) are, and since
December 31, 2016 have not been, in violation of, or in receipt of written
notice that it is in violation of, any statute, rule, regulation, policy,
guideline, or order of any Governmental Entity or self-regulatory organization
(including the Principal Trading Market), applicable to the Company or any of
its Subsidiaries, or which would have the effect of revoking or limiting FDIC
deposit insurance, except in each case as would not reasonably be or have been
expected to be material to the Company or any of its Subsidiaries.

(o) Regulatory Permits. The Company and each of its Subsidiaries possess, and
have possessed since December 31, 2016, all required certificates,
authorizations, consents, licenses, franchises, variances, exceptions, orders,
approvals and permits issued by the appropriate Governmental Entities with
respect to the Company and its Subsidiaries’ business, except where the failure
to possess such certificates, authorizations, consents, or permits, individually
or in the aggregate, has not had and would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) neither the Company nor any of its Subsidiaries has received
any notice in writing of Proceedings relating to the revocation or material
adverse modification of any such Material Permits, and (ii) the Company is
unaware of any facts or circumstances that would give rise to the revocation or
material adverse modification of any Material Permits.

(p) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens, except such as do not materially
affect the value of such property or do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting, and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and facilities by the Company and its
Subsidiaries. No notice of a claim of default by any party to any lease entered
into by the Company or any of its Subsidiaries has been delivered to either the
Company or any of its Subsidiaries or is now pending, and there does not exist
any event or circumstance that with notice or passing of time, or both, would
constitute a default or excuse performance by any party thereto. None of the
owned or leased premises or properties of the Company or any of its Subsidiaries
is subject to any current or potential interests of third parties or other
restrictions or limitations that would impair or be inconsistent in any material
respect with the current use of such property by the Company or any of its
Subsidiaries, as the case may be.

(q) Intellectual Property; Data Security. The Company and its Subsidiaries own,
possess, license, or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, inventions, trade secrets, technology,
Internet domain names, know-how, and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be

 

19



--------------------------------------------------------------------------------

conducted free and clear of all Liens and such Intellectual Property is valid,
subsisting and enforceable, and is not subject to any outstanding order,
judgment, decree or agreement adversely affecting the Company’s or its
Subsidiaries’ use of, or rights to, such Intellectual Property, except where the
failure to own, possess, license, or have such rights would not have or
reasonably be expected to be material to the Company or any of its Subsidiaries.
Except where such violations or infringements would not be material to the
Company or any of its Subsidiaries, (i) there are no rights of third parties to
any such owned Intellectual Property, (ii) to the Company’s Knowledge, there is
and has been no infringement by third parties of any such Intellectual Property,
(iii) there is no pending or, to the Company’s Knowledge, threatened Proceeding
by others challenging the Company’s and its Subsidiaries’ rights in or to any
such Intellectual Property, (iv) there is and since December 31, 2016 has been
no pending or, to the Company’s Knowledge, threatened Proceeding by others
challenging the validity or scope of any such Intellectual Property, and
(v) there is and since December 31, 2016 has been no pending or, to the
Company’s Knowledge, threatened Proceeding by others that the Company and/or any
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret, or other proprietary rights of others. Except as would not
reasonably be expected to be material to the Company and its Subsidiaries, taken
as a whole, (A) the Company and its Subsidiaries are and at all times since
December 31, 2016 have been in compliance in all material respects with all
applicable Laws related to data privacy and data security and (B) there has been
no material loss or theft of data or security breach or unauthorized access or
use relating to data (including Personally Identifiable Information) in the
possession, custody or control of the Company or any of its Subsidiaries. (1) No
claims have been asserted or, to the Company’s Knowledge, threatened in writing
against the Company or any of its Subsidiaries relating to data security,
privacy, or the storage, transfer, use or processing of data (including
Personally Identifiable Information), and (2) to the Company’s Knowledge, the
Company and its Subsidiaries are not, and since December 31, 2012 have not been,
the subject of any audits, investigations or other inquiries or Proceedings
relating to data security, privacy, or the storage, transfer, use or processing
of data (including Personally Identifiable Information) from any Governmental
Entity, in the case of clause (1) or clause (2).

(r) Insurance. The Company and each of the Subsidiaries are, and following the
Closing Date will remain, insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
reasonably believes to be prudent and customary in the businesses and locations
in which and where the Company and its Subsidiaries are engaged. The Company and
its Subsidiaries have not been refused any insurance coverage sought or applied
for since December 31, 2016, and the Company and its Subsidiaries do not have
any reason to believe that they will not be able to renew their existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue their business at
a cost that would not be material to the Company or any of its Subsidiaries. All
premiums due and payable under all such policies and bonds have been timely
paid, and the Company and its Subsidiaries are in material compliance with the
terms of such policies and bonds. Neither the Company nor any of its
Subsidiaries has received any notice of cancellation of any such insurance, nor,
to the Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not be materially higher than their existing
insurance coverage. The Company (i) maintains directors’ and officers’ liability
insurance and fiduciary liability insurance with financially sound and reputable
insurance companies with benefits and levels of coverage as disclosed in
Schedule 3.1(r), (ii) has timely paid all premiums on such policies, and
(iii) there has been no lapse in coverage during the term of such policies.

(s) Transactions With Affiliates and Employees. Except as set forth in
Schedule 3.1(s), none of the Affiliates, officers or directors of the Company or
any Subsidiary and, to the Company’s Knowledge, none of the employees of the
Company or any Subsidiary, is presently a party to any transaction with the
Company or any Subsidiary or to a presently contemplated transaction (other than
for services as employees, officers, and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

20



--------------------------------------------------------------------------------

(t) Internal Control Over Financial Reporting. The Company and its Subsidiaries
maintain internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and have
disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company’s outside auditors and the audit committee of the
Board (A) any significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting that are reasonably
likely to adversely affect the Company’s ability to record, process, summarize,
and report financial information, and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. Since December 31, 2016,
(i) neither the Company nor any of its Subsidiaries nor, to the Company’s
Knowledge, any director, officer, employee, auditor, accountant or
representative of the Company or any of its Subsidiaries has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
of its Subsidiaries or their respective internal accounting controls, including
any material complaint, allegation, assertion or claim that the Company or any
of its Subsidiaries has engaged in questionable accounting or auditing
practices, and (ii) no attorney representing the Company or any of its
Subsidiaries, whether or not employed by the Company or any of its Subsidiaries,
has reported evidence of a violation of securities Laws, breach of fiduciary
duty or similar violation by the Company, its Subsidiaries or any of its
officers, directors, employees or agents to the Board or any committee thereof
or to any director or officer of the Company or any of its Subsidiaries.

(u) Certain Fees. Except as set forth in Schedule 3.1(u), no Person will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest, or claim against or upon the Company, any Subsidiary or any Purchaser
for any commission, fee, or other compensation pursuant to any agreement,
arrangement, or understanding entered into by or on behalf of the Company or any
Subsidiary.

(v) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Questionnaires, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents. The issuance and sale
of the Shares hereunder does not contravene the rules and regulations of the
Principal Trading Market.

(w) Registration Rights. Other than as set forth in the Registration Rights
Agreement or as set forth in Schedule 3.1(w), no Person has any right to cause
the Company or any Subsidiary to effect the registration under the Securities
Act of any securities of the Company or any Subsidiary.

(x) No Objections. None of the Federal Reserve, the FDIC or the OCC has issued
any order or taken any similar action preventing or suspending the issuance or
sale of the Purchased Shares to the Purchasers. The Company and the Bank have
filed, and will continue to file, with the Federal Reserve, the FDIC and the
OCC, as applicable, any and all materials required to be filed by the Company or
the Bank in connection with the issuance and sale of the Securities.

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares as contemplated hereby.

 

21



--------------------------------------------------------------------------------

(z) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and neither the Company nor any Subsidiary sponsors any person that is such an
investment company.

(aa) Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor to
the Company’s Knowledge, any directors, officers, employees, agents, or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment, or other unlawful expenses
relating to foreign or domestic political activity, (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback, or other material unlawful payment to any foreign or domestic
government official or employee.

(bb) Application of Takeover Protections; Rights Agreements. The Company has not
adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of its Common Stock or a Change in Control
of the Company. The Company and the Board have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provision under the Certificate of Incorporation
or other organizational documents or the Laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to Purchaser
solely as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Shares and any
Purchaser’s ownership of the Purchased Shares (each, a “Takeover Law”).

(cc) [Reserved].

(dd) No Undisclosed Liabilities. There are no material liabilities or
obligations of the Company or any of the Subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable, or otherwise,
except for (i) liabilities appropriately reflected or reserved against in
accordance with GAAP in the Company’s audited balance sheet or that are
otherwise disclosed in the footnotes to the financial statements for the year
ended December 31, 2018, and (ii) liabilities that have arisen in the ordinary
and usual course of business and consistent with past practice since
December 31, 2018.

(ee) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any of its Subsidiaries) and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its Company Financial Statements and is not so
disclosed.

(ff) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that each Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by any Purchaser
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to such Purchaser’s purchase of the Shares.

 

22



--------------------------------------------------------------------------------

(gg) Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Purchased Shares.

(hh) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate, or Person acting
on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Purchased Shares towards any sales or operations in
Cuba, Iran, Syria, Sudan or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

(ii) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are, and have been conducted at all times, in compliance in all
material respects with the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder, and any related or similar
rules, regulations, or guidelines, issued, administered, or enforced by any
applicable Governmental Entity (collectively, the “Money Laundering Laws”), and
to the Company’s Knowledge, no action, suit, or proceeding by or before any
court or Governmental Entity, authority, or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or threatened.

(jj) No Additional Agreements. The Company has no agreements or understandings
(including, without limitation, side letters) with any Person to purchase shares
of Common Stock or Series C Preferred Stock on terms more favorable to such
Person than as set forth herein.

(kk) Reports, Registrations and Statements. Since January 1, 2014, the Company
and each Subsidiary have filed all material reports, registrations, documents,
filings, submissions and statements, together with any required amendments
thereto, that it was required to file with the Federal Reserve, the FDIC, the
OCC and any other applicable foreign, federal or state securities or banking
authorities. All such reports and statements filed with any such regulatory body
or authority are collectively referred to herein as the “Company Reports.” All
such Company Reports were filed on a timely basis or the Company or the
applicable Subsidiary, as applicable, received a valid extension of such time of
filing and has filed any such Company Reports prior to the expiration of any
such extension. As of their respective dates, the Company Reports complied in
all material respects with all the rules and regulations promulgated by the
Federal Reserve, the FDIC, the OCC and any other applicable foreign, federal, or
state securities or banking authorities, as the case may be.

(ll) Regulatory Capitalization. As of June 30, 2019, the Bank was considered
“well capitalized” under the OCC’s regulatory framework for prompt corrective
action (12 C.F.R. § 6.4).

(mm) Agreements with Regulatory Agencies. Neither the Company nor any Subsidiary
is subject to any cease-and-desist or other similar order or enforcement action
issued by, or is a party to any written agreement, consent agreement, or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any capital directive by, or since
December 31, 2013, has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management, or its operations or business (each item in this

 

23



--------------------------------------------------------------------------------

sentence, a “Regulatory Agreement”), nor has the Company or any Subsidiary been
advised in writing since December 31, 2016 by any Governmental Entity that it
intends to issue, initiate, order, or request any such Regulatory Agreement. The
Company and each of its Subsidiaries are in compliance in all material respects
with all Regulatory Agreements applicable to them, if any.

(nn) Compliance with Certain Banking Regulations. The Company has no reason to
believe that any facts or circumstances exist, that would cause the Bank (i) to
be deemed not to be in satisfactory compliance with the Community Reinvestment
Act (“CRA”) and the regulations promulgated thereunder or to be assigned a CRA
rating by federal or state banking regulators of lower than “satisfactory,”
(ii) to be deemed to be operating in violation, in any material respect, of the
Bank Secrecy Act, the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001,
any order issued with respect to anti-money laundering by OFAC, or any other
anti-money laundering Law, (iii) to be deemed not to be in satisfactory
compliance, in any material respect, with the Home Mortgage Disclosure Act, the
Fair Housing Act, the Equal Credit Opportunity Act, the Flood Disaster
Protection Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act,
and the regulations promulgated thereunder, or (iv) to be deemed not to be in
satisfactory compliance, in any material respect, with all applicable privacy of
customer information requirements contained in any applicable federal and state
privacy Laws as well as the provisions of all information security programs
adopted by the Bank or the Company.

(oo) No General Solicitation or General Advertising. Neither the Company nor, to
the Company’s Knowledge, any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Shares pursuant to this Agreement and the other Transaction
Documents.

(pp) Loan Portfolio.

(i) Other than as may not be reasonably expected to have a Material Adverse
Effect, each of the Company and its Subsidiaries has complied with in all
material respects, and all documentation in connection with the origination,
processing, underwriting and credit approval of any loan, lease or other
extension of credit or commitment to extend credit (each, a “Loan”) originated,
purchased or serviced by the Company or any of its Subsidiaries satisfied in all
material respects, (A) all applicable Laws with respect to the origination,
insuring, purchase, sale, pooling, servicing, subservicing or filing of claims
in connection with Loans, including all Laws relating to real estate settlement
procedures, consumer credit protection, truth in lending Laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to Loans set forth in any contract or agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer, (D) the terms and
provisions of any mortgage or other collateral documents and other Loan
documents with respect to each Loan and (E) the underwriting guidelines and
other loan policies and procedures of the Company or its applicable Subsidiary;

(ii) Since December 31, 2016, no Agency, Loan Investor or Insurer has
(A) claimed in writing that the Company or any of its Subsidiaries has violated
or has not complied with the applicable underwriting standards with respect to
Loans sold by the Company or any of its Subsidiaries to a Loan Investor or
Agency, or with respect to any sale of Loan servicing rights to a Loan Investor,
(B) imposed in writing restrictions on the activities (including commitment
authority) of the Company or any of its Subsidiaries or (C) indicated in writing
to the Company or any of its Subsidiaries that it has terminated or intends to
terminate its relationship with the Company or any of its Subsidiaries for poor
performance, poor Loan quality or concern with respect to the Company’s or any
of its Subsidiary’s compliance with Laws; and

 

24



--------------------------------------------------------------------------------

(iii) Except as set forth in Schedule 3.1(pp)(iii), the characteristics of the
loan portfolio of the Company have not materially changed from the
characteristics of the loan portfolio of the Company as of December 31, 2018.

For purposes of this Section 3.1(pp): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Government National Mortgage Association, the Rural
Housing Service of the U.S. Department of Agriculture or any other Governmental
Entity with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to Loans originated, purchased or serviced by
the Company or any of its Subsidiaries or (ii) originate, purchase, or service
Loans, or otherwise promote lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any Loan originated, purchased or serviced by the Company
or any of its Subsidiaries or a security backed by or representing an interest
in any such Loan; and (C) “Insurer” means a person who insures or guarantees for
the benefit of the Loan holder all or any portion of the risk of loss upon
borrower default on any of the Loans originated, purchased or serviced by the
Company or any of its Subsidiaries, including the Federal Housing
Administration, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
Loans or the related collateral.

(qq) Risk Management Instruments. The Company and the Subsidiaries have in place
risk management policies and procedures sufficient in scope and operation to
protect against risks of the type and in amounts reasonably expected to be
incurred by companies of similar size and in similar lines of business as the
Company and the Subsidiaries. Except as would not reasonably be expected to be
material to the Company or any of its Subsidiaries, since January 1, 2016, all
derivative instruments, including, swaps, caps, floors, and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Subsidiaries, were entered into (1) only in the ordinary course of
business, (2) in accordance with prudent practices and in all respects with all
applicable Laws, and (3) with counterparties believed to be financially
responsible at the time, and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company nor the Subsidiaries, nor, to the
Company’s Knowledge, any other party thereto, is in breach of any of its
obligations under any such agreement or arrangement.

(rr) Company Benefit Plans.

(i) “Benefit Plan” means all material employee benefit plans, programs,
agreements, contracts, policies, practices, or other arrangements providing
benefits to any current or former employee, officer, director or consultant of
the Company or any of its Subsidiaries or any beneficiary or dependent thereof
that is sponsored or maintained by the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries contributes or is obligated to
contribute or is party, whether or not written, including any material “employee
welfare benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), any “employee
pension benefit plan” within the meaning of Section 3(2) of ERISA (whether or
not such plan is subject to ERISA) and any material bonus, incentive, deferred
compensation, vacation, stock purchase, stock option or equity award,
equity-based severance, employment, change of control, consulting or fringe
benefit plan, program, agreement or policy. Each Benefit Plan is listed on
Schedule 3.1(rr)(i). True and complete copies of all Benefit Plans listed on
Schedule 3.1(rr)(i) have been made available to the Purchasers prior to the date
hereof.

 

25



--------------------------------------------------------------------------------

(ii) With respect to each Benefit Plan, (A) the Company and its Subsidiaries
have complied, and are now in compliance in all material respects with the
applicable provisions of ERISA, and the Code and all other Laws and regulations
applicable to such Benefit Plan and (B) each Benefit Plan has been administered
in all material respects in accordance with its terms. Except as would not
reasonably be expected to be material to the Company or any of its Subsidiaries,
none of the Company or any of its Subsidiaries nor any of their respective ERISA
Affiliates has incurred any withdrawal liability as a result of a complete or
partial withdrawal from a multiemployer plan, as those terms are defined in Part
I of Subtitle E of Title IV of ERISA, that has not been satisfied in full.
“ERISA Affiliate” means any entity, trade or business, whether or not
incorporated, which together with the Company and its Subsidiaries, would be
deemed a “single employer” within the meaning of Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.

(iii) Each Benefit Plan which is subject to ERISA (an “ERISA Plan”) that is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA
(“Pension Plan”) and that is intended to be qualified under Section 401(a) of
the Code is so qualified, has received a favorable determination letter from the
Internal Revenue Service (the “IRS”) and, to the Company’s Knowledge, nothing
has occurred, whether by action or failure to act, that could likely result in
revocation of any such favorable determination or opinion letter or the loss of
the qualification of such Benefit Plan under Section 401(a) of the Code. Neither
the Company nor any of its Subsidiaries has engaged in a transaction with
respect to any ERISA Plan that, assuming the taxable period of such transaction
expired as of the date hereof, could subject the Company or any of its
Subsidiaries to a material tax or material penalty imposed by either
Section 4975 of the Code or Section 502(i) of ERISA. Neither the Company nor any
of its Subsidiaries has incurred or reasonably expects to incur a material tax
or penalty imposed by Section 4980F of the Code or Section 502 of ERISA.

(iv) Except as set forth on Schedule 3.1(rr)(iv), neither the Company, any of
its Subsidiaries nor any ERISA Affiliate (A) sponsors, maintains or contributes
to or has within the past six years sponsored, maintained or contributed to a
Pension Plan that is subject to Subtitles C or D of Title IV of ERISA or
(B) sponsors, maintains or has any liability with respect to or an obligation to
contribute to or has within the past six years sponsored, maintained, had any
liability with respect to, or had an obligation to contribute to a
“multiemployer plan” within the meaning of Section 3(37) of ERISA.

(v) None of the execution and delivery of this Agreement, the issuance of
Purchased Shares, nor the consummation of the transactions contemplated hereby
will, whether alone or in connection with another event, (A) constitute a
“change in control” or “change of control” within the meaning of any Benefit
Plan or result in any material payment or benefit (including severance,
unemployment compensation, “excess parachute payment” (within the meaning of
Section 280G of the Code), forgiveness of indebtedness or otherwise) becoming
due to any current or former employee, officer, director or consultant of the
Company or any of its Subsidiaries from the Company or any of its Subsidiaries
under any Benefit Plan or any other agreement with any employee, including, for
the avoidance of doubt, any employment or change in control agreements,
(B) result in payments under any of the Benefit Plans which would not be
deductible under Section 162(m) or Section 280G of the Code, (C) materially
increase any compensation or benefits otherwise payable under any Benefit Plan,
(D) result in any acceleration of the time of payment or vesting of any such
benefits, (E) require the funding or increase in the funding of any such
benefits, or (F) result in any limitation on the right of the Company or any of
its Subsidiaries to amend, merge, terminate or receive a reversion of assets
from any Benefit Plan or related trust.

 

26



--------------------------------------------------------------------------------

(vi) There is no material pending or, to the Company’s Knowledge, threatened,
litigation relating to the Benefit Plans (other than claims for benefits in the
ordinary course). Neither the Company nor any of its Subsidiaries has any
obligations for retiree health and life benefits under any ERISA Plan or
collective bargaining agreement, except for health continuation coverage as
required by Section 4980B of the Code or Part 6 of Title I of ERISA and at no
expense to the Company and its Subsidiaries.

(vii) Except as would not reasonably be expected to be material to the Company
and except for liabilities fully reserved for or identified in the Company
Financial Statements, there are no pending or, to the Company’s Knowledge,
threatened claims (other than claims for benefits in the ordinary course),
lawsuits or arbitrations which have been asserted or instituted against (A) the
Benefit Plans, (B) any fiduciaries thereof with respect to their duties to the
Benefit Plans, or (C) the assets of any of the trusts under any of the Benefit
Plans.

(ss) Assets. To the Company’s Knowledge as of the date hereof, the Company
believes that (i) subject to the reserves and allowances for loan and lease
losses established on the Company Financial Statements, the Bank will be able to
fully and timely collect substantially all interest, principal, or other
payments when due under its loans, leases, and other assets that are not
classified as nonperforming and such belief is reasonable under all the facts
and circumstances known to the Company and Bank, and (ii) the amount of reserves
and allowances for loan and lease losses and other nonperforming assets
established on the Company Financial Statements is adequate, and such belief is
reasonable under all the facts and circumstances known to the Company and Bank.

(tt) No Change in Control. Neither the Company nor any of its Subsidiaries is a
party to any employment, Change in Control, severance, or other compensatory
agreement or any benefit plan pursuant to which the issuance of the Shares to
the Purchasers as contemplated by this Agreement would trigger a “change of
control” or other similar provision in any of the agreements, which results in
payments to the counterparty or the acceleration of vesting of benefits.

(uu) Common Control. The Company is not and, after giving effect to the offering
and sale of the Shares, will not be under the control (as defined in the BHCA
and the Federal Reserve’s Regulation Y (12 C.F.R. Part 225) (“BHCA Control”)) of
any company (as defined in the BHCA and the Federal Reserve’s Regulation Y). The
Company is not in BHCA Control of any federally insured depository institution
other than the Bank. The Bank is not under the BHCA Control of any company (as
defined in the BHCA and the Federal Reserve’s Regulation Y) other than Company.
Except for the Company’s ownership interest in the Bank, neither the Company nor
the Bank controls, in the aggregate, five percent (5%) or more of the
outstanding shares of any class of voting securities, directly or indirectly, of
any federally insured depository institution. The Bank is not subject to the
liability of any commonly controlled depository institution pursuant to
Section 5(e) of the Federal Deposit Insurance Act (12 U.S.C. § 1815(e)).

(vv) Material Contracts. The Company has made available to each Purchaser or its
respective representatives, prior to the date hereof, true, correct, and
complete copies of, and listed on Schedule 3.1(vv), each Material Contract to
which the Company or any of its Subsidiaries is a party or subject (whether
written or oral, express or implied) as of the date of this Agreement. Each
Material Contract is a valid and binding obligation of the Company or any of its
Subsidiaries (as applicable) that is a party thereto and, to the Company’s
Knowledge, each other party to such Material Contract, except for such failures
to be valid and binding as, individually or in the aggregate, would not
reasonably be expected to be material to the Company or any of its Subsidiaries.
Each such Material Contract is enforceable against the Company or any of its
Subsidiaries (as applicable) that is a party thereto and, to the Company’s
Knowledge, each other party to such Material Contract in accordance with its
terms (subject in each case to applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the

 

27



--------------------------------------------------------------------------------

enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding of law
or at equity), except for such failures to be enforceable as, individually or in
the aggregate, would not reasonably be expected to be material to the Company or
any of its Subsidiaries. Neither the Company nor any of its Subsidiaries, nor to
the Company’s Knowledge, any other party to a Material Contract, is in material
default or material breach of a Material Contract and there does not exist any
event, condition or omission that would constitute such a default or breach
(whether by lapse of time or notice or both), in each case, except as,
individually or in the aggregate, would not reasonably be expected to be
material to the Company or any of its Subsidiaries.

(ww) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with Commission rules and guidance, and has conducted a factual
inquiry including the procurement of relevant questionnaires from each Covered
Person (as defined below) or other means, the nature and scope of which reflect
reasonable care under the relevant facts and circumstances, to determine whether
any Covered Person is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act
(“Disqualification Events”). To the Company’s Knowledge, after conducting such
sufficiently diligent factual inquiries, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied, to
the extent applicable, with any disclosure obligations under Rule 506(e) under
the Securities Act. “Covered Persons” are those persons specified in
Rule 506(d)(1) under the Securities Act, including the Company, any predecessor
or affiliate of the Company, any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company, any beneficial owner of twenty percent (20%) or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
any promoter (as defined in Rule 405 under the Securities Act) connected with
the Company in any capacity at the time of the sale of the Shares, and any
person that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Securities (a
“Solicitor”), any general partner or managing member of any Solicitor, and any
director, executive officer or other officer participating in the offering of
any Solicitor or general partner or managing member of any Solicitor.

(xx) Knowledge as to Conditions. To the Company’s Knowledge, there is no reason
why it would be reasonable to expect that any regulatory approvals and, to the
extent necessary, any other approvals, authorizations, filings, registrations,
and notices required or otherwise a condition to the consummation of the
transactions contemplated by the Transaction Documents will not be obtained.

(yy) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(zz) No Other Representations or Warranties. The Company has not made and does
not make any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.1.

Section 3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date of this Agreement and as of the Closing Date to the Company as follows:

(a) Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. If such
Purchaser is an entity, the execution and delivery of this Agreement and
performance by such Purchaser of the transactions contemplated by this Agreement
have

 

28



--------------------------------------------------------------------------------

been duly authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser, and no further approval or
authorization by any of such persons, as the case may be, is required. This
Agreement has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation, or
similar Laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b) No Conflicts. The execution, delivery, and performance by such Purchaser of
this Agreement and the Registration Rights Agreement, if applicable, and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture, or instrument to which such Purchaser is a party, or
(iii) result in a violation of any Law, rule, regulation, order, judgment, or
decree (including federal and state securities Laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights, or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities Law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities Laws, provided, however, that by making the representations
herein, such Purchaser does not agree to hold any of the Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities Laws. Such
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business. Such Purchaser does not presently have any agreement, plan, or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any securities which are derivatives
thereof) to or through any person or entity.

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. The information provide by such Purchaser
to the Company in its Accredited Investor Questionnaire is true, accurate and
correct in all material respects.

(e) Residency. Such Purchaser’s office in which its investment decision with
respect to the Shares was made is located at the address for such Purchaser set
forth under such Purchaser’s name on the signature page hereof.

(f) Experience of Purchaser. Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication, and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares and has so evaluated the merits and
risks of such investment. Such Purchaser is capable of protecting its own
interests in connection with this investment and has experience as an investor
in securities of companies like the Company. Such Purchaser is able to hold the
Shares indefinitely if required, is able to bear the economic risk of an
investment in the Shares, and, at the present time, is able to afford a complete
loss of such investment. Further, Purchaser understands that no representation
is being made as to the future trading value or trading volume of the Shares.

 

29



--------------------------------------------------------------------------------

(g) Access to Information. Such Purchaser is sufficiently aware of the Company’s
business affairs and financial condition to reach an informed and knowledgeable
decision to acquire the Shares. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, management and representatives of the Company concerning the terms
and conditions of the offering of the Shares and the merits and risks of
investing in the Shares and any such questions have been answered to such
Purchaser’s reasonable satisfaction; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management, and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Purchaser has received all
information it deems appropriate for assessing the risk of an investment in the
Shares. Neither such inquiries nor any other investigation conducted by or on
behalf of such Purchaser or its representatives or counsel shall modify, amend
or affect such Purchaser’s right to rely on the representations and warranties
contained in the Transaction Documents. Purchaser acknowledges that the Company
has not made any representation, express or implied, with respect to the
accuracy, completeness, or adequacy of any available information except that the
Company has made the express representations and warranties contained in
Section 3.1 of this Agreement,

(h) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
the Company (or any of its agents, counsel, or Affiliates) or any other
Purchaser or other Purchaser’s business and/or legal counsel in making such
decision; provided that the foregoing shall in no way limit such Purchaser’s
right to rely on the truth, accuracy and completeness of the representations and
warranties of the Company made herein. Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in connection with the purchase of the Shares
constitutes legal, regulatory, tax, or investment advice. Such Purchaser has
consulted such legal, tax, and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares. Such Purchaser has not relied on the business, legal, or
regulatory advice of the Company’s agents, counsel, or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(i) Reliance on Exemptions. Such Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements, and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

(j) No Governmental Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares. Such Purchaser
understands that the Shares are not savings accounts, deposits or other
obligations of any bank and are not insured by the FDIC, including the FDIC’s
Deposit Insurance Fund, or any other governmental entity.

 

30



--------------------------------------------------------------------------------

(k) Trading. Such Purchaser acknowledges that there is a limited trading market
for the Common Stock and that there will be no trading market for the Series C
Preferred Stock.

(l) Knowledge as to Conditions. Such Purchaser does not know of any reason why
any regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained, solely with respect to facts or circumstances
related to such Purchaser.

(m) Reliance. The Company will be entitled to rely upon this Agreement and is
irrevocably authorized to produce this Agreement or a copy hereof to (i) any
Governmental Entity having jurisdiction over the Company and its Affiliates, and
(ii) any interested party in any Proceeding with respect to the matters covered
hereby, in each case, to the extent required by any Governmental Entity to which
the Company is subject, provided that the Company provides the Purchaser with
prior written notice of such disclosure to the extent practicable and allowed by
applicable Law.

(n) Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest, or claim against or
upon the Company, any Subsidiary of the Company, or any Purchaser for any
commission, fee, or other compensation pursuant to any agreement, arrangement,
or understanding entered into by or on behalf of such Purchaser.

(o) General Solicitation. Such Purchaser (i) is not purchasing the Shares as a
result of any advertisement, article, notice, or other communication regarding
the Shares published in any newspaper, magazine, or similar media or broadcast
over television or radio or presented at any seminar or any other form of
“general solicitation” or “general advertising” (as such terms are used in
Regulation D), (ii) has entered into no agreements with shareholders of the
Company or other subscribers for the purpose of controlling the Company or any
Subsidiary; and (iii) has entered into no agreements with shareholders of the
Company or other subscribers regarding voting or transferring Purchaser’s
interest in the Company.

(p) Antitrust and Other Consents, Filings, Etc. Assuming the accuracy of the
Company’s representations and warranties regarding its capitalization, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Entity or authority or any other person or
entity in respect of any law or regulation, including the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
thereunder, is necessary or required to be obtained or made by such Purchaser,
and no lapse of a waiting period under law applicable to such Purchaser is
necessary or required, in each case in connection with the execution, delivery,
or performance by such Purchaser of this Agreement or the purchase of the Shares
contemplated hereby, other than passivity or anti-association commitments or
other documentation that may be required by the Federal Reserve or other federal
or state banking authority and except for such schedules or statements required
to be filed with the Commission pursuant to Regulation 13D-G of the Exchange
Act.

(q) Financial Capability. At the Closing, such Purchaser shall have available
funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

(r) No Other Representation. Such Purchaser has not made and does not make any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 

31



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

Section 4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Purchased Shares and the Underlying Shares
may be disposed of only pursuant to an effective registration statement under,
and in compliance with the requirements of, the Securities Act, or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state, federal or foreign securities Laws. In connection with any
transfer of the Purchased Shares or Underlying Shares other than (i) pursuant to
an effective registration statement, (ii) to the Company or (iii) pursuant to
Rule 144 (provided that the transferor provides the Company with reasonable
assurances (in the form of a seller representation letter and, if applicable, a
broker representation letter) that such securities may be sold pursuant to such
rule), the Company may require the transferor thereof to provide to the Company
and the Transfer Agent, at the transferor’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company and the
Transfer Agent, the form and substance of which opinion shall be reasonably
satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such Securities under the Securities
Act. As a condition of transfer (other than pursuant to clauses (i), (ii) or
(iii) of the preceding sentence), any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement and the Registration Rights Agreement, if applicable, with
respect to such transferred Shares.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c) or applicable Law:

THE ISSUANCE OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE).

(c) Removal of Legends. Upon the request of the holder, the restrictive legend
set forth in Section 4.1(b) above shall be removed and the Company shall issue a
certificate or book entry shares without such restrictive legend or any other
restrictive legend to the holder of the applicable Securities upon which it is
stamped, if (i) such Securities are registered for resale under the Securities
Act, (ii) such Securities are sold or transferred pursuant to Rule 144, or
(iii) such Securities are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to such securities and without volume or

 

32



--------------------------------------------------------------------------------

manner-of-sale restrictions. Following the earlier of (i) the Effective Date or
(ii) Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to the Securities and without volume or manner-of-sale restrictions, the
Company, upon the written request of the holder, shall instruct the Transfer
Agent to remove the legend from the Securities and shall cause its counsel to
issue any legend removal opinion required by the Transfer Agent. Any fees (with
respect to the Company or the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If a legend is no longer required pursuant to the
foregoing, the Company will (A) remove all restrictive legends from shares that
are held in book entry form and (B) no later than five (5) Trading Days
following the delivery by a Purchaser to the Transfer Agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer) and a representation letter
to the extent required by Section 4.1(a) (such third Trading Date, the “Legend
Removal Date”), deliver or cause to be delivered to Purchaser a certificate
representing such Securities that is free from all restrictive legends. Except
to the extent required by Law, the Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(c).

(d) If the Company shall fail for any reason or for no reason to issue to any
Purchaser unlegended certificates by the Legend Removal Date, then, in addition
to all other remedies available to such Purchaser, if on or after the trading
day immediately following such five (5) trading day period, such Purchaser
purchases, or a broker (a “Buy-In Broker”) purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of
such sale in lieu of shares of Common Stock Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within five (5) Business Days after such Purchaser’s request, honor its
obligation to deliver to such Purchaser a certificate or certificates without
restrictive legends representing such shares of Common Stock and pay cash to
such Purchaser in an amount equal to the excess (if any) of such Purchaser’s or
Buy-In Broker’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased over the product of (i) such number
of shares of Common Stock, times (ii) the closing bid price on the Legend
Removal Date.

(e) The Company shall cooperate, in accordance with reasonable and customary
business practices with any and all transfers, whether by direct or indirect
sale, assignment, award, confirmation, distribution, bequest, donation, trust,
pledge, encumbrance, hypothecation or other transfer or disposition, for
consideration or otherwise, whether voluntarily or involuntarily, by operation
of law or otherwise, by the Purchasers or any of their respective successors and
assigns of the Shares and other shares of Common Stock, Series C Preferred Stock
and/or Non-Voting Common Stock such party may beneficially own prior to or
subsequent to the date hereof.

Section 4.2 Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional (except as
otherwise set forth herein), absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
shareholders of the Company.

 

33



--------------------------------------------------------------------------------

Section 4.3 Access; Information.

(a) Castle Creek and its Affiliates shall be provided with access, information,
and other rights as provided in the VCOC Letter Agreement.

(b) Without limiting Section 4.3(a), for so long as Castle Creek together with
its Affiliates has a Minimum Ownership Interest, irrespective of whether Castle
Creek has a right to designate a director to serve on or an observer to attend
meetings of the Board, Castle Creek shall be provided with all documents and
information provided to members of the Board in connection with monthly Board
meetings; provided, however, that the Company shall not be required to provide
such documents and information to the extent (and only to the extent) they
constitute confidential supervisory information or documents or information the
disclosure of which is prohibited by applicable Law; provided, further, that the
Company shall use commercially reasonable efforts to provide such information to
Purchaser in an alternate manner. All documents and information provided under
this Section 4.3(b) will be subject to the confidentiality provisions contained
in the VCOC Letter Agreement.

Section 4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Purchased Shares as required under Regulation D. The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Purchased Shares for sale to the Purchasers at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” Laws of the states
of the United States (or to obtain an exemption from such qualification). The
Company shall make all filings and reports relating to the offer and sale of the
Purchased Shares required under applicable securities or “Blue Sky” Laws of the
states of the United States following the Closing Date.

Section 4.5 No Integration. The Company shall not, and shall use its reasonable
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Purchased Shares in a manner that would require the
registration under the Securities Act of the sale of the Purchased Shares to the
Purchasers.

Section 4.6 Bank Regulatory Approvals. Upon Castle Creek’s request, the Company
shall use its reasonable best efforts to cooperate with Castle Creek to receive
the Bank Regulatory Approvals. Notwithstanding anything to the contrary in this
Agreement, upon the receipt of such Bank Regulatory Approvals, (a) all
references in this Agreement to ownership and voting limitations (but not the
Minimum Ownership Interest) of nine point nine percent (9.9%) shall, with
respect to Castle Creek only, be deemed to be deleted and replaced with
twenty-four point nine percent (24.9%), and (b) the Company will cooperate in
good faith to make any changes to the Transaction Documents to implement the
intent of this Section 4.6 and address any bank regulatory concerns of Castle
Creek. At any time after receipt of the Bank Regulatory Approvals, at the
request of Castle Creek, the Company shall use its reasonable best efforts to
exchange all shares of Non-Voting Common Stock and/or Series C Preferred Stock
held by Castle Creek into the applicable number of shares of Common Stock up to
the then-effective twenty-four point nine percent (24.9%) limit and to deliver
such shares of Common Stock to Castle Creek in book-entry form.

Section 4.7 Indemnification.

(a) Indemnification of Purchasers. In addition to any other indemnity provided
in the Transaction Documents, if applicable, the Company will indemnify and hold
each Purchaser and its directors, officers, shareholders, members, partners,
employees, agents, and investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of

 

34



--------------------------------------------------------------------------------

the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, shareholders, agents, members, partners, employees, agents, or
investment advisors (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling person (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs, and expenses, including all judgments, amounts paid in
settlements, court costs, and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Purchaser Party may suffer
or incur as a result of (i) any breach of any of the representations,
warranties, covenants, or agreements made by the Company in this Agreement or in
the other Transaction Documents, and (ii) any action instituted against a
Purchaser Party in any capacity, or any of them or their respective affiliates,
by any shareholder of the Company who is not an affiliate of such Purchaser
Party, with respect to any of the transactions contemplated by this Agreement.
Any indemnification payment made pursuant to this Agreement shall be treated as
an adjustment to purchase price for Tax purposes, except as otherwise required
by Law or deemed impermissible under GAAP. Such payment shall not result in an
adjustment to the value of the original investment reported by the Company under
GAAP.

(b) Indemnification of Company Parties. Each Purchaser will, severally but not
jointly, indemnify and hold the Company and its Subsidiaries, and their
respective directors, officers, shareholders, employees, agents and advisors
(each a “Company Party”), harmless from and against any and all Losses that any
such Company Party may suffer or incur as a result of any breach of any of the
representations, warranties, covenants or agreements made by the Purchaser in
this Agreement or in the other Transaction Documents.

(c) Third Party Claims. Promptly after receipt by any Purchaser Party or Company
Party (each, an “Indemnified Party”) of notice of any demand, claim, or
circumstances which would or might give rise to a claim or the commencement of
any Action in respect of which indemnity may be sought pursuant to
Section 4.7(a) or Section 4.7(b), as applicable, such Indemnified Party shall
promptly notify the indemnifying party in writing and the indemnifying party may
assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Party, and shall assume the payment of all fees
and expenses; provided, however, that the failure of any Indemnified Party so to
notify the indemnifying party shall not relieve the indemnifying party of its
obligations hereunder except to the extent that the indemnifying party is
actually and materially and adversely prejudiced by such failure to notify. In
any such Action, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the indemnifying party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Action and to employ counsel reasonably satisfactory to such Indemnified Party
in such Action, or (iii) in the reasonable judgment of counsel to such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them;
provided, however, that the indemnifying party shall not be liable for the fees
and expenses of more than one separate firm of attorneys (plus local counsel, if
reasonably necessary) at any time for each group of Affiliated Indemnified
Parties. The indemnifying Party shall not be liable for any settlement of any
Action effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Party, the indemnifying party shall not effect any settlement
of any pending or threatened Action in respect of which any Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability arising out of such Action.

(d) Limitations on Indemnification. The indemnification liabilities of the
Company and the Purchasers pursuant to Sections 4.7(a) and 4.7(b) shall be
subject to the limitations set forth in this Section 4.7(d).

 

35



--------------------------------------------------------------------------------

(i) Deductible. Subject to Section 4.7(d)(iii), (A) except for Losses arising
out of breaches of the representations and warranties set forth in
Sections 3.1(a), 3.1(b), 3.1(c), 3.1(e), 3.1(f), 3.1(g), 3.1(k), 3.1(s), 3.1(u),
and 3.1(bb) (as to which this clause (A) shall have no effect), the Company
shall have no liability for Losses that otherwise are indemnifiable under
Section 4.7(a) until the total of all Losses under Section 4.7(a) incurred by
all Purchaser Parties exceeds $100,000, at which point the amount of all Losses
in excess of $100,000 shall be recoverable and (B) no Purchaser shall have any
liability for Losses that otherwise are indemnifiable under Section 4.7(b) until
the total of all Losses under Section 4.7(b) incurred by all Company Parties as
a result of breaches by such Purchaser exceeds $100,000, at which point the
amount of all Losses in excess of $100,000 shall be recoverable.

(ii) Maximum. Subject to Section 4.7(d)(iii), the maximum aggregate liability of
the Company for all Losses under Section 4.7(a) shall not exceed the aggregate
Purchase Price paid by all Purchasers for the Purchased Shares; provided,
however, that the maximum aggregate liability of the Company for all losses
under Section 4.7(a) as to any individual Purchaser shall not exceed the
aggregate Purchase Price paid by such individual Purchaser for the Purchased
Shares purchased by such individual Purchaser. The maximum aggregate liability
of any Purchaser for all Losses under Section 4.7(a) for which such Purchaser is
obligated to provide indemnification shall not exceed the aggregate Purchase
Price paid by such individual Purchaser for the Purchased Shares purchased by
such individual Purchaser.

(iii) Exclusions. The provisions of Sections 4.7(d)(i) and 4.7(d)(ii) shall not
apply to any indemnification claims involving fraud or knowing and intentional
misconduct.

(e) Knowledge and Materiality Scrape. For purposes of the indemnity contained in
Section 4.7(a), all qualifications and limitations set forth in the parties’
representations and warranties as to “Company’s Knowledge,” “materiality,”
“Material Adverse Effect” and words of similar import shall be disregarded in
determining whether there shall have been any inaccuracy in or breach of any
representations and warranties in this Agreement and the Losses arising
therefrom.

(f) Investigation. No investigation by any Purchaser, whether prior to or after
the date of this Agreement, shall limit any Purchaser Party’s exercise of any
right hereunder or be deemed to be a waiver of any such right.

Section 4.8 Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Shares hereunder to strengthen the Company’s current balance
sheet, improve the regulatory capital of the Bank, support organic growth
opportunities and for general corporate purposes, which may include the
repayment of a portion of the outstanding debt under the Credit Facility.

Section 4.9 Limitation on Beneficial Ownership. No Purchaser (and its Affiliates
or any other Persons with which it is acting in concert) shall be entitled to
purchase a number of Common Shares that would result in such Purchaser becoming,
directly or indirectly, the beneficial owner (as determined under Rule 13d-3
under the Exchange Act) at the Closing of more than nine point nine percent
(9.9%) of the number of shares of the Company’s voting securities issued and
outstanding.

Section 4.10 Anti-Takeover Matters. If any Takeover Law may become, or may
purport to be, applicable to the transactions contemplated or permitted by this
Agreement, the Company and the Board shall grant such approvals and take such
actions as are necessary so that the transactions contemplated or permitted by
this Agreement and the other Transaction Documents may be consummated, as
promptly as practicable, on the terms contemplated by this Agreement and the
other Transaction Documents, as the case may be, and otherwise act to eliminate
or minimize the effects of any Takeover Law on any of the transactions
contemplated or permitted by this Agreement and the other Transaction Documents.

 

36



--------------------------------------------------------------------------------

Section 4.11 No Additional Issuances. Between the date of this Agreement and the
Closing Date, except for the Shares being issued pursuant to this Agreement or
shares of Common Stock issued upon the exercise of Company Stock Options
outstanding on the date of this Agreement, the Company shall not issue or agree
to issue any additional shares of Common Stock or other securities that provide
the holder thereof the right to convert such securities into, or acquire, shares
of Common Stock. For the avoidance of doubt, nothing in this Section 4.11 shall
restrict the Company from issuing securities in response or pursuant to an order
or directive by the Federal Reserve with respect to capital adequacy.

Section 4.12 Conduct of Business. From and after the date of this Agreement
until the earlier of the Closing Date and the date, if any, on which this
Agreement is terminated pursuant to Section 6.10, except as contemplated by this
Agreement, the Company will, and will cause its Subsidiaries to: (i) operate
their business in the ordinary course consistent with past practice;
(ii) preserve intact the current business organization of the Company; (iii) use
commercially reasonable efforts to retain the services of their employees,
consultants, and agents; (iv) preserve the current relationships of the Company
and its Subsidiaries with material customers and other Persons with whom the
Company and its Subsidiaries have and intend to maintain significant relations;
(v) maintain all of its operating assets in their current condition (normal wear
and tear excepted); (vi) refrain from taking or omitting to take any action that
would constitute a breach of Section 3.1(j); and (vii) refrain from
(1) declaring, setting aside or paying any distributions or dividends on, or
making any distributions (whether in cash, securities, or other property) in
respect of, any of its capital stock, (2) splitting, combining or reclassifying
any of its capital stock or issuing or authorizing the issuance of any other
securities in respect of, in lieu of or in substitution for capital stock or any
of its other securities, and (3) purchasing, redeeming or otherwise acquiring
any capital stock, assets or other securities or any rights, warrants or options
to acquire any such capital stock, assets or other securities, other than
acquisitions of investment securities in the ordinary course of business.
Additionally, except as required pursuant to existing written, binding
agreements in effect prior to the date hereof and set forth in Schedule 3.1(rr),
and with respect to clauses (i) and (ii) except in the ordinary course of
business consistent with past practice, prior to the earlier of the Closing Date
and the termination of this Agreement pursuant to Section 6.10, the Company
shall and shall cause its Subsidiaries to not take any of the following actions:
(i) grant or provide any severance or termination payments or benefits to any
director, officer or employee of the Company or any of its Subsidiaries;
(ii) increase the compensation, bonus or pension, welfare, severance or other
benefits of (other than increases in the ordinary course of business), pay any
bonus to, or make any new equity awards to any director, officer or employee of
the Company or any of its Subsidiaries; (iii) establish, adopt, amend or
terminate any Benefit Plan or amend the terms of any outstanding equity-based
awards, except as may be required by applicable Law; (iv) take any action to
accelerate the vesting or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Benefit Plan, to the extent not
already provided in any such Benefit Plan; (v) change any actuarial or other
assumptions used to calculate funding obligations with respect to any Benefit
Plan or to change the manner in which contributions to such plans are made or
the basis on which such contributions are determined, except as may be required
by GAAP; (vi) forgive any loans to directors, officers or employees of the
Company or any of its Subsidiaries; or (vii) enter into any contract with
respect to, or otherwise agree or commit to do, any of the foregoing; provided,
that in no event shall any increase of any payment in the ordinary course of
business under clause (ii) increase such person’s compensation by more than five
percent (5%) in the aggregate except as set forth in Schedule 3.1(rr).
Furthermore, from the date of this Agreement until the Closing, the Company
shall not, directly or indirectly, amend, modify, or waive, and the Board shall
not recommend approval of any proposal to the Company’s shareholders having the
effect of amending, modifying, or waiving any provision in the Certificate of
Incorporation or bylaws of the Company in any manner adverse to Purchaser
(except as provided in the Non-Voting Common Stock Certificate of Amendment).

 

37



--------------------------------------------------------------------------------

Section 4.13 Avoidance of Control.

(a) Notwithstanding anything to the contrary in this Agreement, except as
provided in Section 4.6, no Purchaser (together with its Affiliates (as such
term is used under the BHCA)) shall have the ability to purchase or exercise any
voting rights of any securities in excess of nine point nine percent (9.9%) of
the outstanding shares of any class of voting securities of the Company. In the
event any Purchaser breaches its obligations under this Section 4.13 or believes
that it is reasonably likely to breach such an obligation, it shall promptly
notify the Company and shall cooperate in good faith with such parties to modify
ownership or make other arrangements or take any other action, in each case, as
is necessary to cure or avoid such breach.

(b) Notwithstanding anything to the contrary in this Agreement, neither the
Company nor any Subsidiary shall take any action (including, without limitation,
any redemption, repurchase, rescission or recapitalization of Common Stock, or
securities or rights, options or warrants to purchase Common Stock, or
securities of any type whatsoever that are, or may become, convertible into or
exchangeable into or exercisable for Common Stock in each case, where each
Purchaser is not given the right to participate in such redemption, repurchase,
rescission, or recapitalization to the extent of such Purchaser’s pro rata
proportion) that would reasonably be expected to pose a substantial risk that
(a) a Purchaser’s equity securities of the Company (together with equity
securities owned by such Purchaser’s affiliates (as such term is used under the
BHCA) would exceed thirty-three point three percent (33.3%) of the Company’s
total equity or (b) a Purchaser’s ownership of any class of voting securities of
the Company (together with the ownership by such Purchaser’s affiliates (as such
term is used under the BHCA) of voting securities of the Company) would
(i) exceed nine point nine percent (9.9%), in each case without the prior
written consent of such Purchaser and receipt of any required Bank Regulatory
Approvals, or (ii) increase to an amount that would constitute “control” under
the BHCA, the CIBC Act, any applicable provisions of the Laws of the State of
Delaware, or any rules or regulations promulgated thereunder (or any successor
provisions) or otherwise cause such Purchaser to “control” the Company under and
for purposes of the BHCA, the CIBC Act, any applicable provisions of the Laws of
the State of Delaware, or any rules or regulations promulgated thereunder (or
any successor provisions). Notwithstanding anything to the contrary in this
Agreement, no Purchaser (together with its respective Affiliates (as such term
is used under the BHCA)) shall have the ability to purchase more than
thirty-three point three percent (33.3%) of the Company’s total equity or
exercise any voting rights of any class of securities in excess of nine point
nine percent (9.9%) of any outstanding class of voting securities of the Company
(except as provided in Section 4.6). In the event either the Company or any
Purchaser breaches its obligations under this Section 4.13 or believes that it
is reasonably likely to breach such an obligation, it shall promptly notify the
other party hereto and shall cooperate in good faith with such parties to modify
ownership or, to the extent commercially reasonable, make other arrangements or
take any other action, in each case, as is necessary to cure or avoid such
breach.

Section 4.14 No Change of Control. The Company shall use reasonable best efforts
to obtain all necessary irrevocable waivers, adopt any required amendments and
make all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any Material Contracts and any employment, “change in control,” severance or
other employee or director compensation agreements or any benefit plan of the
Company or any of its Subsidiaries, which results in payments to the
counterparty or the acceleration of vesting of benefits.

Section 4.15 Most Favored Nation. During the period from the date of this
Agreement through the Closing Date, neither the Company nor any of its
Subsidiaries shall enter into any additional, or modify any existing, agreements
with any existing or future investors in the Company or any of its Subsidiaries
that have the effect of establishing rights or otherwise benefiting such
investor in a manner more favorable in any material respect to such investor
than the rights and benefits established in favor of any Purchaser by this
Agreement, unless, in any such case, such Purchaser has been provided with such
rights and benefits.

 

38



--------------------------------------------------------------------------------

Section 4.16 Filings; Other Actions. Each Purchaser, with respect to itself
only, on the one hand, and the Company, on the other hand, will reasonably
cooperate and consult with the other and use commercially reasonable efforts to
provide all necessary and customary information and data, to prepare and file
all necessary and customary documentation, to effect all necessary and customary
applications, notices, petitions, filings and other documents, to provide
evidence of non-control of the Company and the Bank, as requested by the
applicable Governmental Entity, including executing and delivering to the
applicable Governmental Entities customary passivity commitments, disassociation
commitments, and commitments not to act in concert, with respect to the Company
or the Bank, and to obtain all necessary and customary permits, consents,
orders, approvals, and authorizations of, or any exemption by, all third parties
and Governmental Entities, in each case, (i) necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement, in each case required by it, and
(ii) with respect to a Purchaser, to the extent typically provided by such
Purchaser to such third parties or Governmental Entities, as applicable, under
such Purchaser’s policies consistently applied, to the extent such Purchaser has
such policies, and subject to such confidentiality requests as such Purchaser
may reasonably seek. Each of the parties hereto shall execute and deliver both
before and after the Closing such further certificates, agreements, and other
documents and take such other actions as the other parties may reasonably
request to consummate or implement such transactions or to evidence such events
or matters, subject, in each case, to clauses (i) and (ii) of the first sentence
of this Section 4.16. Each Purchaser, with respect to itself only, and the
Company will have the right to review in advance, and to the extent practicable
each will consult with the other, in each case subject to applicable Laws
relating to the exchange of information (other than confidential information
related to such Purchaser and any of its respective Affiliates), which appears
in any filing made with, or written materials submitted to, any third party or
any Governmental Entity in connection with the transactions to which it will be
party contemplated by this Agreement; provided that (i) for the avoidance of
doubt, no Purchaser shall have the right to review any such information relating
to another Purchaser and (ii) a Purchaser shall not be required to disclose to
the Company or any other Purchaser any information that is confidential and
proprietary to such Purchaser, its Affiliates, its investment advisors, or its
or their control persons or equity holders. In exercising the foregoing right,
the parties hereto agree to act reasonably and as promptly as practicable. Each
Purchaser, with respect to itself only, on the one hand, and the Company, on the
other hand, agrees to keep each other reasonably apprised of the status of
matters referred to in this Section 4.16. Each Purchaser, with respect to itself
only, on the one hand, and the Company, on the other hand, shall promptly
furnish each other with copies of written communications received by it or its
Affiliates from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated by this Agreement; provided,
that the party delivering any such document may redact any confidential
information contained therein or information that cannot be shared under
applicable Laws. Notwithstanding anything in this Section 4.16 or elsewhere in
this Agreement to the contrary, no Purchaser shall be required to provide to any
Person pursuant to this Agreement any of its, its Affiliates’, its investment
advisors’ or its or their control persons’ or equity holders’ nonpublic,
proprietary, personal, or otherwise confidential information including the
identities or financial condition of limited partners, shareholders, or
non-managing members of such Purchaser or its Affiliates or their investment
advisors. Notwithstanding anything to the contrary in this Section 4.16, no
Purchaser shall be required to perform any of the above actions if such
performance would constitute or could reasonably result in any restriction or
condition that such Purchaser determines, in its reasonable good faith judgment,
(i) is materially and unreasonably burdensome, or (ii) would reduce the benefits
of the transactions contemplated hereby to such Purchaser to such a degree that
such Purchaser would not have entered into this Agreement had such condition or
restriction been known to it on the date of this Agreement (any such condition
or restriction, a “Burdensome Condition”); for the avoidance of doubt, any
requirement to disclose the identities or financial condition of limited
partners, shareholders, or non-managing members of such Purchaser or its
Affiliates or its investment advisers shall be deemed a Burdensome Condition
unless otherwise determined by such Purchaser in its sole discretion.

 

39



--------------------------------------------------------------------------------

Section 4.17 Notice of Certain Events. Each party hereto shall promptly notify
the other party hereto of (a) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware prior to
the Closing that would constitute a violation or breach of the Transaction
Documents (or a breach of any representation or warranty contained herein or
therein) or, if the same were to continue to exist as of the Closing Date, would
constitute the non-satisfaction of any of the conditions set forth in
Section 5.1 or 5.2 hereof, and (b) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware that
would have been required to have been disclosed pursuant to the terms of this
Agreement had such event, condition, fact, circumstance, occurrence, transaction
or other item existed as of the date hereof; provided that delivery of any
notice pursuant to this Section 4.17 shall not modify the representations,
warranties, covenants, agreements or obligations of the parties (or remedies
with respect thereto) or the conditions to the obligations of the parties under
this Agreement.

Section 4.18 Shareholder Litigation. The Company shall promptly inform the
Purchasers of any Proceeding (“Shareholder Litigation”) against the Company, any
of its Subsidiaries or any of the past or present executive officers or
directors of the Company or any of its Subsidiaries that is threatened in
writing or initiated by or on behalf of any shareholder of the Company in
connection with or relating to the transactions contemplated hereby or by the
Transaction Documents. The Company shall consult with the Purchasers and keep
the Purchasers informed of all material filings and developments relating to any
such Shareholder Litigation.

Section 4.19 Corporate Opportunities. Each of the parties hereto acknowledges
that the Purchasers and their respective Affiliates and related investment funds
may review the business plans and related proprietary information of any
enterprise, including enterprises that may have products or services that
compete directly or indirectly with those of the Company and its Subsidiaries,
and may trade in the securities of such enterprise. None of the Purchasers, any
Affiliates thereof, any related investments funds or any of their respective
Affiliates shall be precluded or in any way restricted from investing or
participating in any particular enterprise, or trading in the securities thereof
whether or not such enterprise has products or services that compete with those
of the Company and its Subsidiaries. The parties expressly acknowledge and agree
that: (a) the Purchasers, any Affiliates thereof, any related investment funds,
the Board Representative and any of their respective Affiliates have the right
to, and shall have no duty (contractual or otherwise) not to, directly or
indirectly, engage in the same or similar business activities or lines of
business as the Company and its Subsidiaries; and (b) in the event that any
Purchaser, the Board Representative, any Affiliate of any Purchaser, any related
investment funds or any of their respective Affiliates acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for the
Company or any of its Subsidiaries, the Purchasers, the Board Representative,
Affiliates of the Purchasers, any related investment funds or any of their
respective Affiliates shall have no duty (contractual or otherwise) to
communicate or present such corporate opportunity to the Company or any of its
Subsidiaries, and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to the Company or any of its Subsidiaries or
shareholders of the Company for breach of any duty (contractual or otherwise) by
reason of the fact that such Purchaser, any Affiliate thereof, any related
investment fund thereof or any of their respective Affiliates, directly or
indirectly, pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to the
Company.

Section 4.20 Board Representative and Observer.

(a) Following the Closing, the Company will promptly cause an individual
designated by Castle Creek (the “Board Representative”) to be elected or
appointed to the Board, subject to satisfaction of all legal and regulatory
requirements regarding service and election or appointment as a director of the
Company, and the boards of directors of the Bank and any Future Bank (the “Bank
Boards”), subject to satisfaction of all legal and regulatory requirements
regarding service and election or appointment as a

 

40



--------------------------------------------------------------------------------

director of the Bank or Future Bank; provided that Castle Creek’s right to
designate the Board Representative will continue only so long as Castle Creek,
together with its Affiliates, in the aggregate owns at least four point nine
percent (4.9%) of the Common Stock then outstanding (the “Minimum Ownership
Interest”). So long as Castle Creek, together with its Affiliates, has a Minimum
Ownership Interest, the Company will recommend to its shareholders the election
of the Board Representative to the Board at all of the Company’s meetings of
shareholders at which the Board Representative’s class of Board members are to
be elected, subject to satisfaction of all legal requirements regarding service
and election or appointment as a director of the Company. If Castle Creek no
longer has a Minimum Ownership Interest, Castle Creek (i) shall promptly notify
the Company of such fact, (ii) will have no further rights under Section 4.20(a)
through (b) and (iii) at the written request of the Board, shall use
commercially reasonable efforts to cause the Board Representative to resign from
the Board and the Bank Boards as promptly as possible thereafter.

(b) Subject to applicable Law and Section 4.20(a), the Board Representative
shall be one of the Company’s nominees to serve on the Board. The Company shall
use its reasonable best efforts to have the Board Representative elected as a
director of the Company by the shareholders of the Company, and the Company
shall solicit proxies for the Board Representative to the same extent as it does
for any of its other Company nominees to the Board. The Company shall ensure
that the Board and the Bank Boards shall each have at least four (4) members for
so long as Castle Creek shall have the right to appoint a Board Representative.

(c) Subject to Section 4.20(a), upon the death, resignation, retirement,
disqualification, or removal from office as a member of the Board or the Bank
Boards of the Board Representative, Castle Creek shall have the right to
designate the replacement for the Board Representative, provided such
replacement satisfies all legal and regulatory requirements regarding service
and election or appointment as a director of the Board or the Bank Boards, as
applicable. The Board and the Bank Boards shall use their reasonable best
efforts to take all action required to fill the vacancy resulting therefrom with
such person (including such person, subject to applicable Law, being one of the
Company’s nominees to serve on the Board and the Bank Boards), using reasonable
best efforts to have such person elected as director of the Company by the
shareholders of the Company and the Company soliciting proxies for such person
to the same extent as it does for any of its other nominees to the Board, as the
case may be.

(d) The Company hereby agrees that, from and after the Closing Date, for so long
as Castle Creek and its Affiliates in the aggregate have a Minimum Ownership
Interest, and do not have a Board Representative currently serving on the Board
and the Bank Boards (or have a Board Representative whose appointment is subject
to receipt of regulatory approvals), the Company shall invite a person
designated by Castle Creek (the “Observer”) to attend meetings of the Board or
the Bank Boards, as applicable, in a nonvoting, nonparticipating observer
capacity. The Observer shall not have any right to vote on any matter presented
to the Board, the Bank Boards or any committee thereof. The Company shall give
the Observer written notice of each meeting of the Board or the Bank Boards at
the same time and in the same manner as the members of the Board or the Bank
Boards, shall provide the Observer with all written materials and other
information given to members of the Board or the Bank Boards at the same time
such materials and information are given to such members (provided, however,
that the Observer shall not be provided any confidential supervisory
information) and shall permit the Observer to attend as an observer at all
meetings thereof. In the event the Company, the Bank or any Future Bank proposes
to take any action by written consent in lieu of a meeting, the Company, the
Bank or any Future Bank shall give written notice thereof to the Observer prior
to the effective date of such consent describing the nature and substance of
such action and including the proposed text of such written consents.
Notwithstanding anything to the contrary contained in this Section 4.20(d), (i)
the Observer may be excluded from executive sessions comprised solely of
independent directors if, in the written advice of counsel, such exclusion is
necessary in order for the Company, the Bank or any Future Bank, as applicable,
to comply with applicable Law or stock

 

41



--------------------------------------------------------------------------------

exchange listing standards (it being understood that it is not expected that the
Observer would be excluded from routine executive sessions), (ii) the Company,
the Board, the Bank, any Future Bank and the Bank Boards shall have the right to
withhold any information and to exclude the Observer from any meeting or portion
thereof if doing so is, in the written advice of counsel, (A) necessary to
protect the attorney-client privilege between such party and counsel, or
(B) necessary to avoid a violation of any applicable Law or any fiduciary
requirements under applicable Law, provided that the Company or the Bank or
Future Bank, as applicable, shall use commercially reasonable efforts to provide
such information to the Observer in a manner that does not compromise or violate
(as applicable) such attorney-client privilege, fiduciary requirements or
applicable Law. If Castle Creek no longer has a Minimum Ownership Interest,
Castle Creek will have no further rights under this Section 4.20(a).

(e) The Board Representative shall be entitled to compensation and
indemnification and insurance coverage in connection with his or her role as a
director to the same extent as other directors on the Board or the Bank Boards,
as applicable, and shall be entitled to monthly reimbursement for reasonable and
documented out-of-pocket expenses incurred in attending meetings of the Board,
or any committee thereof in accordance with the policies of the Company, the
Bank and any Future Bank, as applicable. The Company, the Bank and any Future
Bank shall notify the Board Representative of all regular meetings and special
meetings of the Board and the Bank Boards and of all regular and special
meetings of any committee of the Board and the Bank Boards. The Company, the
Bank and any Future Banks shall provide the Board Representative with copies of
all notices, minutes, consents and other material that it provides to all
members of the Board and the Bank Boards, respectively, at the same time such
materials are provided to the other respective members.

(f) The Company acknowledges that the Board Representative may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
Castle Creek and/or its respective Affiliates (collectively, the “Castle Creek
Indemnitors”). The Company hereby agrees that, with respect to a claim by a
Board Representative for indemnification arising out his or her service as a
director of the Company, the Bank or any Future Bank, (1) it is the indemnitor
of first resort (i.e., its obligations to the Board Representative with respect
to indemnification, advancement of expenses and/or insurance (which obligations
shall be the same as, but in no event greater than, any such obligations to
members of the Board or the Bank Boards, as applicable) are primary and any
obligation of the Castle Creek Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by the Board
Representative are secondary), and (2) the Castle Creek Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the Board Representative against the
Company.

(g) In addition to the foregoing, the Company will reimburse Castle Creek and
its Affiliates for all reasonable fees and expenses arising out of or related to
the Board Representative’s or the Observer’s travel to monthly meetings of the
Board and the Bank Boards.

(h) Notwithstanding anything to the contrary contained in this Section 4.20, the
Board or the Bank Boards may exclude the Board Representative and/or the
Observer from portions of meetings of the Board or Bank Boards, as applicable,
to the extent that the Board or the Bank Boards, as the case may be, will be
discussing (i) any matters directly related to Castle Creek, including under the
Transaction Documents, or any of Castle Creek’s rights or obligations under any
of the Transaction Documents or (ii) any exam or other confidential
correspondence with the Federal Reserve, the FDIC or the OCC, in each case to
the extent required by applicable Law as reasonably determined by the Company’s
legal counsel.

 

42



--------------------------------------------------------------------------------

(i) Castle Creek covenants and agrees to hold any information obtained from its
Board Representative or Observer in confidence, and to cause its Observer to
agree to hold in confidence and to act in a fiduciary manner with respect to all
information provided to such Observer, in each case except to the extent that
such information (i) was previously known by or in the possession of such party
on a nonconfidential basis, (ii) is or becomes in the public domain through no
fault of such party, (iii) is later lawfully acquired from other sources by the
party to which it was furnished or (iv) is independently developed by such party
without the use of such information. Each of the parties to this Agreement
hereby acknowledges that they are aware, and will ensure that their
representatives and Affiliates are aware, that the United States securities laws
prohibit any person who has material non-public information about a company from
purchasing or selling securities of such company, or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

Section 4.21 Shareholder Approval.

(a) No later than May 31, 2020, the Company shall duly call, give notice of,
establish a record date for, convene and hold its annual shareholders’ meeting
(the “Shareholders’ Meeting”), for the purpose of, among other matters,
(i) voting upon approval and adoption of an amendment to the Company’s
Certificate of Incorporation and (ii) voting upon such approval required by the
applicable rules of the Principal Market for issuances of shares of Common Stock
in excess of the Exchange Cap (collectively, the “Shareholder Approval”), in the
form attached hereto as Annex A to Exhibit G (the “Non-Voting Common Stock
Certificate of Amendment”). The Company shall: (A) through its Board recommend
to its shareholders the approval and adoption of the Non-Voting Common Stock
Certificate of Amendment and the approval to effect issuances in excess of the
Exchange Cap (the “Company Recommendations”); (B) include such Company
Recommendations in the proxy statement delivered to shareholders; and (C) use
its best efforts to obtain the Shareholder Approval. Neither the Board nor any
committee thereof shall withdraw, qualify or modify, or propose publicly to
withdraw, qualify or modify, in a manner adverse to a Purchaser, the Company
Recommendations or take any action, or make any public statement, filing or
release inconsistent with the Company Recommendations. The Company shall adjourn
or postpone the Shareholders’ Meeting, if, as of the time for which such meeting
is originally scheduled there are insufficient shares of Common Stock
represented (either in person or by proxy) to constitute a quorum necessary to
conduct the business of such meeting. The Company shall also adjourn or postpone
the Shareholders’ Meeting, if on the date of the Shareholders’ Meeting the
Company has not received proxies representing a sufficient number of shares
necessary to obtain the Shareholder Approval and, following such adjournment or
postponement, the Company shall solicit proxies representing a sufficient number
of shares to obtain the Shareholder Approval. Following the first of either such
adjournment or postponement, if requested by a Purchaser, the Company shall
retain a proxy solicitor reasonably acceptable to, and on terms reasonably
acceptable to, such Purchaser in connection with obtaining the Shareholder
Approval.

(b) After obtaining the Shareholder Approval, the Company shall as promptly as
reasonably practical, file the Non-Voting Common Stock Certificate of Amendment
with the Secretary of State of the State of Delaware, as required by applicable
Law and provide each Purchaser a certificate from the Secretary of State of the
State of Delaware evidencing that the Non-Voting Common Stock Certificate of
Amendment is in full force and effect as of a date within five (5) Business Days
after the date of the Shareholders’ Meeting.

Section 4.22 Principal Market Regulation. The Company shall not issue any shares
of Common Stock if the issuance of such shares of Common Stock (taken together
with each issuance of such shares of Common Stock (x) upon the conversion of the
Series C Preferred Stock in accordance with the Certificate of Incorporation or
otherwise and (y) upon the conversion of the Non-Voting Common Stock in
accordance with the Certificate of Incorporation or otherwise) would exceed
19.9% of the total outstanding shares of Common Stock of the Company, or more
than 19.9% of the total voting power of the Company’s securities, in each case
immediately preceding the issuance of the Shares pursuant to this Agreement (the
number of shares which may be issued without violating such limitation, the
“Exchange Cap”), except that such

 

43



--------------------------------------------------------------------------------

limitation shall not apply in the event that the Company (A) obtains the
approval of its shareholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Purchaser. Until such approval or such written opinion is obtained, (i) the
Purchasers (collectively, the “Existing Buyers” and each, individually, an
“Existing Buyer”) shall not be issued in the aggregate, upon conversion of any
Series C Preferred Stock or Non-Voting Common Stock, or otherwise pursuant to
the terms of this Agreement or the Certificate of Incorporation, shares of
Common Stock in an amount greater than the difference between the Exchange Cap
minus the aggregate number of shares of Common Stock issued pursuant to this
Agreement on the Closing Date (the “Exchange Cap Maximum”) and (ii) no Existing
Buyer shall be permitted to convert Series C Preferred Stock or Non-Voting
Common Stock with respect to more than such Existing Buyer’s pro rata amount of
such Exchange Cap Maximum (such amount, with respect to each Existing Buyer, its
“Exchange Cap Allocation Amount”) determined based upon such Existing Buyer’s
percentage ownership of the sum of (1) the aggregate number of shares of Common
Stock issued to all Purchasers that purchased Preferred Stock pursuant to this
Agreement on the Closing Date plus (2) the aggregate number of shares of Common
Stock issuable upon the conversion of all shares of Preferred Stock and/or
Non-Voting Common Stock. In the event that such Existing Buyer shall sell or
otherwise transfer any of such Existing Buyer’s shares of Series C Preferred
Stock or Non-Voting Common Stock, the transferee shall be allocated a pro rata
portion of such Existing Buyer’s Exchange Cap Allocation Amount with respect to
such portion of such Series C Preferred Stock or Non-Voting Common Stock so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation Amount so
allocated to such transferee. Upon conversion in full of such Existing Buyer’s
Series C Preferred Stock or Non-Voting Common Stock, the difference (if any)
between such Existing Buyer’s Exchange Cap Allocation Amount and the number of
shares of Common Stock actually issued to such Existing Buyer upon such Existing
Buyer’s conversion in full of such Series C Preferred Stock or Non-Voting Common
Stock shall be allocated to the respective Exchange Cap Allocation Amounts of
the remaining Existing Buyers of Series C Preferred Stock or Non-Voting Common
Stock on a pro rata basis in proportion to the relative Exchange Cap Allocation
Amounts of such Existing Buyers.

Section 4.23 Preemptive Rights.

(a) For so long as a Purchaser, together with its Affiliates and, for purposes
of this Section 4.22, persons who share a common discretionary investment
advisor with such Purchaser, holds a Minimum Ownership Interest, if at any time
after the date hereof the Company or any of its Subsidiaries makes any public or
nonpublic offering or sale of any equity (including Common Stock, Series C
Preferred Stock, Non-Voting Common Stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity kicker”) (including any
hybrid security) (any such security, a “New Security”) (other than (i) any
Common Stock, Non-Voting Common Stock or other securities issuable upon the
exercise or conversion of any securities of the Company issued or agreed or
contemplated (and disclosed to the Purchasers in writing) to be issued as of the
date hereof; (ii) pursuant to the granting or exercise of employee stock
options, restricted stock or other stock incentives pursuant to the Company’s
stock incentive plans approved by the Board or the issuance of stock pursuant to
the Company’s employee stock purchase plan approved by the Board or similar plan
where stock is being issued or offered to a trust, other entity or otherwise,
for the benefit of any employees, officers or directors of the Company, in each
case in the ordinary course of providing incentive compensation in all cases not
to exceed in the aggregate the number of shares of Common Stock authorized and
reserved for issuance under the 2019 Plan as of the date hereof (excluding
employee stock options, restricted stock or other stock incentives issued under
the 2003 Plan and the 2009 Plan which are outstanding as of the date hereof); or
(iii) issuances of capital stock as full or partial consideration for a merger,
acquisition, joint venture, strategic alliance, license agreement or other
similar non-financing transaction), then that Purchaser shall be afforded the
opportunity to acquire from the Company for the

 

44



--------------------------------------------------------------------------------

same price (net of any underwriting discounts or sales commissions) and on the
same terms as such securities are proposed to be offered to others, up to the
amount of New Securities in the aggregate required to enable it to maintain its
proportionate Common Stock equivalent interest in the Company (or its
Subsidiaries) immediately prior to any such issuance of New Securities. The
amount of New Securities that such Purchaser shall be entitled to purchase in
the aggregate shall be determined by multiplying (x) the total number or
principal amount of such offered New Securities by (y) a fraction, the numerator
of which is the total number of shares of Common Stock then held by such
Purchaser (counting for such purposes all shares of Common Stock into or for
which any securities owned by such Purchaser are directly or indirectly
convertible or exercisable, including the Series C Preferred Stock and the
Non-Voting Common Stock), if any, and the denominator of which is the total
number of shares of Common Stock then outstanding (counting for such purposes
all shares of Common Stock into or for which any securities owned by such
Purchaser are directly or indirectly convertible or exercisable, including the
Series C Preferred Stock and the Non-Voting Common Stock). Notwithstanding
anything herein to the contrary, in no event shall a Purchaser have the right to
purchase New Securities hereunder to the extent such purchase would result in
such Purchaser, together with any other Person whose Company securities would be
aggregated with such Purchaser’s Company securities for purposes of any bank
regulation or law, to collectively be deemed to own, control or have the power
to vote securities which (assuming, for this purpose only, full conversion
and/or exercise of such securities by such Purchaser) would represent more than
9.9% (or, following the Bank Regulatory Approvals, 24.9% with respect to Castle
Creek) of the Voting Securities or more than 33.3% of the Company’s total equity
outstanding.

(b) Notwithstanding anything in this Section 4.22 to the contrary, upon the
request of any Purchaser that such Purchaser not be issued Voting Securities in
whole or in part upon the exercise of its rights to purchase New Securities, the
Company shall cooperate with such Purchaser to modify the proposed issuance of
New Securities to the Purchaser to provide for the issuance of Series C
Preferred Stock, Non-Voting Common Stock or other non-voting securities in lieu
of Voting Securities; provided, however, that to the extent, following such
reasonable cooperation, such modification would cause any other Purchaser to
exceed its respective ownership limitation set forth in this Agreement, the
Company shall, and shall only be obligated to, issue and sell to the Purchaser
such number of Voting Securities and nonvoting securities as will not cause any
other Purchaser to exceed its respective ownership limitation set forth in this
Agreement and that the Purchaser has indicated it is willing to hold following
consummation of such Offering (as defined in Section 4.23(c) below), and any
remaining securities may be offered, sold or otherwise transferred to any other
person or persons in accordance with Section 4.23(e).

(c) In the event the Company proposes to offer or sell New Securities (the
“Offering”), it shall give each Purchaser written notice of its intention,
describing the price (or range of prices), anticipated amount of New Securities,
timing, and other terms upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such Offering). Each such Purchaser shall have fifteen
(15) Business Days from the date of receipt of such a notice (the “Response
Period”) to notify the Company in writing that it intends to exercise its rights
provided in this Section 4.22 and as to the amount of New Securities such
Purchaser desires to purchase, up to the maximum amount calculated pursuant to
Section 4.22. Such notice shall constitute a nonbinding indication of interest
of such Purchaser to purchase the amount of New Securities so specified at the
price and on the terms set forth in the Company’s notice to such Purchaser. The
failure of such Purchaser to respond within the Response Period shall be deemed
to be a waiver of such Purchaser’s rights under this Section 4.22 only with
respect to the Offering described in the applicable notice, but shall not impact
any other Purchaser’s rights under this Section 4.22.

 

45



--------------------------------------------------------------------------------

(d) If a Purchaser exercises its rights provided in this Section 4.22, the
closing of the purchase of the New Securities in connection with the closing of
the Offering with respect to which such right has been exercised shall take
place within ninety (90) calendar days after the giving of notice of such
exercise, which period of time shall be extended for a maximum of 180 days in
order to comply with applicable Laws and regulations (including receipt of any
applicable regulatory or shareholder approvals). Notwithstanding anything to the
contrary herein, the closing of the purchase of the New Securities by a
Purchaser will occur no earlier than the closing of the Offering triggering the
right being exercised by such Purchaser. Each of the Company and such Purchaser
agrees to use its commercially reasonable efforts to secure any regulatory or
shareholder approvals or other consents, and to comply with any law or
regulation necessary in connection with the offer, sale and purchase of, such
New Securities.

(e) In the event a Purchaser fails to exercise its rights provided in this
Section 4.22 within this Response Period or, if so exercised, such Purchaser is
unable to consummate such purchase within the time period specified in
Section 4.23(d) above because of its failure to obtain any required regulatory
or shareholder consent or approval, the Company shall thereafter be entitled
(during the period of sixty (60) days following the conclusion of the applicable
period) to sell or enter into an agreement (pursuant to which the sale of the
New Securities covered thereby shall be consummated, if at all, within ninety
(90) days from the date of such agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4.22 by such Purchaser or which
such Purchaser is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such New Securities than were specified in the
Company’s notice to such Purchaser. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or shareholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five (5) Business
Days after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within such 60-day period (or sold and issued New Securities in
accordance with the foregoing within ninety (90) days from the date of such
agreement (as such period may be extended in the manner described above for a
period not to exceed 180 days from the date of such agreement)), the Company
shall not thereafter offer, issue or sell such New Securities without first
offering such New Securities to each Purchaser in the manner provided above.

(f) Notwithstanding the foregoing provisions of this Section 4.22, if a majority
of the directors of the Board determines that the Company must issue equity or
debt securities on an expedited basis, then the Company may consummate the
proposed issuance or sale of such securities (“Expedited Issuance”) and then
comply with the provisions of this Section 4.22 provided that (i) the purchasers
of such New Securities have consented in writing to the issuance of additional
New Securities in accordance with the provisions of this Section 4.22, and
(ii) the sale of any such additional New Securities under this Section 4.23(f)
to each Purchaser shall be consummated as promptly as is practicable but in any
event no later than 90 days subsequent to the date on which the Company
consummates the Expedited Issuance under this Section 4.23(f). Notwithstanding
anything to the contrary herein, the provisions of this Section 4.23(f) (other
than as provided in subclause (ii) of this Section 4.23(f)) shall not be
applicable and the consent of the purchasers of such New Securities shall not be
required in connection with any Expedited Issuance undertaken at the written
direction of the applicable federal regulator of the Company or the Bank.

(g) In the case of the offering of securities for a consideration in whole or in
part other than cash, including securities acquired in exchange therefor (other
than securities by their terms so exchangeable), the consideration other than
cash shall be deemed to be the fair value thereof as determined by the Board;
provided, however, that such fair value as determined by the Board shall not
exceed the aggregate market price of the securities being offered as of the date
the Board authorizes the offering of such securities.

 

46



--------------------------------------------------------------------------------

(h) The Company and each of the Purchasers shall cooperate in good faith to
facilitate the exercise of such Purchaser’s rights under this Section 4.22,
including to secure any required approvals or consents.

Section 4.24 No Solicitation of Competing Proposal.

(a) Except as provided in this Section 4.24, from and after the date of this
Agreement until the earlier of the Closing Date and the date, if any, on which
this Agreement is terminated pursuant to Section 6.10, the Company agrees that
it shall not, and that it shall direct and use its reasonable best efforts to
cause the Company’s directors, officers, employees, agents, consultants and
advisors not to, directly or indirectly, solicit, initiate, encourage or
facilitate any inquiries or proposals from, discuss or negotiate with, provide
any information to, or consider the merits of any unsolicited inquiries or
proposals from, any Person relating to any Acquisition Transaction or a
potential Acquisition Transaction involving the Company or any of its
Subsidiaries.

(b) Notwithstanding the limitations set forth in Section 4.24(a), if after the
date of this Agreement and prior to the Closing Date, the Company receives an
unsolicited proposal from a third party with respect to an Acquisition
Transaction that was not directly or indirectly, after the date hereof, made,
encouraged, facilitated, solicited, initiated or assisted by the Company or its
directors, officers, employees, agents, consultants and advisors (an
“Unsolicited Company Proposal”) which did not result from or arise in connection
with a breach of Section 4.24(a) and which: (i) constitutes a Superior Proposal
(as defined in Section 4.24(f)); or (ii) which the Board determines in good
faith, after consultation with the Company’s outside legal and financial
advisors, could reasonably be expected to result, after the taking of any of the
actions referred to in either of clause (x) or (y) below, in a Superior
Proposal, the Company may take the following actions after providing written
notice to each Purchaser of such determination and the basis therefor:
(x) furnish nonpublic information with respect to the Company and the Company
Subsidiaries to the third party making such Unsolicited Company Proposal, if,
and only if, prior to so furnishing such information, the Company and such third
party enter into a confidentiality agreement (a “Third Party Confidentiality
Agreement”) that is no less restrictive to and no more favorable to such third
party or parties than the confidentiality agreements between the Company and the
Purchasers and (y) engage in discussions or negotiations with the third party
with respect to the Unsolicited Company Proposal; provided, however, that the
Company has complied with the requirements of Section 4.24(d) with respect to
such Unsolicited Company Proposal or such Superior Proposal. The Third Party
Confidentiality Agreement shall provide that such third party shall pay any
Termination Fee payable under Section 6.10 and any costs, expenses and interest
payable under Section 6.10.

(c) Notwithstanding the foregoing and the limitations set forth in
Section 4.24(a), if, prior to the Closing, the Board determines in good faith,
after consultation with the Company’s outside legal and financial advisors,
that, due to the existence of a Superior Proposal or an Unsolicited Company
Proposal which the Board determines in good faith, after consultation with the
Company’s outside legal and financial advisors, could reasonably be expected to
result, after the taking of any of the actions referred to in either of clause
(x) or (y) of Section 4.24(b), in a Superior Proposal, the Board may, solely
with respect to a Superior Proposal, enter into a binding written agreement with
respect to such Superior Proposal and terminate this Agreement (provided that
the Company may not terminate this Agreement pursuant to the foregoing, and any
purported termination pursuant to the foregoing shall be void and of no force or
effect, unless (x) the Board determines in good faith, after consultation with
the Company’s outside legal and financial advisors, that failure to take such
action would be reasonably likely to constitute a breach by the Board of its
fiduciary duties under applicable law and (y) in advance of or concurrently with
such termination the Company pays or causes to be paid the Termination Fee to
each Purchaser in accordance with Section 6.10), but only if the Company shall
have first: (i) provided five (5) Business Days’ prior written notice to each
Purchaser that it is prepared to enter into a binding written agreement with
respect to

 

47



--------------------------------------------------------------------------------

the Superior Proposal and terminate this Agreement, and specifying the reasons
therefor, including the terms and conditions of the Unsolicited Company Proposal
or Superior Proposal, as applicable (including the most current version of any
proposed agreement(s)), and the identity of the Person making the proposal;
(ii) offered to provide to each Purchaser all material non-public information
delivered or made available to the person making any Unsolicited Company
Proposal or Superior Proposal in connection with such Unsolicited Company
Proposal or Superior Proposal that was not previously delivered or made
available to each Purchaser; (iii) provided to each Purchaser copies of
documents relating to the Unsolicited Company Proposal or Superior Proposal
provided to the Company by the Person making the proposal (or provided by the
Company to such person or their representatives), including the most current
version of any proposed agreement or any other letter or other document
containing such Person’s proposal (and the Company’s response(s) thereto) and
the terms and conditions thereof; and (iv) during such five (5) Business Day
period, if requested by a Purchaser, engaged in, and caused its financial and
legal advisors to engage in, good faith negotiations with such Purchaser to
amend this Agreement to make it at least as favorable to the shareholders of the
Company as the Unsolicited Company Proposal or Superior Proposal. The Company
acknowledges and agrees that (i) any change to the financial terms or (ii) any
material change to any other terms of an Unsolicited Company Proposal or
Superior Proposal shall require compliance with the foregoing provisions anew.

(d) The Company shall notify each Purchaser orally and in writing promptly (but
in no event later than one (1) Business Day) after receipt by the Company, the
Bank, or any of their respective directors, officers, employees,
representatives, agents or advisors of any proposal or offer from any Person
other than a Purchaser regarding an Acquisition Transaction or any request for
non-public information by any Person other than a Purchaser in connection with
an Acquisition Transaction indicating, in connection with such notice, the name
of such Person and the material terms and conditions of any proposals or offers
(including, if applicable, copies of any written requests, proposals or offers,
including proposed agreements) and thereafter shall keep each Purchaser
informed, on a current basis, of the status and terms of any such proposals or
offers (including any amendments thereto) and the status of any such discussions
or negotiations, including any change in the Company’s intentions as previously
notified.

(e) Nothing contained in this Agreement shall prevent the Company or the Board
from issuing as “stop, look and listen” communication pursuant to Rule 14d-9(f)
under the Exchange Act or complying with Rule 14d-9 and Rule 14e-2 under the
Exchange Act with respect to an Acquisition Transaction or from making any
disclosure to the Company shareholders if the Board (after consultation with
outside counsel) concludes that its failure to do so would be inconsistent with
its fiduciary duties under applicable Law.

(f) As used in this agreement, “Superior Proposal” shall mean a bona fide
written Unsolicited Company Proposal (not solicited or initiated in violation of
Section 4.24(a)) that relates to a potential Acquisition Transaction (but
changing the references to the twenty percent (20%) amounts contained in the
definition of Acquisition Transaction to references to fifty percent (50%)) that
is determined in good faith by the Board of the Company, after consultation with
the Company’s legal and financial advisors after taking into account all the
terms and conditions of the Unsolicited Company Proposal and this Agreement, is
on terms that are more favorable to the shareholders of the Company from a
financial point of view than the transactions contemplated by the Transaction
Documents (after giving effect to any changes to this Agreement proposed by the
Purchasers in response to such proposal or otherwise) and is, in the reasonable
judgment of the Board, reasonably capable of being completed on its stated
terms, taking into account all financial, regulatory, legal and other aspects of
such inquiry, proposal or offer and the third party or parties making the
inquiry, proposal or offer.

 

48



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

Section 5.1 Conditions Precedent to the Obligations of the Purchasers to
Purchase Shares. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of each
of the following conditions, any of which (other than any required regulatory
approvals, the receipt of which cannot be waived) may be waived by such
Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date, as though made on and as of
such date, except for such representations and warranties that speak as of a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree,
ruling, or injunction shall have been enacted, entered, promulgated, or endorsed
by any court or Governmental Entity of competent jurisdiction, nor has there
been any regulatory communication, that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents or restricts any
Purchaser or any of a Purchaser’s Affiliates from owning or voting any
securities of the Company in accordance with the terms thereof.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, non-objections, registrations, and waivers
necessary for consummation of the purchase and sale of the Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.

(e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.10 herein.

(g) Ownership Limitation. The purchase of Shares by such Purchaser shall not
(i) cause such Purchaser or any of its Affiliates to violate any banking law or
regulation, (ii) require such Purchaser or any of its affiliates to file a prior
notice under the CIBC Act, or otherwise seek prior approval or non-objection of
any banking regulator, (iii) require such Purchaser or any of its Affiliates to
become a bank holding company or otherwise serve as a source of strength for the
Company or any Bank or (iv) cause such Purchaser, together with any other person
whose Company securities would be aggregated with such Purchaser’s Company
securities for purposes of any banking regulation or Law, to collectively be
deemed to own, control or have the power to vote securities which (assuming, for
this purpose only, full conversion and/or exercise of such securities by the
Purchaser and such other Persons) would represent more than 9.9% of any class of
voting securities of the Company outstanding at such time.

(h) Non-Control Determination. Each Purchaser shall have received, in its sole
discretion, satisfactory feedback from the Federal Reserve and the OCC (which
may be the absence of any communication from the Federal Reserve or the OCC, as
applicable) that it will not have “control” of the Company or the Bank for
purposes of the BHCA or and that no notice is required under the CIBC Act (or a
notice has been submitted and such Purchaser has not received any objection
after the expiration or earlier termination of any applicable waiting period).

 

49



--------------------------------------------------------------------------------

(i) Burdensome Condition. Since the date hereof, there shall not be imposed any
Burdensome Condition.

(j) Material Adverse Effect. No Material Adverse Effect shall have occurred
since December 31, 2018.

(k) No Change in Control. The Company shall not have agreed to enter into or
entered into (A) any agreement or transaction in order to raise capital, or
(B) any transaction that resulted in, or would result in if consummated, a
Change in Control of the Company, in each case, other than in connection with
the transactions contemplated by the Transaction Documents.

(l) Certificate of Designations. The Company shall have filed with the Delaware
Secretary of State (and the Delaware Secretary of State shall have issued a
certificate of designations evidencing the effectiveness of) the Certificate of
Designations, setting forth the terms of the Series C Preferred Stock.

(m) Well-Capitalized Status. After the Closing and the consummation of the
transactions contemplated by this Agreement, (A) the Bank’s capital levels shall
exceed the specific quantitative capital requirements necessary to be deemed
“well capitalized” as defined in 12 C.F.R. § 6.4; (B) the Company’s capital
levels shall exceed the specific quantitative capital requirements necessary to
be deemed “well capitalized” as defined in 12 C.F.R. §§ 225.2(r); (C) the
Company and the Bank shall meet or exceed all specific quantitative capital
requirements stated in any written agreement, order, understanding or
undertaking with the Federal Reserve, the FDIC, or the OCC, as applicable;
(D) subject to any regulatory limitations, the Common Shares and Non-Voting
Common Stock shall qualify as “Common Equity Tier 1 capital” under 12 C.F.R.
Section 217.20(b) and the Series C Preferred Stock shall qualify as “Additional
Tier 1 capital” under 12 C.F.R. Section 217.20(c); and (E) the Company’s capital
structure will otherwise comply with the “predominance” of voting common equity
provisions of 12 C.F.R. Part 225, Appendix A.

(n) Registration Rights Agreement. The Company, Castle Creek and the other
Purchasers parties thereto shall have executed and delivered the Registration
Rights Agreement.

(o) VCOC Letter Agreement. The Company and Castle Creek shall have executed and
delivered the VCOC Letter Agreement.

Section 5.2 Conditions Precedent to the Obligations of the Company to sell
Shares. The Company’s obligation to sell and issue the Shares to each Purchaser
at the Closing is subject to the fulfillment on or prior to the Closing Date of
the following conditions, any of which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct in all material
respects as of the Closing Date, except for such representations and warranties
that speak as of a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

50



--------------------------------------------------------------------------------

(d) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(e) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.10 herein.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Fees and Expenses. The Company shall reimburse Castle Creek and its
Affiliates for all reasonable fees and expenses incurred by Castle Creek and/or
its Affiliates in connection with due diligence efforts, legal fees and
undertaking of the transactions contemplated by the Transaction Documents
(including the preparation, negotiation and review of definitive documentation
and regulatory filings, travel expenses and other disbursements); provided,
however, the Company shall not reimburse Castle Creek for expenses and shall
have no obligation to Castle Creek pursuant to this Section 6.1 in the event
this Agreement is terminated by the Company pursuant to Section 6.10(a)(v) (but,
for the avoidance of doubt, the Company shall reimburse Castle Creek for
expenses pursuant to this Section 6.1 in the event this Agreement is terminated
for any other reason other than pursuant to Section 6.10(a)(v)). In addition,
the Company shall pay the full cost of (a) the independent loan review obtained
by the Company from Gateway Asset Management Company, LLC at Castle Creek’s
request, with member(s) of Castle Creek onsite during the review and (b) the
review of the asset and liability position of the Bank obtained by the Company
from Sandler O’Neill, if requested by Castle Creek, in each case notwithstanding
whether the transactions contemplated by this Agreement are consummated.
Notwithstanding the foregoing, the maximum aggregate amount that the Company
shall be obligated to reimburse Castle Creek pursuant to this Section 6.1 and to
pay in connection with the engagement of Gateway Asset Management Company, LLC
and Sandler O’Neill pursuant to this Section 6.1 shall be $150,000. Except as
set forth above and elsewhere in the Transaction Documents, the parties hereto
shall be responsible for the payment of all expenses incurred by them in
connection with the preparation and negotiation of the Transaction Documents and
the consummation of the transactions contemplated hereby. The Company shall pay
all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the Company’s sale and issuance of the Securities to the
Purchasers.

Section 6.2 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other parties such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.

Section 6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section 6.3 prior to 5:00 p.m., Eastern time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile or e-mail at the facsimile number or e-mail address
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 p.m., Eastern time, on any Trading Day, (c) if

 

51



--------------------------------------------------------------------------------

sent by U.S. nationally recognized overnight courier service with next day
delivery specified (receipt requested) the Trading Day following delivery to
such courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

 

If to the Company:    Central Federal Corporation       7000 N. High Street   
   Worthington, OH 43085       Attention: Timothy T. O’Dell       Email:
timodell@cfbankmail.com       Facsimile: (614) 505-5697    With a copy to:   
Vorys, Sater, Seymour and Pease LLP       52 East Gay Street       Columbus, OH
43215       Attention: Anthony D. Weis       Email: adweis@vorys.com      
Facsimile: (614) 719-4776    If to a Purchaser:    To the address set forth
under such Purchaser’s name on the signature page hereof;   

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

Section 6.4 Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by a duly authorized representative of
such party. No waiver of any default with respect to any provision, condition,
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition, or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right. No consideration shall be offered or paid to any Purchaser to
amend or consent to a waiver or modification of any provision of any Transaction
Document unless the same consideration is also offered to all Purchasers who
then hold Shares.

Section 6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

Section 6.6 Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Except as otherwise provided in Section 4.20, any Purchaser may
assign its rights and obligations hereunder in whole or in part to any Affiliate
of such Purchaser and/or to any Person to whom such Purchaser assigns or
transfers any Securities in compliance with the Transaction Documents and
applicable Law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Purchasers.”

 

52



--------------------------------------------------------------------------------

Section 6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.7, the Purchaser Parties.

Section 6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed in accordance with the internal Laws of the State of Delaware
applicable to contracts made and to be performed entirely within such State.
Each party agrees that all Proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall occur, on an exclusive basis,
in the state or federal courts located in the State of Delaware (the “Delaware
Courts”). Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the Delaware Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.9 Survival. The representations, warranties, agreements, and covenants
contained herein shall survive the Closing, the delivery of the Shares, and any
conversion of Series C Preferred Stock into Common Stock or Non-Voting Common
Stock as follows: (i) the representations and warranties of the Company set
forth in Sections 3.1(a), 3.1(b), 3.1(c), 3.1(e), 3.1(f), 3.1(g), 3.1(h),
3.1(i), 3.1(k), 3.1(s), 3.1(t), 3.1(u), 3.1(bb), and 3.1(rr) shall survive for a
period of six (6) years following the Closing and delivery of shares, (ii) all
other representations and warranties of the Company set forth in Section 3.1
shall survive for a period of 18 months following the Closing and the delivery
of the Shares, and (iii) all representations and warranties of the Purchasers
set forth in Section 3.2 shall terminate following the Closing and the delivery
of the Shares.

Section 6.10 Termination.

(a) This Agreement may be terminated and the sale and purchase of the Shares
abandoned at any time prior to the Closing:

(i) by mutual written agreement of the Company and any Purchaser (with respect
to itself only);

(ii) by the Company or any Purchaser (with respect to itself only) upon written
notice to the other parties, in the event that the Closing has not been
consummated on or prior to 5:00 p.m., Central Time, on the Outside Date;
provided, that, that the right to terminate this Agreement pursuant to this
Section 6.10(a)(ii) shall not be available to any party whose failure to fulfill
any obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

 

53



--------------------------------------------------------------------------------

(iii) by the Company or any Purchaser, upon written notice to the other parties,
in the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;

(iv) by any Purchaser (with respect to itself only), upon written notice to the
Company, if there has been a breach of any representation, warranty, covenant or
agreement made by the Company in this Agreement, or any such representation or
warranty shall have become untrue after the date of this Agreement, in each case
such that a closing condition in Section 5.1(a) or Section 5.1(b) would not be
satisfied;

(v) by the Company (with respect to a Purchaser), upon written notice to such
Purchaser, if there has been a breach of any representation, warranty, covenant
or agreement made by such Purchaser in this Agreement, or any such
representation or warranty shall have become untrue after the date of this
Agreement, in each case such that a closing condition in Section 5.2(a) or
Section 5.2(b) would not be satisfied;

(vi) by any Purchaser, upon written notice to the Company, if such Purchaser or
any of its Affiliates receives written notice from or is otherwise advised by
the Federal Reserve that the Federal Reserve will not grant (or intends to
rescind if previously granted) any of the confirmations or determinations
referred to in Section 5.1(i);

(vii) by the Company or any Purchaser, upon written notice to the other parties,
if the Company has entered into a binding written agreement with respect to a
Superior Proposal in compliance with Section 4.24 and has paid or caused to be
paid the Termination Fee (as defined in Section 6.10(c)) to the Purchasers in
compliance with Section 6.10(c); or

(viii) prior to the Closing, by any Purchaser, upon written notice to the
Company, if the Company shall have materially breached Section 4.24.

(b) In the event of a termination pursuant to this Section 6.10, the Company
shall promptly notify all non-terminating Purchasers

(c) Termination Fee and Redemption.

(i) If the Company terminates this Agreement pursuant to Section 6.10(a)(vii) or
any Purchaser terminates this Agreement pursuant to Section 6.10(a)(vii) or
Section 6.10(a)(viii), the Company shall pay or cause to be paid to each
Purchaser by wire transfer of immediately available funds to an account
designated by such Purchaser in writing to the Company a sum equal to three
percent (3%) of the Purchase Price (the “Termination Fee”). The amount of the
Termination Fee shall be in addition to any amount payable by the Company to
Purchaser pursuant to Section 6.1 or Section 6.10(c)(iii). If the Company
terminates this Agreement pursuant to Section 6.10(a)(vii), the Termination Fee
shall be paid in same-day funds prior to or simultaneously with the termination
of this Agreement. If any Purchaser terminates this Agreement pursuant to
Section 6.10(a)(vii) or Section 6.10(a)(viii), the Termination Fee shall be paid
by the Company within one Business Day of the termination of this Agreement.

(ii) In the event that (i) a third party shall have made a proposal with respect
to an Acquisition Transaction, which proposal has been publicly disclosed or has
been made known to senior management of the Company, or any person shall have
publicly announced or made known to senior management of the Company an
intention (whether or not conditional) to make a proposal with respect to an
Acquisition Transaction and (ii) the Company enters into an agreement,
arrangement or understanding

 

54



--------------------------------------------------------------------------------

with respect to any Acquisition Transaction or consummates any Acquisition
Transaction (which need not be the same as the Acquisition Transaction set forth
in clause (i) above) within twelve (12) months following any termination of this
Agreement pursuant to Section 6.10(a)(ii), the Company shall pay or cause to be
paid to Purchasers by wire transfer of immediately available funds to an account
designated by Purchasers in writing to the Company the Termination Fee within
one (1) Business Day of the Company’s entry into any such agreement, arrangement
or understanding or consummation of any such Acquisition Transaction.

(iii) The parties acknowledge that the agreements contained in this
Section 6.10(c) are an integral part of the transactions contemplated by this
Agreement, and that without these agreements, they would not enter into this
Agreement; accordingly, if the Company fails to pay or cause to be paid promptly
any fee payable by it pursuant to this Section 6.10(c), then the Company shall
pay or cause to be paid to Purchasers their respective costs and expenses
(including attorneys’ fees) in connection with collecting such fee, together
with interest on the amount of the fee at the prime rate of Citibank, N.A. from
the date such payment was due under this Agreement until the date of payment.
The parties also acknowledge that any Termination Fee paid or payable pursuant
to this Section 6.10(c) is not a penalty, but rather is liquidated damages in a
reasonable amount that will compensate Purchasers in the circumstances in which
such amount is payable.

Section 6.11 Effects of Termination. In the event of any termination of this
Agreement as provided in Section 6.10, this Agreement (other than Section 4.6
and this Article VI, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided, that
nothing herein shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement.

Section 6.12 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

Section 6.13 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 6.14 Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 

55



--------------------------------------------------------------------------------

Section 6.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by Law, including recovery of damages, each of the
Purchasers and the Company shall be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

Section 6.16 Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any Law
(including, without limitation, any bankruptcy Law, state or federal Law, common
Law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.

Section 6.18 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CENTRAL FEDERAL CORPORATION By:     Name: Timothy T. O’Dell Title:   President
and Chief Executive Officer    

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER:

By:

 

                     

Name:

Title:

 

Aggregate Purchase Price:                                            Aggregate
Number of Shares of Common Stock to be Acquired at
Closing:                                                Aggregate Number of
Shares of Series C Preferred Stock to be Acquired at
Closing:                                 Tax ID
No.:                                                                    Address
for Notice:

 

 

 

 

Telephone No:  

 

Facsimile No:  

 

E-mail Address:  

 

Attention:  

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Delivery Instructions:

(if different than above)

c/o                                          
                                    Street:
                                                                 
City/State/Zip:                                                              
Attention:                                                              
Telephone No.:                                                              

 

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Form of Registration Rights Agreement Exhibit B:    Accredited
Investor Questionnaire Exhibit C:    Form of Opinion of Company Counsel Exhibit
D:    Form of Secretary’s Certificate Exhibit E:    Form of Officer’s
Certificate Exhibit F:    Form of VCOC Letter Agreement Exhibit G:    Form of
Certificate of Designations



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 3.1(a):

   Subsidiaries

Schedule 3.1(b):

   Compliance with Banking Laws

Schedule 3.1(g)(i):

   Outstanding Options and Convertible Securities

Schedule 3.1(g)(ii):

   Outstanding Debt Securities and Indebtedness

Schedule 3.1(g)(iii):

   Registration Rights Agreements

Schedule 3.1(j):

   Material Changes

Schedule 3.1(n):

   Litigation

Schedule 3.1(r):

   Insurance

Schedule 3.1(s):

   Transactions With Affiliates and Employees

Schedule 3.1(u):

   Certain Fees

Schedule 3.1(w):

   Registration Rights

Schedule 3.1(pp)(iii):

   Loan Portfolio Characteristics

Schedule 3.1(rr):

   Employee Benefit Plans

Schedule 3.1(vv):

   Material Contracts



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

See attached

 



--------------------------------------------------------------------------------

CENTRAL FEDERAL CORPORATION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [•], 2019, by and among Central Federal Corporation, a Delaware
corporation (the “Company”), and the purchaser(s) signatory hereto (each a
“Registration Rights Purchaser” and collectively, the “Registration Rights
Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of October 25, 2019, between the Company and each Registration Rights Purchaser
(the “Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Registration Rights Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 8(h).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Allowable Grace Period” shall have the meaning set forth in Section 5(d).

“Business Day” means a day other than a Saturday or Sunday or other day on which
banks located in Ohio are authorized or required by law to close.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, securities convertible into or
exchangeable or exerciseable for any of its shares, interests, participations or
other equivalents, partnership interests (whether general or limited), limited
liability company interests, or equivalent ownership interests in or issued by
such Person.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the voting common stock of the Company, par value $0.01 per
share, and any securities into which such shares of voting common stock may
hereinafter be reclassified.

“Company” shall have the meaning set forth in the Preamble.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

Exhibit A      Page 1



--------------------------------------------------------------------------------

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the seventh (7th) Trading Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the Commission that such Registration Statement will not be “reviewed” or will
not be subject to further review; provided, that if the Effectiveness Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Effectiveness Deadline shall be extended to the next Business Day
on which the Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).

“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the date that is the second (2th)
anniversary of the Closing Date, provided, that if the Filing Deadline falls on
a Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next Business Day on which the
Commission is open for business.

“FINRA” shall have the meaning set forth in Section 5(n).

“Grace Period” shall have the meaning set forth in Section 5(d).

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Holders Counsel” shall have the meaning set forth in Section 5(a).

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

“Initial Registration Statement” means shall have the meaning set forth in
Section 2(a).

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

“Losses” shall have the meaning set forth in Section 7(a).

“New Registration Statement” shall have the meaning set forth in Section 2(a).

“Non-Responsive Holder” shall have the meaning set forth in Section 8(d).

“Non-Voting Common Stock” means the Company’s non-voting common stock, par value
$0.01 per share, into which the Series C Preferred Stock is convertible
following approval by the Company’s shareholders of an amendment to its
certificate of incorporation authorizing said stock.

“Other Securities” means shares of Common Stock, Preferred Stock, Non-Voting
Common Stock or shares of other Capital Stock or other securities of the Company
which are contractually entitled to registration rights or Capital Stock which
the Company is registering pursuant to a Registration Statement.

 

Exhibit A      Page 2



--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Registration” shall have the meaning set forth in Section 3(a).

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

“Proceeding” means an action, claim, suit, investigation, proceeding,
arbitration, mediation, demand or hearing (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Registrable Securities” means all of the Shares, the Underlying Shares and any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the Shares or
the Underlying Shares, provided that the Shares or the Underlying Shares shall
cease to be Registrable Securities upon the earliest to occur of the following:
(A) a sale pursuant to a Registration Statement; (B) becoming eligible for sale
without time, volume or manner of sale restrictions by the Holders under
Rule 144; or (C) if such Shares or Underlying Shares have ceased to be
outstanding.

“Registration Rights Purchaser” or “Registration Rights Purchasers” shall have
the meaning set forth in the Preamble.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

“Requested Information” shall have the meaning set forth in Section 8(d).

“Required Registration Statement” means any Initial Registration Statement, New
Registration Statement or Remainder Registration Statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

 

Exhibit A      Page 3



--------------------------------------------------------------------------------

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“SEC Guidance” means (i) any publicly-available written guidance, comments,
requirements or requests of the Commission staff and (ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series C Preferred Stock” means the Company’s Series C Convertible Perpetual
Preferred Stock, $0.01 par value per share, and any securities into which such
shares of Series C Convertible Perpetual Preferred Stock may hereinafter be
reclassified.

“Shares” means the shares of Common Stock and Series C Preferred Stock issued or
issuable to the Registration Rights Purchaser pursuant to the Purchase
Agreement.

“Shelf Offering” shall have the meaning set forth in Section 4(a).

“Take-Down Notice” shall have the meaning set forth in Section 4(a).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group, Inc. (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Underlying Shares” means the shares of Common Stock and Non-Voting Common Stock
into which the Series C Preferred Stock is convertible.

2. Mandatory Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). Notwithstanding the registration obligations set forth in this
Section 2, in the event that (i) the Company’s counsel determines that all such
Registrable Securities cannot,

 

Exhibit A      Page 4



--------------------------------------------------------------------------------

as a result of the application of Rule 415, be registered for resale as a
secondary offering on a single registration statement prior to filing the
Initial Registration Statement, or (ii) the Commission informs the Company that
all such Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (A) inform each of the
Holders thereof and, as applicable, file the Initial Registration Statement, or
use its reasonable best efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (B) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in each case covering the maximum number of such
Registrable Securities permitted to be registered thereon, on such form
available to the Company to register for resale the Registrable Securities as a
secondary offering; provided, that in the case of (ii) above, prior to filing
such amendment or New Registration Statement, the Company shall be obligated to
use its reasonable best efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Securities Act Rules Compliance and
Disclosure Interpretation 612.09, or any successor thereto. Notwithstanding any
other provision of this Agreement, if the opinion of the Company’s counsel or
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and, in the case of clause (ii) above, notwithstanding that the
Company used reasonable best efforts to reasonably advocate with the Commission
for the registration of all or a greater number of Registrable Securities), the
number of Registrable Securities to be registered on such Registration Statement
will be reduced on a pro rata on the basis of the aggregate number of
Registrable Securities owned by each applicable Holder, and under such
circumstances, the Company will not be subject to the payment of Liquidated
Damages in Section 2(c). In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (A) or (B) above, the Company will use its reasonable best
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on such form available to the Company to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the “Remainder Registration Statements”). No Holder
shall be named as an “underwriter” in any Registration Statement without such
Holder’s prior written consent.

(b) The Company shall use its reasonable best efforts to cause each Required
Registration Statement to be declared effective by the Commission as soon as
practicable, and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline,
and shall use its reasonable best efforts to keep each Required Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Required
Registration Statement have been publicly sold by the Holders or (ii) the date
that all Registrable Securities covered by such Required Registration Statement
may be sold by the Holders without volume or manner of sale restrictions under
Rule 144, as determined by counsel to the Company pursuant to a written opinion
letter to such effect, addressed and reasonably acceptable to the Company’s
transfer agent (the “Effectiveness Period”). The Company shall request
effectiveness of a Required Registration Statement as of 5:00 p.m., New York
City time, on a Trading Day. The Company shall promptly notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement within one (1) Business Day of the Effective Date.
The Company shall file a final Prospectus for a Required Registration Statement
with the Commission, as required by Rule 424(b) as promptly as reasonably
practicable following the Effective Date.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline, or (iii) after its Effective Date, (A) such
Registration Statement ceases to be effective for any reason (including without
limitation by reason of a stop order, or

 

Exhibit A      Page 5



--------------------------------------------------------------------------------

the Company’s failure to update the Registration Statement), to remain
continuously effective as to all Registrable Securities for which it is required
to be effective, or (B) the Holders are not permitted to utilize the Prospectus
therein to resell such Registrable Securities (other than during an Allowable
Grace Period), (iv) a Grace Period applicable to a Required Registration
Statement exceeds the length of an Allowable Grace Period, or (v) after the
Filing Deadline, and only in the event a Registration Statement is not effective
or available to sell all Registrable Securities, the Holders are unable to sell
Registrable Securities without restriction under Rule 144, (any such failure or
breach in clauses (i) through (v) above being referred to as an “Event,” and,
for purposes of clauses (i), (ii), (iii) or (v), the date on which such Event
occurs, or for purposes of clause (iv) the date on which such Allowable Grace
Period is exceeded, being referred to as an “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to 2.0% of
the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreement for any Registrable Securities held by such Holder on the Event Date.
The parties agree that notwithstanding anything to the contrary herein or in the
Purchase Agreement, no Liquidated Damages shall be payable (i) if as of the
relevant Event Date, the Registrable Securities may be sold by the Holders
without volume or manner of sale restrictions under Rule 144, as determined by
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and reasonably acceptable to the Company’s transfer agent, (ii) to a
Holder causing an Event that relates to or is caused by any action or inaction
taken by such Holder, (iii) to a Holder in the event it is unable to lawfully
sell any of its Registrable Securities (including, without limitation, in the
event a Grace Period exceeds the length of an Allowable Grace Period) because of
possession of material non-public information or (iv) with respect to any period
after the expiration of the Effectiveness Period (it being understood that this
clause shall not relieve the Company of any Liquidated Damages accruing prior to
the expiration of the Effectiveness Period). If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within ten
(10) Business Days after the date payable, the Company will pay interest on the
amount of Liquidated Damages then owing to the Holder at a rate of 0.5% per
month on an annualized basis (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Holder, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full. The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event, except in the case of the first Event Date. With respect to a Holder,
the Effectiveness Deadline for a Required Registration Statement shall be
extended without default or Liquidated Damages hereunder in the event that the
Company’s failure to obtain the effectiveness of the Registration Statement on a
timely basis results from the failure of such Holder to timely provide the
Company with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities Act
(in which case the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Registration Rights Purchaser).

3. Piggyback Registration.

(a) If the Company intends to file a Registration Statement covering a primary
or secondary offering of any of its Common Stock, Series C Preferred Stock,
Non-Voting Common Stock or Other Securities, whether or not the sale for its own
account, which is not a registration solely to implement an employee benefit
plan pursuant to a registration statement on Form S-8 (or successor form), a
registration statement on Form S-4 (or successor form) or a transaction to which
Rule 145 or any other similar rule of the Commission is applicable, the Company
will promptly (and in any event at least ten (10) Business Days before the
anticipated filing date) give written notice to the Holders of its intention to
effect such a registration. The Company will effect the registration under the
Securities Act of all Registrable Securities that the Holder(s) request(s) be
included in such registration (a “Piggyback Registration”) by a written notice
delivered to the Company within five (5) Business Days after the notice given by
the Company in

 

Exhibit A      Page 6



--------------------------------------------------------------------------------

the preceding sentence. Subject to Section 3(b), securities requested to be
included in a Company registration pursuant to this Section 3 shall be included
by the Company on the same form of Registration Statement as has been selected
by the Company for the securities the Company is registering for sale referred
to above. The Holders shall be permitted to withdraw all or part of the
Registrable Securities from the Piggyback Registration at any time at least two
(2) Business Days prior to the effective date of the Registration Statement
relating to such Piggyback Registration (the “Piggyback Registration
Statement”). If the Company elects to terminate any registration filed under
this Section 3 prior to the effectiveness of such registration, the Company will
have no obligation to register the securities sought to be included by the
Holders in such registration under this Section 3. There shall be no limit to
the number of Piggybank Registrations pursuant to this Section 3(a).

(b) If a Registration Statement under this Section 3 relates to an underwritten
offering and the managing underwriter(s) advise(s) the Company that in its or
their reasonable opinion the number of securities requested to be included in
such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or Prospectus
only such number of securities that in the reasonable opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the Common Stock and Other Securities the Company proposes to sell, (ii) second,
the Registrable Securities of the Holders who have requested inclusion of
Registrable Securities pursuant to this Section 3, pro rata on the basis of the
aggregate number of such securities or shares owned by each such person, or as
such Holders may otherwise agree, and (iii) third, any Other Securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement. The Company shall select the investment banking firm or firms to act
as the lead underwriter or underwriters in connection with an underwritten
offering made pursuant to this Section 3; provided that such underwriter(s)
shall be reasonably acceptable to the applicable Holder(s). No Holder may
participate in any underwritten registration under this Section 3 unless such
Holder (i) agrees to sell the Registrable Securities it desires to have covered
by the underwritten offering on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

4. Underwritten Shelf Offerings.

(a) At any time that a shelf registration statement covering Registrable
Securities pursuant to Section 2 or Section 3 is effective, if any Holder
delivers a notice to the Company (a “Take-Down Notice”) stating that it intends
to sell all or part of its Registrable Securities included by it on the shelf
registration statement (a “Shelf Offering”), then the Company shall amend or
supplement the shelf registration statement as may be necessary in order to
enable such Registrable Securities to be distributed pursuant to the Shelf
Offering (taking into account the inclusion of Registrable Securities by any
other Holders pursuant to this Section 4(a)). In connection with any Shelf
Offering, including any Shelf Offering that is an underwritten offering, such
proposing Holder(s) shall also deliver the Take-Down Notice to all other holders
of Registrable Securities included on such shelf Registration Statement and
permit each such Holder to include its Registrable Securities included on the
shelf Registration Statement in the Shelf Offering if such holder notifies the
proposing Holder(s) and the Company within five days after delivery of the
Take-Down Notice to such Holder.

(b) The Company shall have no obligation to effect an underwritten offering
under this Section 4 on behalf of the holders of Registrable Securities electing
to participate in such offering unless the expected gross proceeds from such
offering exceed $7,500,000.

 

Exhibit A      Page 7



--------------------------------------------------------------------------------

(c) If a Shelf Offering of Registrable Securities included in a Required
Registration Statement is to be conducted as an underwritten offering, then the
Holders of the majority of the Registrable Securities included in a Required
Registration Statement shall select the investment banking firm or firms to act
as the lead underwriter or underwriters in connection with such offering;
provided, that such selection shall be reasonably acceptable to the Company. If,
in connection with any such underwritten offering, the managing underwriter(s)
advise(s) the Company that in its or their reasonable opinion the number of
securities requested to be included in such offering exceeds the number which
can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such registration or Prospectus only such number of securities that
in the reasonable opinion of such underwriter(s) can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the Registrable Securities of the Holders who have
requested registration of Registrable Securities pursuant to this Section 4,
pro rata on the basis of the aggregate number of such securities or shares owned
by each such person, or as the Holders may otherwise agree amongst themselves,
(ii) second, the Common Stock and Other Securities the Company proposes to sell,
and (iii) third, any Other Securities of the Company that have been requested to
be so included, subject to the terms of this Agreement. No Holder may
participate in any underwritten registration under this Section 4 unless such
Holder (i) agrees to sell the Registrable Securities it desires to include in
the underwritten offering on the basis provided in any underwriting arrangements
in customary form and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

(d) In addition to Sections (a) and (b) of this Section 4, a Shelf Offering of
Registrable Securities included on a Piggyback Registration Statement initiated
by Holders shall be subject to the procedures set forth in Section 3(b).

5. Registration Procedures.

In connection with the Company’s registration obligations hereunder:

(a) the Company shall, not less than three (3) Trading Days prior to the filing
of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (except for Annual Reports on Form 10-K, Quarterly Reports on
Form 10-Q, proxy statements and Current Reports on Form 8-K and any similar or
successor reports), furnish to one counsel designated by a majority of the
outstanding Registrable Securities (“Holders Counsel”), copies of such
Registration Statement, Prospectus or amendment or supplement thereto, as
proposed to be filed, which documents will be subject to the reasonable review
of Holders Counsel; provided that each Holder shall have the right to review,
prior to filing, its selling shareholder information. The Company shall not file
any Registration Statement or amendment or supplement thereto containing
information which Holders Counsel reasonably objects in good faith, unless the
Company shall have been advised by its counsel that the information objected to
is required under the Securities Act or the rules or regulations adopted
thereunder.

(b) (i) the Company shall prepare and file with the Commission such amendments,
including post-effective amendments and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period (except during an Allowable
Grace Period); (ii) the Company shall cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement (subject to the terms of
this Agreement), and, as so supplemented or amended, to be filed pursuant to
Rule 424 (except during an Allowable Grace Period); (iii) the Company shall
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible,

 

Exhibit A      Page 8



--------------------------------------------------------------------------------

provide the Holders Counsel true and complete copies of all correspondence from
and to the Commission relating to such Registration Statement that pertains to
the Holders as “Selling Shareholders”; and (iv) the Company shall comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided, that
each Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Registration Rights Purchaser sells any of the Registrable
Securities (including in accordance with Rule 172 under the Securities Act), and
each Holder agrees to dispose of Registrable Securities in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 5(b)) by reason of the
Company filing a report on Form 10-K, Form 10- Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission as promptly as practicable.

(c) the Company shall notify the Holders (which notice shall, pursuant to
clauses (ii) through (iv) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, if
applicable) as promptly as reasonably practicable following the day (i)(A) when
a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement has been filed with the Commission; and (B) with respect
to each Registration Statement or any post-effective amendment, when the same
has become effective; (ii) of the issuance by the Commission or any other
federal or state Governmental Entity of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (iv) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

(d) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”). During the Grace Period, the Company shall not be
required to maintain the effectiveness of any Registration Statement filed
hereunder and, in any event, Holders shall suspend sales of Registrable
Securities pursuant to such Registration Statements during the pendency of the
Grace Period provided, the Company shall promptly (i) notify the Holders in
writing of the existence of material non-public information giving rise to a
Grace Period or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use reasonable best efforts
to terminate a Grace Period as promptly as practicable provided that such
termination is, in the good faith judgment of the Company, in the best interest
of the Company and (iii) notify the Holders in writing of the date on which the
Grace Period ends; provided, further, that, with respect to a Required
Registration Statement only, no single Grace Period shall exceed forty-five
(45) consecutive days, and during any three hundred sixty-five (365) day period,
the aggregate of all Grace Periods shall not exceed an aggregate of ninety
(90) days (each Grace

 

Exhibit A      Page 9



--------------------------------------------------------------------------------

Period complying with this provision being an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period, the Grace Period shall be
deemed to begin on and include the date the Holders receive the notice referred
to in clause (i) above and shall end on and include the later of the date the
Holders receive the notice referred to in clause (iii) above and the date
referred to in such notice; provided, that no Grace Period shall be longer than
an Allowable Grace Period. Notwithstanding anything to the contrary, the Company
shall use reasonable best efforts to cause the Transfer Agent to deliver
unlegended Shares to a transferee of a Holder in accordance with the terms of
the Purchase Agreement in connection with any sale of Registrable Securities
with respect to which a Holder has entered into an irrevocable contract for sale
prior to the Holder’s receipt of the notice of a Grace Period and for which the
Holder has not yet settled.

(e) the Company shall use reasonable best efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(f) the Company shall, if requested by a Holder, furnish to such Holder, without
charge, at least one (1) conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Holder
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR or successor system.

(g) the Company agrees to promptly deliver to each Holder whose Registrable
Securities are included in the applicable Registration Statement, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.

(h) the Company shall, prior to any resale of Registrable Securities by a
Holder, use its reasonable best efforts to register or qualify or cooperate with
the selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or “Blue Sky” laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
general tax in any such jurisdiction where it is not then so subject or file a
consent to service of process in any such jurisdiction.

(i) the Company shall enter into such customary agreements (including an
underwriting agreement in customary form) and take all such other actions
reasonably requested by the Holders of a majority of the Registrable Securities
being sold in connection therewith or by the managing underwriter(s), if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
In connection with any such permitted underwritten offering of Registrable
Securities, (i) the Company shall (A) make such representations and warranties
to the selling Holders and the managing underwriter(s), if any, with respect to
the business of the Company and its subsidiaries, and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers in underwritten offerings, and, if true, confirm
the same if and when requested, (B) use its reasonable best efforts to furnish
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance)

 

Exhibit A      Page 10



--------------------------------------------------------------------------------

shall be reasonably satisfactory to the managing underwriter(s), if any)
addressed to each of the managing underwriter(s), if any, covering the matters
customarily covered in opinions requested in underwritten offerings, (C) use its
reasonable best efforts to obtain “cold comfort” letters and updates thereof
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement) who have certified the financial statements included in
such Registration Statement, addressed to each of the managing underwriter(s),
if any, such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings, (D) include within the underwriting agreement indemnification
provisions and procedures customary in such underwritten offerings and
(E) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority of the Registrable Securities being sold in connection
therewith, their counsel and the managing underwriter(s), if any, to evidence
the continued validity of the representations and warranties made pursuant to
clause (A) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company, (ii) each Holder shall not, during such period (which period shall in
no event exceed one hundred and eighty (180) days, subject to any then customary
“booster shot” extension (which extension shall not exceed thirty (30) days)
following the effective date of any Registration Statement to the extent
requested by any managing underwriter, sell, pledge, hypothecate, transfer, make
any short sale of, loan, grant any option or right to purchase of, or otherwise
transfer or dispose of (other than to donees who agree to be similarly bound)
any Registrable Securities owned by it at any time during such period, except
Registrable Securities included in such registration; provided that any release
of Registrable Securities from such agreement shall be effected among the
Holders on a pro rata basis according to the Registrable Securities then owned
by them, and (iii) the Company shall use its reasonable best efforts to cause
each of its directors and senior executive officers to execute and deliver
customary lockup agreements in such form and for such time period up to one
hundred and eighty (180) days (subject to any then customary “booster shot”
extensions) as may be requested by any managing underwriter. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder.

(j) the Company shall make available for inspection by any Holder of Registrable
Securities included in such Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by any such seller or
underwriter (collectively, the “Inspectors”), at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Company and its Subsidiaries
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement; provided,
however, that any Records that are not generally publicly available at the time
of delivery of such Records shall be kept confidential by such Inspectors unless
(i) the disclosure of such Records is necessary in the reasonable judgment of
the Inspectors to avoid or correct a misstatement or omission in the
Registration Statement, or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction; provided,
further, that each Holder of Registrable Securities agrees that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company to the extent legally permitted and
allow the Company, at its expense, to undertake appropriate action and to
prevent disclosure of the Records deemed confidential.

(k) the Company shall, in the case of an underwritten offering, cause its
officers to use their reasonable best efforts to support the marketing of the
Registrable Securities covered by the Registration Statement (including, without
limitation, by participation in “road shows”) if requested by the managing
underwriter(s) and taking into account the Company’s business needs.

 

Exhibit A      Page 11



--------------------------------------------------------------------------------

(l) the Company shall reasonably cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request. Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.

(m) the Company shall following the occurrence of any event contemplated by
Sections 5(c)(ii)-(iv), as promptly as reasonably practicable, as applicable:
(i) use its reasonable best efforts to prevent the issuance of any stop order or
obtain its withdrawal at the earliest possible moment if the stop order have
been issued, or (ii) taking into account the Company’s good faith assessment of
any adverse consequences to the Company and its shareholders of the premature
disclosure of such event, prepare and file a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

(n) the Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of securities of the Company
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock and (iv) any other
information as may be requested by the Commission, FINRA, any state securities
commission or any other government or regulatory body with jurisdiction over the
Company or its activities. During any periods that the Company is unable to meet
its obligations hereunder with respect to the registration of Registrable
Securities because any Holder fails to furnish such information within five
(5) Trading Days of the Company’s request, any Liquidated Damages that are
accruing at such time as to such Holder only shall be tolled and any Event that
may otherwise occur solely because of such delay shall be suspended as to such
Holder only, until such information is delivered to the Company.

(o) the Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing (but not
additional filings) within two (2) Business Days of the request therefore.

(p) if the Company becomes eligible to use Form S-3 during the term of this
Agreement, the Company shall use its reasonable best efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

(q) if requested by a Holders Counsel, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees (upon
advice of counsel) is required to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

 

Exhibit A      Page 12



--------------------------------------------------------------------------------

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such Holder
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any Holder who fails to furnish
such information within a reasonable time after receiving such request.

6. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, stock transfer
taxes and fees of counsel for the Holders) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence that are the
Company’s responsibility shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with any Trading Market on which the
Common Stock is then listed for trading, (B) with respect to compliance with
applicable state securities or “Blue Sky” laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with “Blue Sky”
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an issuer filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so
long as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of counsel for the Company, (v) Securities
Act liability insurance, if the Company so desires such insurance, (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (vii) those
expenses of Castle Creek actually and reasonably incurred, including without
limitation, reasonable attorneys’ fees, not to exceed $50,000 in the aggregate.
In addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.

7. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder
and each of their respective officers, directors, agents, general partners,
managing members, managers, Affiliates and employees, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, general partners,
managing members, managers, agents and employees of such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable and documented
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or

 

Exhibit A      Page 13



--------------------------------------------------------------------------------

alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder or on
behalf of such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder or Holders Counsel expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
(B) Holder’s failure to deliver or cause to be delivered the Prospectus or any
amendment or supplement thereto made available by the Company in compliance with
Section 8(g), or (C) in the case of an occurrence of an event of the type
specified in Sections 5(c)(ii)-(iv), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing or electronic mail that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 8(h) below, but only if and to the extent that following the receipt of
the Advice the misstatement or omission giving rise to such Loss would have been
corrected. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 7(c)) and shall survive the transfer of the Registrable Securities by
the Holders.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (A) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by or on behalf of such Holder expressly for
use therein, or (B) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved by such Holder or Holders
Counsel expressly for use in a Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (C) in the case
of an occurrence of an event of the type specified in Sections 5(c)(ii)- (iv),
to the extent, but only to the extent, related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 8(h), but only if and to the
extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected, or (ii) Holder’s failure to
deliver or cause to be delivered the Prospectus or any amendment or supplement
thereto made available by the Company in compliance with Section 8(g). In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of one (1) counsel reasonably satisfactory to the Indemnified Party
and the payment of all

 

Exhibit A      Page 14



--------------------------------------------------------------------------------

reasonable and documented fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such
written notice within a reasonable time of commencement of any such Proceeding
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party in its
ability to defend such Proceeding.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Indemnified
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel in writing that a conflict of interest exists
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party; provided, that the Indemnifying Party shall not be liable
for the fees and expenses of more than one separate firm of attorneys (plus
local counsel, if reasonably necessary) at any time for all Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or unreasonably conditioned. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending Proceeding in respect of which any Indemnified
Party is a party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding.

Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 7(c)) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

(d) Contribution. If a claim for indemnification under Section 7(a) or 7(b) is
unavailable to an Indemnified Party (other than in accordance with its terms) or
insufficient to hold an Indemnified Party harmless for any Losses, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 7(d) was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 7(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 7(d), no Holder shall
be

 

Exhibit A      Page 15



--------------------------------------------------------------------------------

required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 7 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) Prohibition on Other Registrations. The Company agrees not to effect or
initiate a registration statement for any public sale or distribution of any
securities similar to those being registered pursuant to this Agreement, or any
securities convertible into or exchangeable or exercisable for such securities
(other than a registration solely to implement an employee benefit plan pursuant
to a registration statement on Form S-8 (or successor form), a registration
statement on Form S-4 (or successor form) or a transaction to which Rule 145 or
any other similar rule of the Commission is applicable), during the fourteen
(14) calendar days prior to, and during the sixty (60) calendar-day period
beginning on, the effective date of any Registration Statement in which the
Holders of Registrable Securities are participating (except as part of any such
registration, if permitted).

(c) Rule 144 Requirements. For so long as the Company is subject to the
reporting requirements of the Exchange Act, the Company will use its reasonable
best efforts to timely file with the Commission such reports and information
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder and as the Commission
may require. The Company shall furnish to any Holder of Registrable Securities
forthwith upon request a written statement as to its compliance with the
reporting requirements of Rule 144 (or any successor exemptive rule), the
Securities Act and the Exchange Act (at any time that it is subject to such
reporting requirements); a copy of its most recent annual or quarterly report
unless otherwise available through the Commission’s EDGAR filing system; and
such other reports and documents as such Person may reasonably request unless
otherwise available through the Commission’s EDGAR filing system in availing
itself of any rule or regulation of the Commission allowing it to sell any such
securities without registration.

(d) Obligations of Holders and Others in a Registration. Each Holder agrees to
timely furnish in writing such information regarding such Person, the securities
sought to be registered and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably be required to effect
the registration of such Registrable Securities (the “Requested Information”)
and shall take such other action as the Company may reasonably request in
connection with the registration, qualification or compliance or as otherwise
provided herein. At least ten (10) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each holder of
the information the

 

Exhibit A      Page 16



--------------------------------------------------------------------------------

Company requires from such Holder if such Holder elects to have any of such
Holder’s Registrable Securities included in the Registration Statement. If at
least five (5) Business Days prior to the filing date, the Company has not
received the Requested Information from a Holder (a “Non-Responsive Holder”),
then the Company may exclude from any Registration Statement the Registrable
Securities of such Non-Responsive Holder.

(e) Rule 144A. The Company agrees that, upon the request of any Holder of
Registrable Securities or any prospective purchaser of Registrable Securities
designated by a Holder, the Company shall promptly provide (but in any case
within fifteen (15) calendar days of a request) to such Holder or potential
purchaser, the following information:

(i) a brief statement of the nature of the business of the Company and any
subsidiaries and the products and services they offer;

(ii) the most recent consolidated balance sheets and profit and losses and
retained earnings statements, and similar financial statements of the Company
for the two (2) most recent fiscal years (such financial information shall be
audited, to the extent reasonably available); and

(iii) such other information about the Company, any subsidiaries, and their
business, financial condition and results of operations as the requesting Holder
or purchaser of such Registrable Securities shall reasonably request in order to
comply with Rule 144A, as amended, and in connection therewith the anti-fraud
provisions of the federal and state securities laws.

The Company hereby represents and warrants to any such requesting Holder and any
prospective purchaser of Registrable Securities from such Holder that the
information provided by the Company pursuant to this Section 8(e) will, as of
their dates, not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

(f) Limitations on Subsequent Registration Rights. The Company will not enter
into any agreements with any holder or prospective holder of any securities of
the Company which would grant such holder or prospective holder registration
rights with respect to the securities of the Company which would have priority
over the Registrable Securities with respect to the inclusion of such securities
in any registration. If the Company enters into an agreement that contains terms
more favorable, in form or substance, to any shareholders than the terms
provided to the Holders under this Agreement, then the Company will modify or
revise the terms of this Agreement in order to reflect any such more favorable
terms for the benefit of the Holders.

(g) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(h) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Sections 5(c)(ii)-(iv), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

 

Exhibit A      Page 17



--------------------------------------------------------------------------------

(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

(j) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
of a majority of the then outstanding Registrable Securities; provided that any
such amendment, modification, supplement or waiver that materially, adversely
and disproportionately effects the rights or obligations of any Holder vis-a-vis
the other Holders shall require the prior written consent of such Holder.

(k) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:    Central Federal Corporation    7000 N. High Street   
Worthington, OH 43085    Attention: Timothy T. O’Dell    Email:
timodell@cfbankmail.com    Facsimile: (614) 505-5697 With a copy to:    Vorys,
Sater, Seymour and Pease LLP    52 East Gay Street    Columbus, OH 43215   
Attention: Anthony D. Weis    Email: adweis@vorys.com    Facsimile: (614)
719-4776 If to a Registration Rights Purchaser:   

To the address set forth under such Registration Rights Purchaser’s name on the
signature page hereof or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

(l) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement,

 

Exhibit A      Page 18



--------------------------------------------------------------------------------

except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all of the Holders of the then outstanding Registrable
Securities. The rights to have the Company register Registrable Securities
pursuant to this Agreement shall be automatically assigned by any Registration
Rights Purchaser to any transferee of the Shares only if: (i) the Registration
Rights Purchaser agrees in writing with the transferee or assignee to assign
such rights; (ii) the Company is, within a reasonable time after such transfer
or assignment, furnished with written notice of (A) the name and address of such
transferee or assignee and (B) the securities with respect to which such
registration rights are being transferred or assigned; and (iii) at or before
the time the Company received the written notice contemplated by clause (ii) of
this sentence, the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions contained herein with respect to a Holder or
Registration Rights Purchaser. In the event of any delay in filing or
effectiveness of the Registration Statement as a result of such assignment by a
Registration Rights Purchaser or its transferee, the Company shall not be liable
for any damages arising from such delay.

(m) Execution and Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

(n) Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and to be performed entirely within such State. The
parties hereby agree that all actions or proceedings arising out of or related
to this Agreement shall be subject to the exclusive jurisdiction of the state
and federal courts in the State of Delaware. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Purchase Agreement.

(o) Cumulative Remedies. Except as provided in Section 2(c) with respect to
Liquidated Damages, the remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(p) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(q) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

 

Exhibit A      Page 19



--------------------------------------------------------------------------------

(r) Independent Nature of Registration Rights Purchasers’ Obligations and
Rights. The obligations of each Registration Rights Purchaser under this
Agreement are several and not joint with the obligations of any other
Registration Rights Purchaser hereunder, and no Registration Rights Purchaser
shall be responsible in any way for the performance of the obligations of any
other Registration Rights Purchaser hereunder. The decision of each Registration
Rights Purchaser to purchase the Shares pursuant to the Purchase Agreement has
been made independently of any other Registration Rights Purchaser. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Registration Rights Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Registration Rights Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Registration Rights Purchasers are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Registration Rights Purchaser acknowledges
that no other Registration Rights Purchaser has acted as agent for such
Registration Rights Purchaser in connection with making its investment hereunder
and that no Registration Rights Purchaser will be acting as agent of such
Registration Rights Purchaser in connection with monitoring its investment in
the Shares or enforcing its rights under the Purchase Agreement. Each
Registration Rights Purchaser shall be entitled to protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement,
and it shall not be necessary for any other Registration Rights Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Registration Rights Purchasers has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Registration Rights Purchasers and not because it was
required or requested to do so by any Registration Rights Purchaser. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Registration Rights Purchaser, solely, and not
between the Company and the Registration Rights Purchasers collectively and not
between and among the Registration Rights Purchasers.

(s) Entire Agreement. This Agreement and the Purchase Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof. There are no restrictions, promises, warranties or undertakings, other
than as set forth or referred to herein and in the Purchase Agreement. This
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit A      Page 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CENTRAL FEDERAL CORPORATION

By:  

 

Name: Title:

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF INVESTING ENTITY

 

AUTHORIZED SIGNATORY

By:

 

 

Name:

 

Title:

 

ADDRESS FOR NOTICE

c/o:

 

 

Street:

 

 

City/State/Zip:  

 

Attention:

 

 

Tel:  

 

Fax:  

 

E-mail:  

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To: Central Federal Corporation

This Accredited Investor Questionnaire (“Questionnaire”) must be completed by
each potential investor in connection with the offer and sale by Central Federal
Corporation, a Delaware corporation (the “Company”) of shares of (i) common
stock, par value $0.01 per share (the “Common Shares”) and (ii) the Series C
Preferred Stock of the Company, par value $0.01 per share (the “Series C
Preferred Shares”). The Common Shares and the Series C Preferred Shares shall be
collectively referred herein to as the “Shares.” The Shares are being offered
and sold by the Company without registration under the Securities Act of 1933,
as amended (the “Act”), and the securities laws of certain states, in reliance
on the exemptions contained in Section 4(a)(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Company must determine that a potential investor meets certain
suitability requirements before offering or selling Shares to such investor. The
purpose of this Questionnaire is to assure the Company that each investor will
meet the applicable suitability requirements. The information supplied by you
will be used in determining whether you meet such criteria, and reliance upon
the private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares. Please print or type all responses and attach additional sheets of
paper if necessary to complete answers to any item.

PART A.             BACKGROUND INFORMATION

Name of Beneficial Owner of the Shares:              
                                         
                                         
                                         
                                         

Business Address:                                                               
                                         
                                         
                                                                         

(Number and Street)

 

 

(City)                                          
                                                (State)
                                         
                                                                    (Zip Code)

Telephone Number: (    )                 
                                         
                                         
                                         
                                                                     

                                                                 
                                         
                                         
                                                               

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:                                                               
                                         
                                         
                                                                             

Were you formed for the purpose of investing in the securities being offered?

Yes ☐ No ☐

 

Exhibit B      Page 1



--------------------------------------------------------------------------------

If an individual:

Residential Address:                     
                                         
                                         
                                         
                                                                     

(Number and Street)

 

 

(City)                                                                   
                      (State)                  
                                         
                                                  (Zip Code)

Telephone Number: (    )                 
                                         
                                         
                                         
                                                                     

                                                                 
                                         
                                         
                                                               

Age:                                                      Citizenship:
                                                                 Where
registered to vote:                                                          

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

 

 

 

Are you a director or executive officer of the Company?

Yes ☐ No ☐

Social Security or Taxpayer Identification No.              
                                         
                                         
                                                                             

                                                                 
                                         
                                                                    

PART B.             ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares.

 

☐ 1.    A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; ☐ 2.    A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934; ☐ 3.    An insurance company as defined in
Section 2(a)(13) of the Securities Act; ☐ 4.    An investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act; ☐ 5.    A Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; ☐ 6.    A plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; ☐ 7.    An
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

Exhibit B      Page 2



--------------------------------------------------------------------------------

☐ 8.    A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940; ☐ 9.    An organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the Shares, with total assets in excess of $5,000,000; ☐ 10.    A
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company; ☐ 11.    A natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of his or her purchase exceeds
$1,000,000 (see Note 11 below); ☐ 12.    A natural person who had an individual
income in excess of $200,000 in each of the two most recent years, or joint
income with that person’s spouse in excess of $300,000 in each of those years,
and has a reasonable expectation of reaching the same income level in the
current year; ☐ 13.    An executive officer or director of the Company; and
☐ 14.    An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

Note 11. For purposes of calculating net worth under paragraph (11):

 

  (A)

The person’s primary residence shall not be included as an asset;

 

  (B)

Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding sixty (60) days before such time, other than as a result of
the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

 

  (C)

Indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities shall be included as a liability.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B      Page 3



--------------------------------------------------------------------------------

A. FOR EXECUTION BY AN INDIVIDUAL:

                                               
By                                      
                                                        Date                   
  Print Name:                                   
                                            

B. FOR EXECUTION BY AN ENTITY:

 

        

          Entity Name:                                   
                                            
                                               
By                                      
                                                        Date            
Print Name:                                   
                                                  
                                                                                
                          Title:                                     
                                                    

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

      Entity Name:                                   
                                            
                                               
By                                      
                                                        Date            
Print Name:                                   
                                                  
                                                                                
                          Title:                                     
                                                    
                                               
By                                      
                                                        Date            
Print Name:                                   
                                                  
                                                                                
                          Title:                                     
                                                    

 

 

[Signature Page to Accredited Investor Questionnaire]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF COMPANY COUNSEL

 

1.

The Company validly exists as a corporation in good standing under the laws of
the State of Delaware.

 

2.

The Company has the corporate power and authority to execute and deliver and to
perform its obligations under the Transaction Documents, including, without
limitation, to issue the Shares.

 

3.

The Company is a registered bank holding company under the Bank Holding Company
Act of 1956, as amended.

 

4.

The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

5.

Each of the Transaction Documents has been duly authorized, executed, and
delivered by the Company and, assuming due authorization, execution, and
delivery by the Purchasers (to the extent they are a party), each of the
Transaction Documents constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

 

6.

The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Shares, do not and will not: (a) require
any consent, approval, license or exemption by, order or authorization of, or
filing, recording, or registration by the Company with any federal or state
governmental authority, except (1) as may be required by federal securities laws
with respect to the Company’s obligations under the Registration Rights
Agreement, (2) the filing of Form D pursuant to the United States Securities and
Exchange Commission Regulation D, and (3) the filings required in accordance
with Section 4.4 of the Securities Purchase Agreement, (b) violate any federal
or state statute, rule, or regulation, or any rule or regulation of any
Governmental Entity, or any court order, judgment, or decree, if any, listed in
Exhibit A hereto, which exhibit lists all court orders, judgments, and decrees
that the Company has certified to us are applicable to it, (c) result in any
violation of the Certificate of Incorporation or Bylaws of the Company, or
(d) result in a breach of, or constitute a default under, any contract listed on
Schedule 3.1(vv) to the Securities Purchase Agreement.

 

7.

Assuming the accuracy of the representations, warranties, and compliance with
the covenants and agreements of the Purchasers and the Company contained in the
Securities Purchase Agreement, it is not necessary, in connection with the
offer, sale, and delivery of the Shares and Underlying Shares to the Purchasers
to register the Shares or Underlying Shares under the Securities Act.

 

8.

The Shares being delivered to the Purchasers pursuant to the Securities Purchase
Agreement have been duly and validly authorized and, when issued, delivered, and
paid for as contemplated in the Securities Purchase Agreement, will be duly and
validly issued, fully paid and non-assessable, and free of any preemptive right
or similar rights contained in the Company’s Certificate of Incorporation or
Bylaws. The shares of Common Stock to be issued upon conversion of the Series C
Preferred Stock have been duly authorized on the part of the Company, have been
duly reserved for issuance by all necessary corporate action on the part of the
Company and, when issued as provided for in the Certificate of Incorporation,
will be validly issued, fully paid and non-assessable, and free of any
preemptive rights except for those herein pursuant to law or the Certificate of
Incorporation, as amended, or Bylaws. The shares of Non-Voting Common Stock to
be issued upon conversion of the Series C Preferred Stock will, upon receipt of
the Shareholder Approval and filing of the Non-Voting Common Stock Certificate
of Amendment with the Secretary of State of the State of Delaware, have been
duly authorized by all necessary corporate action and when so issued upon such
conversion will be validly issued, fully paid and non-assessable, and free of
any preemptive rights except for those herein pursuant to law or the Certificate
of Incorporation, as amended, or Bylaws.

 

Exhibit C      Page 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Central Federal Corporation, a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company in connection with the
Securities Purchase Agreement, dated as of October 25, 2019, by and among the
Company and the investors party thereto (the “Purchase Agreement”), and further
certifies in his or her official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Purchase Agreement.

 

1.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on [•], 2019. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

 

2.

Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto as in effect on the date hereof.

 

3.

Attached hereto as Exhibit C is a true, correct and complete copy of the bylaws
of the Company and any and all amendments thereto as in effect on the date
hereof.

 

4.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Purchase
Agreement and each of the Transaction Documents on behalf of the Company, and
the signature appearing opposite such person’s name below is such person’s
genuine signature.

 

    Name    Position    Signature      

 

     

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this [•] day
of [•], 2019.

 

 

[                                      
                                                          ] Secretary

I, [________], [________] of the Company, hereby certify that [________] is the
duly elected, qualified, and acting Secretary of the Company and that the
signature set forth above is his true signature.

 

 

[________] [________]

 

Exhibit D      Page 1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OFFICER’S CERTIFICATE

The undersigned, the President and Chief Executive Officer of Central Federal
Corporation, a Delaware corporation (the “Company”), pursuant to
Section 2.2(a)(v) of the Securities Purchase Agreement, dated as of October 25,
2019, by and among the Company and the investors signatory thereto (the
“Purchase Agreement”), hereby represents, warrants and certifies as follows
(capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Purchase Agreement):

 

1.

The representations and warranties of the Company contained in the Purchase
Agreement are true and correct in all material respects as of the date when made
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.

 

2.

The Company has performed, satisfied and complied in all material respects with
those covenants, agreements, and conditions set forth in Section 5.1 of the
Purchase Agreement and all other covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.

 

3.

Since December 31, 2018, there has not occurred any circumstance, event, change,
development or effect that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect on the Company or the
Bank.

IN WITNESS WHEREOF, the undersigned has executed this certificate this [•] day
of [•], 2019.

 

 

Timothy T. O’Dell President and Chief Executive Officer

 

Exhibit E      Page 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF VCOC LETTER AGREEMENT

CENTRAL FEDERAL CORPORATION

7000 N. HIGH STREET

WORTHINGTON, OH 43085

[•], 2019

Castle Creek Capital Partners VII, L.P.

6051 El Tordo

Rancho Santa Fe, CA 92091

Dear Sir/Madam:

Reference is made to the Securities Purchase Agreement by and among Central
Federal Corporation, a Delaware corporation (the “Corporation”) and the
investors party thereto, including Castle Creek Capital Partners VII, L.P., a
Delaware limited partnership (the “VCOC Investor”), dated as of October 25, 2019
(the “Securities Purchase Agreement”), pursuant to which the VCOC Investor
agreed to purchase from the Corporation shares of its voting common stock, par
value $0.01 per share (the “Common Stock”), and shares of its Series C Preferred
Stock, par value $0.01 per share (the “Series C Preferred Stock”). Capitalized
terms used herein without definition shall have the respective meanings in the
Securities Purchase Agreement.

For good and valuable consideration acknowledged to have been received, the
Corporation hereby agrees that it shall:

For so long as the VCOC Investor, directly or through one or more Affiliates,
continues to hold any Common Stock, Series C Preferred Stock or Non-Voting
Common Stock, provide the VCOC Investor or its designated representative with
the governance rights set forth in the Securities Purchase Agreement;

For so long as the VCOC Investor, directly or through one or more Affiliates,
continues to hold any Common Stock, Series C Preferred Stock or Non-Voting
Common Stock, without limitation or prejudice of any of the rights provided to
the VCOC Investor under the Securities Purchase Agreement or any other agreement
or otherwise, provide the VCOC Investor or its designated representative with:

(i) the right to visit and inspect any of the offices and properties of the
Corporation and its subsidiaries and inspect the books and records of the
Corporation and its subsidiaries at such times as the VCOC Investor shall
reasonably request upon three (3) business days’ notice but not more frequently
than once per calendar quarter, provided, however, that such rights shall not
extend to confidential bank supervisory communications, customer financial
records or other “exempt records” as defined by 12 C.F.R. Part 309, or reports
of examination of any national or state chartered insured bank, which
information may only be disclosed by the Corporation or any subsidiary of the
Corporation in accordance with the provisions and subject to the limitations of
applicable law or regulation;

 

Exhibit F      Page 1



--------------------------------------------------------------------------------

(ii) consolidated balance sheets and statements of income and cash flows of the
Corporation and its subsidiaries prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis (A) as
of the end of each quarter of each fiscal year of the Corporation as soon as
practicable after preparation thereof but in no event later than ninety
(90) days after the end of such quarter, and (B) with respect to each fiscal
year end statement, as soon as practicable after preparation thereof but in no
event later than one hundred and twenty (120) days after the end of such fiscal
year together with an auditor’s report thereon of a firm of established national
reputation; and

(iii) to the extent the Corporation or any of its subsidiaries is required by
law or pursuant to the terms of any outstanding indebtedness of the Corporation
or any subsidiary to prepare such reports, any annual reports, quarterly reports
and other periodic reports pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 or otherwise, actually prepared by the Corporation or any
of its subsidiaries as soon as available;

provided, that, in each case, if the Corporation makes the information described
in clauses (ii) and (iii) of this bullet point available through public filings
on the EDGAR system or any successor or replacement system of the United States
Securities and Exchange Commission, the delivery of the information shall be
deemed satisfied by such public filings.

Make appropriate officers and directors of the Corporation, and its
subsidiaries, available periodically and at such times as reasonably requested
by the VCOC Investor for consultation with the VCOC Investor or its designated
representative, but not more frequently than once per calendar quarter, with
respect to matters relating to the business and affairs of the Corporation and
its subsidiaries; and

If the VCOC Investor’s regular outside counsel determines in writing that other
rights of consultation are reasonably necessary under applicable legal
authorities promulgated after the date of this agreement to preserve the
qualification of VCOC Investor’s investment in the Corporation as a “venture
capital investment” for purposes of the United States Department of Labor
Regulation published at 29 C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan Asset
Regulation”), the Corporation agrees to cooperate in good faith with the VCOC
Investor to amend this letter agreement to reflect such other rights that are
mutually satisfactory to the Corporation and the VCOC Investor and consistent
with the Federal Reserve Policy Statement on Equity Investments in Banks and
Bank Holding Companies; provided that such consultation rights shall be limited
to once per calendar quarter.

The Corporation agrees to consider, in good faith, the recommendations of the
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the
Corporation.

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided that the VCOC
Investor takes reasonable steps to minimize the extent of any such required
disclosure.

In the event the VCOC Investor transfers all or any portion of its investment in
the Corporation to an affiliated entity (or to a direct or indirect wholly-owned
conduit subsidiary of any such affiliated entity) that is intended to qualify as
a venture capital operating company under the Plan Asset Regulation, such
affiliated entity shall be afforded the same rights that the Corporation has
afforded to the VCOC Investor hereunder and shall be treated, for such purposes,
as a third party beneficiary hereunder.

 

Exhibit F      Page 2



--------------------------------------------------------------------------------

The rights of the VCOC Investor under this letter agreement are unique to the
VCOC Investor and shall not be assignable or transferrable other than to an
affiliated entity that is intended to qualify as a venture capital operating
company under the Plan Asset Regulation.

This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of
Delaware and may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit F      Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
date first above written.

 

CENTRAL FEDERAL CORPORATION By:  

             

Name: Title:

Agreed and acknowledged as of the date first above written:

CASTLE CREEK CAPITAL PARTNERS VII, L.P.

 

By: Castle Creek Capital VII LLC, its general partner By:  

 

  Name:   Title:

 

 

[Signature Page to VCOC Letter Agreement]



--------------------------------------------------------------------------------

EXHIBIT G

CERTIFICATE OF DESIGNATIONS

OF

SERIES C CONVERTIBLE PERPETUAL PREFERRED STOCK

OF

CENTRAL FEDERAL CORPORATION

Pursuant to the provisions of the certificate of incorporation and the bylaws of
the Corporation and applicable law, a series of preferred stock, $0.01 par value
per share, of the Corporation be and hereby is created, and that the designation
and number of shares of such series, and the voting and other powers,
preferences and relative, participating, optional or other rights, and the
qualifications, limitations and restrictions thereof, of the shares of such
series, are as follows:

1. Definitions.

(a) “Affiliate” has the meaning set forth in 12 C.F.R. Section 225.2(a) or any
successor provision.

(b) “Board of Directors” means the board of directors of the Corporation.

(c) A “business day” means any day other than a Saturday or a Sunday or a day on
which banks in Ohio are authorized or required by law, executive order or
regulation to close.

(d) “Certificate” means a certificate representing one (1) or more shares of
Series C Preferred Stock.

(e) “Certificate of Incorporation” means the Certificate of Incorporation of the
Corporation, as amended and in effect from time and time.

(f) “Common Stock” means the voting common stock of the Corporation, $0.01 par
value per share.

(g) “Corporation” means Central Federal Corporation, a Delaware corporation.

(h) “Dividends” has the meaning set forth in Section 3.

(i) “Exchange Agent” means Computershare Trust Company, N.A., solely in its
capacity as transfer and exchange agent for the Corporation, or any successor
transfer and exchange agent for the Corporation.

(j) “Exchange Cap” has the meaning set forth in Section 5(b).

(k) “Exchange Cap Allocation Amount” has the meaning set forth in Section 5(b).

(l) “Exchange Cap Maximum” has the meaning set forth in Section 5(b).

 

Exhibit G      Page 1



--------------------------------------------------------------------------------

(m) “Existing Buyer” has the meaning set forth in Section 5(b).

(n) “Liquidation Distribution” has the meaning set forth in Section 4(b).

(o) “Mandatory Conversion Date” means, with respect to shares of Series C
Preferred Stock of any and all holders thereof, the Non-Voting Common Stock
Certificate of Amendment Effective Date.

(p) “Non-Voting Common Stock” means, if authorized by all necessary action on
the part of the Corporation, a class of common equity of the Corporation
containing terms substantially as set forth in Annex A to this Certificate of
Designations.

(q) “Non-Voting Common Stock Certificate of Amendment Effective Date” means the
date that the Corporation shall have filed an amendment to the Certificate of
Incorporation with the Delaware Secretary of State as required by the Delaware
General Corporation Law to authorize a class of Non-Voting Common Stock
containing terms substantially as set forth in Annex A to this Certificate of
Designations in an amount of shares sufficient to permit the full conversion of
the Series C Preferred Stock into shares of Non-Voting Common Stock.

(r) “Permissible Transfer” means a transfer by the holder of Series C Preferred
Stock (i) to the Corporation; (ii) in a widely distributed public offering of
Common Stock or Series C Preferred Stock; (iii) that is part of an offering that
is not a widely distributed public offering of Common Stock or Series C
Preferred Stock but is one in which no one transferee (or group of associated
transferees) acquires the right to receive two percent (2%) or more of any class
of the Voting Securities of the Corporation then outstanding (including pursuant
to a related series of transfers); (iv) that is part of a transfer of Common
Stock or Series C Preferred Stock to an underwriter for the purpose of
conducting a widely distributed public offering; or (v) to a transferee that
controls more than fifty percent (50%) of the Voting Securities of the
Corporation without giving effect to such transfer.

(s) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, or any other form of entity
not specifically listed herein.

(t) “Principal Market” means the NASDAQ Capital Market.

(u) “Series C Preferred Stock” has the meaning set forth in Section 2.

(v) “SPA” has the meaning set forth in Section 5(b).

(w) “Voting Security” has the meaning set forth in 12 C.F.R. Section 225.2(q) or
any successor provision.

2. Designation; Number of Shares. The series of shares of Preferred Stock hereby
authorized shall be designated the “Series C Convertible Perpetual Preferred
Stock”. The number of authorized shares of the Series C Preferred Stock shall be
12,337 shares. The Series C Preferred Stock shall have a par value of $0.01 per
share. Each share of Series C Preferred Stock has the designations, preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications, or terms or conditions of redemption as described
herein. Each share of Series C Preferred Stock is identical in all respects to
every other share of Series C Preferred Stock.

 

Exhibit G      Page 2



--------------------------------------------------------------------------------

3. Dividends. The Series C Preferred Stock will rank pari passu with the Common
Stock with respect to the payment of dividends or distributions, whether payable
in cash, securities, options or other property, and with respect to issuance,
grant or sale of any rights to purchase stock, warrants, securities or other
property (collectively, the “Dividends”) on a pro rata basis with the Common
Stock determined on an as-converted basis assuming all shares had been converted
pursuant to Section 5 as of immediately prior to the record date of the
applicable Dividend (or if no record date is fixed, the date as of which the
record holders of Common Stock entitled to such Dividends are to be determined).
Accordingly, the holders of record of Series C Preferred Stock will be entitled
to receive as, when, and if declared by the Board of Directors, Dividends in the
same per share amount as paid on the number of shares of Common Stock with
respect to the number of shares of Common Stock into which the shares of Series
C Preferred Stock would be converted, and no Dividends will be payable on the
Common Stock or any other class or series of capital stock ranking with respect
to Dividends pari passu with the Common Stock unless a Dividend identical to
that paid on the Common Stock is payable at the same time on the Series C
Preferred Stock in an amount per share of Series C Preferred Stock equal to the
product of (a) the per share Dividend declared and paid in respect of each share
of Common Stock and (b) the number of shares of Common Stock into which such
share of Series C Preferred Stock is then convertible (without regard to any
limitations on conversion of the Series C Preferred Stock); provided, however,
that if a stock Dividend is declared on Common Stock payable solely in Common
Stock, the holders of Series C Preferred Stock will be entitled to a stock
Dividend payable solely in shares of Series C Preferred Stock. Dividends that
are payable on Series C Preferred Stock will be payable to the holders of record
of Series C Preferred Stock as they appear on the stock register of the
Corporation on the applicable record date, as determined by the Board of
Directors, which record date will be the same as the record date for the
equivalent Dividend of the Common Stock. In the event that the Board of
Directors does not declare or pay any Dividends with respect to shares of Common
Stock, then the holders of Series C Preferred Stock will have no right to
receive any Dividends.

4. Liquidation.

(a) Rank. The Series C Preferred Stock will, with respect to rights upon
liquidation, winding up and dissolution, rank (i) subordinate and junior in
right of payment to all other securities of the Corporation which, by their
respective terms, are senior to the Series C Preferred Stock or the Common
Stock, and (ii) pari passu with the Common Stock pro rata on an as-converted
basis. Not in limitation of anything contained herein, and for purposes of
clarity, the Series C Preferred Stock is subordinated to the general creditors
and subordinated debt holders of the Company, and the depositors of the
Company’s bank subsidiaries, in any receivership, insolvency, liquidation or
similar proceeding.

(b) Liquidation Distributions. In the event of any liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
holders of Series C Preferred Stock will be entitled to receive, for each share
of Series C Preferred Stock, out of the assets of the Corporation or proceeds
thereof (whether capital or surplus) available for distribution to stockholders
of the Corporation, subject to the rights of any Persons to whom the Series C
Preferred Stock is subordinate, a distribution (“Liquidation Distribution”)
equal to (i) any authorized and declared, but unpaid, Dividends with respect to
such share of Series C Preferred Stock at the time of such liquidation,
dissolution or winding up, and (ii) the amount the holder of such share of
Series C Preferred Stock would receive in respect of such share if such share
had been converted into shares of Common Stock at the then applicable conversion
rate at the time of such liquidation, dissolution or winding up (assuming the
conversion of all shares of Series C Preferred Stock at such time, without
regard to any limitations on conversion of the Series C Preferred Stock). All
Liquidation Distributions to the holders of the Series C Preferred Stock and
Common Stock set forth in clause (ii) above will be made pro rata to the holders
thereof.

(c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 4, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Series C Preferred Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or
property) of all or substantially all of the assets of the Corporation, will not
constitute a liquidation, dissolution or winding up of the Corporation.

 

Exhibit G      Page 3



--------------------------------------------------------------------------------

5. Conversion.

(a) General.

(i) Unless the shares of Series C Preferred Stock shall have previously been
converted into shares of Non-Voting Common Stock pursuant to Section 5(a)(iii),
a holder of Series C Preferred Stock shall be permitted to convert, or upon the
written request of the Corporation shall convert, shares of Series C Preferred
Stock into shares of Common Stock at any time or from time to time, provided
that upon such conversion the holder, together with all Affiliates of the
holder, will not own or control in the aggregate more than nine point nine
percent (9.9%) of the Common Stock (or of any class of Voting Securities issued
by the Corporation), excluding for the purpose of this calculation any reduction
in ownership resulting from transfers by such holder of Voting Securities of the
Corporation (which, for the avoidance of doubt, does not include Series C
Preferred Stock), provided further that the right to convert under this
Section 5(a)(i) shall not be available to a transferee of shares of Series C
Preferred Stock with respect to a transfer other than a Permissible Transfer. In
any such conversion, each share of Series C Preferred Stock will convert
initially into 100 shares of Common Stock, subject to adjustment as provided in
Section 6 below.

(ii) Unless the shares of Series C Preferred Stock shall have previously been
converted into shares of Non-Voting Common Stock pursuant to Section 5(a)(iii),
each share of Series C Preferred Stock will automatically convert into
100 shares of Common Stock, without any further action on the part of any
holder, subject to adjustment as provided in Section 6, below, on the date a
holder of Series C Preferred Stock transfers any shares of Series C Preferred
Stock to a non-Affiliate of the holder in a Permissible Transfer.

(iii) Effective as of the close of business on the Mandatory Conversion Date,
each share of Series C Preferred Stock will automatically convert into 100
shares of Non-Voting Common Stock, without any further action on the part of any
holder.

(iv) To effect any permitted conversion under Section 5(a)(i) or
Section 5(a)(ii), the holder shall surrender the certificate or certificates
evidencing such shares of Series C Preferred Stock, duly endorsed, at the
registered office of the Corporation, and provide written instructions to the
Corporation as to the number of whole shares for which such conversion shall be
effected, together with any appropriate documentation that may be reasonably
required by the Corporation. Upon the surrender of such certificate(s), the
Corporation will issue and deliver to such holder (in the case of a conversion
under Section 5(a)(i)) or such holder’s transferee (in the case of a conversion
under Section 5(a)(ii)) a certificate or certificates for the number of shares
of Common Stock into which the Series C Preferred Stock has been converted and,
in the event that such conversion is with respect to some, but not all, of the
holder’s shares of Series C Preferred Stock, the Corporation shall deliver to
such holder a certificate or certificate(s) representing the number of shares of
Series C Preferred Stock that were not converted to Common Stock or Non-Voting
Common Stock.

 

Exhibit G      Page 4



--------------------------------------------------------------------------------

(v) Upon occurrence of the Mandatory Conversion Date, the Corporation shall
promptly provide notice of such event and the resulting conversion of the Series
C Preferred Stock to each registered holder of the Series C Preferred Stock.
Such notice shall provide instructions for the surrender to the Corporation of
certificates for shares of Series C Preferred Stock held of record by such
holders for issuance of certificates representing shares of Non-Voting Common
Stock into which the Series C Preferred Stock have been converted pursuant to
Section 5(a)(iii).

(vi) All shares of Common Stock or Non-Voting Common Stock delivered upon
conversion of the Series C Preferred Stock shall be duly authorized, validly
issued, fully paid and non-assessable, free and clear of all liens, claims,
security interests, charges and other encumbrances.

(b) Principal Market Regulation. Notwithstanding anything herein to the
contrary, the Company shall not issue any shares of Common Stock upon the
conversion of the Series C Preferred Stock if the issuance of such shares of
Common Stock (taken together with each issuance of such shares of Common Stock
(x) pursuant to the Securities Purchase Agreement, dated as of October 25, 2019,
by and among the Company and the purchasers party thereto (the “SPA”) and
(y) following the Non-Voting Common Stock Certificate of Amendment Effective
Date, upon conversion of the Non-Voting Common Stock) would exceed 19.9% of the
total outstanding shares of Common Stock of the Company, or more than 19.9% of
the total voting power of the Company’s securities, in each case immediately
preceding the issuance of the shares of Common Stock and Series C Preferred
Stock pursuant to the SPA (the number of shares which may be issued without
violating such limitation, the “Exchange Cap”), except that such limitation
shall not apply in the event that the Company (A) obtains the approval of its
shareholders as required by the applicable rules of the Principal Market for
issuances of shares of Common Stock in excess of such amount or (B) obtains a
written opinion from outside counsel to the Company that such approval is not
required, which opinion shall be reasonably satisfactory to the holder of the
Series C Preferred Stock or Non-Voting Common Stock (as the case may be). Until
such approval or such written opinion is obtained, (i) the holders of the Series
C Preferred Stock and Non-Voting Common Stock (collectively, the “Existing
Buyers” and each, individually, an “Existing Buyer”) shall not be issued in the
aggregate, upon conversion of any Series C Preferred Stock or Non-Voting Common
Stock, or otherwise pursuant to the terms of the SPA or the Certificate of
Incorporation, shares of Common Stock in an amount greater than the difference
between the Exchange Cap minus the aggregate number of shares of Common Stock
issued pursuant to the SPA (the “Exchange Cap Maximum”) and (ii) no Existing
Buyer shall be permitted to convert Series C Preferred Stock or Non-Voting
Common Stock with respect to more than such Existing Buyer’s pro rata amount of
such Exchange Cap Maximum (such amount, with respect to each Existing Buyer, its
“Exchange Cap Allocation Amount”) determined based upon such Existing Buyer’s
percentage ownership of the sum of (1) the aggregate number of shares of Common
Stock issued to all Purchasers that purchased Preferred Stock pursuant to this
Agreement on the Closing Date plus (2) the aggregate number of shares of Common
Stock issuable upon the conversion of all shares of Preferred Stock and/or
Non-Voting Common Stock. In the event that such Existing Buyer shall sell or
otherwise transfer any of such Existing Buyer’s shares of Series C Preferred
Stock or Non-Voting Common Stock, the transferee shall be allocated a pro rata
portion of such Existing Buyer’s Exchange Cap Allocation Amount with respect to
such portion of such Series C Preferred Stock or Non-Voting Common Stock so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation Amount so
allocated to such transferee. Upon conversion in full of such Existing Buyer’s
Series C Preferred Stock or Non-Voting Common Stock, the difference (if any)
between such Existing Buyer’s Exchange Cap Allocation Amount and the number of
shares of Common Stock actually issued to such Existing Buyer upon such Existing
Buyer’s conversion in full of such Series C Preferred Stock or Non-Voting Common
Stock shall be allocated to the respective Exchange Cap Allocation Amounts of
the remaining Existing Buyers of Series C Preferred Stock or Non-Voting Common
Stock on a pro rata basis in proportion to the relative Exchange Cap Allocation
Amounts of such Existing Buyers.

 

Exhibit G      Page 5



--------------------------------------------------------------------------------

(c) Reservation of Shares Issuable Upon Conversion. The Corporation will at all
times reserve and keep available out of its authorized but unissued Common Stock
and, when authorized, Non-Voting Common Stock solely for the purpose of
effecting the conversion of the Series C Preferred Stock such number of shares
of Common Stock or Non-Voting Common Stock as will from time to time be
sufficient to effect the conversion of all outstanding Series C Preferred Stock;
and if at any time the number of shares of authorized but unissued Common Stock
or Non-Voting Common Stock (when authorized) will not be sufficient to effect
the conversion of all then outstanding Series C Preferred Stock, the Corporation
will take such action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued Common Stock or Non-Voting Common Stock to
such number of shares as will be sufficient for such purpose.

(d) No Impairment. The Corporation will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Section 5
and in the taking of all such actions as may be necessary or appropriate in
order to protect the conversion rights of the holders of the Series C Preferred
Stock against impairment.

(e) Compliance with Law. Prior to the delivery of any securities that the
Corporation shall be obligated to deliver upon conversion of the Series C
Preferred Stock, the Corporation shall use its reasonable best efforts to comply
with any federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.

(f) Listing. The Corporation hereby covenants and agrees that, if at any time
the Common Stock shall be traded on any national securities exchange, the
Corporation will, if permitted by the rules of such exchange, list and keep
listed, so long as the Common Stock shall be so listed on such exchange, all the
Common Stock issuable upon conversion of the Series C Preferred Stock; provided,
however, that if the rules of such exchange require the Corporation to defer the
listing of such Common Stock until the first conversion of Series C Preferred
Stock into Common Stock in accordance with the provisions hereof, the
Corporation covenants to list such Common Stock issuable upon conversion of the
Series C Preferred Stock in accordance with the requirements of such exchange at
such time.

6. Adjustments.

(a) Combinations or Divisions of Common Stock. In the event that the Corporation
at any time or from time to time will effect a division of the Common Stock into
a greater number of shares (by stock split, reclassification or otherwise other
than by payment of a Dividend in Common Stock or in any right to acquire the
Common Stock), or in the event the outstanding Common Stock will be combined or
consolidated, by reclassification, reverse stock split or otherwise, into a
lesser number of shares of the Common Stock, then the dividend, liquidation, and
conversion rights of each share of Series C Preferred Stock in effect
immediately prior to such event will, concurrently with the effectiveness of
such event, be proportionately decreased or increased, as appropriate.

(b) Reclassification, Exchange or Substitution. If the Common Stock is changed
into the same or a different number of shares of any other class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a division or combination of shares provided for in Section 6(a) above),
(1) the conversion ratio then in effect will, concurrently with the
effectiveness of such transaction, be adjusted so that each share of the Series
C Preferred Stock will be convertible into, in lieu of the number of shares of
Common Stock which the holders of the Series C Preferred Stock would otherwise
have been entitled to receive, a number of shares of such other class or classes
of stock equal to the product of (i) the number of shares of such other class or
classes of stock that a holder of a share of Common Stock would

 

Exhibit G      Page 6



--------------------------------------------------------------------------------

be entitled to receive in such transaction and (ii) the number of shares of
Common Stock into which such share of Series C Preferred Stock is then
convertible (without regard to any limitations on conversion of the Series C
Preferred Stock) immediately before that transaction and (2) the Dividend and
Liquidation Distribution rights then in effect will, concurrently with the
effectiveness of such transaction, be adjusted so that each share of Series C
Preferred Stock will be entitled to a Dividend and Liquidation Distribution
right, in lieu of with respect to the number of shares of Common Stock which the
holders of the Series C Preferred Stock would otherwise have been entitled to
receive, with respect to a number of shares of such other class or classes of
stock equal to the product of (i) the number of shares of such other class or
classes of stock that a holder of a share of Common Stock would be entitled to
receive in such transaction and (ii) the number of shares of Common Stock into
which such share of Series C Preferred Stock is then convertible (without regard
to any limitations on conversion of the Series C Preferred Stock) immediately
before that transaction.

(c) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 6, the Corporation at its expense will
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to each holder of Series C Preferred Stock a
certificate executed by the Corporation’s President (or other appropriate
officer) setting forth such adjustment or readjustment and showing in detail the
facts upon which such adjustment or readjustment is based. The Corporation will,
upon the written request at any time of any holder of Series C Preferred Stock,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock and the amount, if any, of other property which at the time would be
received upon the conversion of the Series C Preferred Stock.

7. Reorganization, Mergers, Consolidations or Sales of Assets. If at any time or
from time to time there will be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
otherwise provided for in Section 6) or a merger or consolidation of the
Corporation with or into another corporation, or the sale of all or
substantially all the Corporation’s properties and assets to any other Person,
then, as a part of such reorganization, merger, consolidation or sale, provision
will be made so that the holders of the Series C Preferred Stock will thereafter
be entitled to receive upon conversion of the Series C Preferred Stock, the
number of shares of stock or other securities or property of the Corporation, or
of the successor company resulting from such merger or consolidation or sale, to
which a holder of that number of shares of Common Stock deliverable upon
conversion of the Series C Preferred Stock would have been entitled to receive
on such capital reorganization, merger, consolidation or sale (without regard to
any limitations on conversion of the Series C Preferred Stock).

8. Redemption. Except to the extent a liquidation under Section 4 may be deemed
to be a redemption, the Series C Preferred Stock will not be redeemable at the
option of the Corporation or any holder of Series C Preferred Stock at any time.
Notwithstanding the foregoing, the Corporation will not be prohibited from
repurchasing or otherwise acquiring shares of Series C Preferred Stock in
voluntary transactions with the holders thereof, subject to compliance with any
applicable legal or regulatory requirements, including applicable regulatory
capital requirements. Any shares of Series C Preferred Stock repurchased or
otherwise acquired may be cancelled by the Corporation and thereafter be
reissued as shares of any series of preferred stock of the Corporation.

9. Voting Rights. The holders of Series C Preferred Stock will not have any
voting rights, except as may otherwise from time to time be required by law. If
the holders of Series C Preferred Stock shall be entitled by law to vote as a
single class with the holders of outstanding shares of Common Stock, with
respect to any and all matters presented to the shareholders of the Corporation
for their action or consideration (by vote or written consent), each share of
Series C Preferred Stock shall be entitled to a number of votes equal to the
number of shares of Common Stock into which such share is convertible pursuant
to Section 5.

 

Exhibit G      Page 7



--------------------------------------------------------------------------------

10. Protective Provisions. So long as any shares of Series C Preferred Stock are
issued and outstanding, the Corporation will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the holders of a majority of the issued and outstanding shares of
Series C Preferred Stock, (a) alter or change the rights, preferences,
privileges or restrictions provided for the benefit of the holders of the Series
C Preferred Stock so as to affect them adversely, (b) increase or decrease the
authorized number of shares of Series C Preferred Stock or (c) enter into any
agreement, merger or business consolidation, or engage in any other transaction,
or take any action that would have the effect of adversely changing any
preference or any relative or other right provided for the benefit of the
holders of the Series C Preferred Stock. In the event that the Corporation
offers to repurchase shares of Common Stock, the Corporation shall offer to
repurchase shares of Series C Preferred Stock pro rata based upon the number of
shares of Common Stock such holders would be entitled to receive if such shares
were converted into shares of Common Stock immediately prior to such repurchase.

11. Notices. All notices required or permitted to be given by the Corporation
with respect to the Series C Preferred Stock shall be in writing, and if
delivered by first class United States mail, postage prepaid, to the holders of
the Series C Preferred Stock at their last addresses as they shall appear upon
the books of the Corporation, shall be conclusively presumed to have been duly
given, whether or not the holder actually receives such notice; provided,
however, that failure to duly give such notice by mail, or any defect in such
notice, to the holders of any stock designated for repurchase, shall not affect
the validity of the proceedings for the repurchase of any other shares of Series
C Preferred Stock, or of any other matter required to be presented for the
approval of the holders of the Series C Preferred Stock.

12. Record Holders. To the fullest extent permitted by law, the Corporation will
be entitled to recognize the record holder of any share of Series C Preferred
Stock as the true and lawful owner thereof for all purposes and will not be
bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other Person, whether or not it will have express or
other notice thereof.

13. Term. The Series C Preferred Stock shall have perpetual term unless
converted in accordance with Section 5.

14. No Preemptive Rights. The holders of Series C Preferred Stock are not
entitled to any preemptive or preferential right to purchase or subscribe for
any capital stock, obligations, warrants or other securities or rights of the
Corporation, except for any such rights that may be granted by way of separate
contract or agreement to one or more holders of Series C Preferred Stock.

15. Replacement Certificates. In the event that any Certificate will have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Corporation, the posting by such Person of a bond in such amount
as the Corporation may determine is necessary as indemnity against any claim
that may be made against it with respect to such Certificate, the Corporation or
the Exchange Agent, as applicable, will deliver in exchange for such lost,
stolen or destroyed Certificate a replacement Certificate.

16. Other Rights. The shares of Series C Preferred Stock have no preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications, or rights, other than as set forth herein or as
provided by applicable law.

17. General Provisions. In addition to the above provisions with respect to the
Series C Preferred Stock, such Series C Preferred Stock shall be subject to, and
entitled to the benefits of, the provisions set forth in the Corporation’s
Certificate of Incorporation with respect to preferred stock generally.

 

Exhibit G      Page 8



--------------------------------------------------------------------------------

ANNEX A

FORM OF CERTIFICATE OF AMENDMENT

ESTABLISHING A CLASS OF NON-VOTING COMMON STOCK

The shares of Non-Voting Common Stock of the Corporation into which the Series C
Preferred Stock shall be mandatorily convertible upon the taking by the
Corporation of all action necessary under the Delaware General Corporation Law
to authorize a class of Non-Voting Common Stock shall have the following terms
and provisions:

CERTIFICATE OF AMENDMENT

TO THE CERTIFICATE OF INCORPORATION

OF

CENTRAL FEDERAL CORPORATION

Pursuant to the provisions of the Certificate of Incorporation and the Bylaws of
the Corporation and applicable law, the Certificate of Incorporation of the
Corporation is hereby amended to create a series of non-voting common stock, par
value $0.01 per share, of the Corporation containing the designation and number
of shares of such series, and the voting and other powers, preferences and
relative, participating, optional or other rights, and the qualifications,
limitations and restrictions thereof, of the shares of such series, as follows:

1. Definitions.

(a) “Affiliate” has the meaning set forth in 12 C.F.R. Section 225.2(a) or any
successor provision.

(b) “Board of Directors” means the board of directors of the Corporation.

(c) A “business day” means any day other than a Saturday or a Sunday or a day on
which banks in Ohio are authorized or required by law, executive order or
regulation to close.

(d) “Certificate” means a certificate representing one (1) or more shares of
Non-Voting Common Stock.

(e) “Certificate of Incorporation” means the Certificate of Incorporation of the
Corporation, as amended and in effect from time and time

(f) “Common Stock” means the voting common stock of the Corporation, par value
$0.01 per share.

(h) “Corporation” means Central Federal Corporation, a Delaware corporation.

(i) “Dividends” has the meaning set forth in Section 3.

 

Exhibit G      Page 9



--------------------------------------------------------------------------------

(j) “Exchange Agent” means Computershare Trust Company, N.A., solely in its
capacity as transfer and exchange agent for the Corporation, or any successor
transfer and exchange agent for the Corporation.

(k) “Exchange Cap” has the meaning set forth in Section 5(b).

(l) “Exchange Cap Allocation Amount” has the meaning set forth in Section 5(b).

(m) “Exchange Cap Maximum” has the meaning set forth in Section 5(b).

(n) “Existing Buyer” has the meaning set forth in Section 5(b).

(o) “Liquidation Distribution” has the meaning set forth in Section 4(b).

(p) “Non-Voting Common Stock” has the meaning set forth in Section 2.

(q) “Permissible Transfer” means a transfer by the holder of Non-Voting Common
Stock (i) to the Corporation; (ii) in a widely distributed public offering of
Common Stock or Non-Voting Common Stock; (iii) that is part of an offering that
is not a widely distributed public offering of Common Stock or Non-Voting Common
Stock but is one in which no one transferee (or group of associated transferees)
acquires the rights to receive two percent (2%) or more of any class of the
Voting Securities of the Corporation then outstanding (including pursuant to a
related series of transfers); (iv) that is part of a transfer of Common Stock or
Non-Voting Common Stock to an underwriter for the purpose of conducting a widely
distributed public offering; or (v) to a transferee that controls more than
fifty percent (50%) of the Voting Securities of the Corporation without giving
effect to such transfer.

(r) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, or any other form of entity
not specifically listed herein.

(s) “Principal Market” means the NASDAQ Capital Market.

(t) “SPA” has the meaning set forth in Section 5(b).

(u) “Voting Security” has the meaning set forth in 12 C.F.R. Section 225.2(q) or
any successor provision.

2. Designation; Number of Shares. The class of shares of capital stock hereby
authorized shall be designated as “Non-Voting Common Stock”. The number of
authorized shares of the Non-Voting Common Stock shall be [1,233,700] shares.
The Non-Voting Common Stock shall have $0.01 par value per share. Each share of
Non-Voting Common Stock has the designations, preferences, conversion or other
rights, voting powers, restrictions, limitations as to dividends,
qualifications, or terms or conditions of redemption as described herein. Each
share of Non-Voting Common Stock is identical in all respects to every other
share of Non-Voting Common Stock.

3. Dividends. The Non-Voting Common Stock will rank pari passu with the Common
Stock with respect to the payment of dividends or distributions, whether payable
in cash, securities, options or other property, and with respect to issuance,
grant or sale of any rights to purchase stock, warrants, securities or other
property (collectively, the “Dividends”). Accordingly, the holders of record of
Non-Voting Common Stock will be entitled to receive as, when, and if declared by
the Board of Directors, Dividends in the same

 

Exhibit G      Page 10



--------------------------------------------------------------------------------

per share amount as paid on the Common Stock, and no Dividends will be payable
on the Common Stock or any other class or series of capital stock ranking with
respect to Dividends pari passu with the Common Stock unless a Dividend
identical to that paid on the Common Stock is payable at the same time on the
Non-Voting Common Stock in an amount per share of Non-Voting Common Stock equal
to the product of (i) the per share Dividend declared and paid in respect of
each share of Common Stock and (ii) the number of shares of Common Stock into
which such share of Non-Voting Common Stock is then convertible (without regard
to any limitations on conversion of the Non-Voting Common Stock); provided
however, that if a stock Dividend is declared on Common Stock payable solely in
Common Stock, the holders of Non-Voting Common Stock will be entitled to a stock
Dividend payable solely in shares of Non-Voting Common Stock. Dividends that are
payable on Non-Voting Common Stock will be payable to the holders of record of
Non-Voting Common Stock as they appear on the stock register of the Corporation
on the applicable record date, as determined by the Board of Directors, which
record date will be the same as the record date for the equivalent Dividend of
the Common Stock. In the event that the Board of Directors does not declare or
pay any Dividends with respect to shares of Common Stock, then the holders of
Non-Voting Common Stock will have no right to receive any Dividends.

4. Liquidation.

(a) Rank. The Non-Voting Common Stock will, with respect to rights upon
liquidation, winding up and dissolution, rank (i) subordinate and junior in
right of payment to all other securities of the Corporation that, by their
respective terms, are senior to the Non-Voting Common Stock or the Common Stock,
and (ii) pari passu with the Common Stock. Not in limitation of anything
contained herein, and for purposes of clarity, the Non-Voting Common Stock is
subordinated to the general creditors and subordinated debt holders of the
Company, and the depositors of the Company’s bank subsidiaries, in any
receivership, insolvency, liquidation or similar proceeding.

(b) Liquidation Distributions. In the event of any liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
holders of Non-Voting Common Stock will be entitled to receive, for each share
of Non-Voting Common Stock, out of the assets of the Corporation or proceeds
thereof (whether capital or surplus) available for distribution to stockholders
of the Corporation, subject to the rights of any Persons to whom the Non-Voting
Common Stock is subordinate, a distribution (“Liquidation Distribution”) equal
to (i) any authorized and declared, but unpaid, Dividends with respect to such
share of Non-Voting Common Stock at the time of such liquidation, dissolution or
winding up, and (ii) the amount the holder of such share of Non-Voting Common
Stock would receive in respect of such share if such share had been converted
into shares of Common Stock at the then applicable conversion rate at the time
of such liquidation, dissolution or winding up (assuming the conversion of all
shares of Non-Voting Common Stock at such time, without regard to any
limitations on conversion of the Non-Voting Common Stock). All Liquidation
Distributions to the holders of the Non-Voting Common Stock and Common Stock set
forth in clause (ii) above will be made pro rata to the holders thereof.

(c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 4, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Non-Voting Common Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or
property) of all or substantially all of the assets of the Corporation, will not
constitute a liquidation, dissolution or winding up of the Corporation.

 

Exhibit G      Page 11



--------------------------------------------------------------------------------

5. Conversion.

(a) General.

(i) A holder of Non-Voting Common Stock shall be permitted to convert, or upon
the written request of the Corporation shall convert, shares of Non-Voting
Common Stock into shares of Common Stock at any time or from time to time,
provided that upon such conversion the holder, together with all Affiliates of
the holder, will not own or control in the aggregate more than nine point nine
percent (9.9%) of the Common Stock (or of any class of Voting Securities issued
by the Corporation), excluding for the purpose of this calculation any reduction
in ownership resulting from transfers by such holder of Voting Securities of the
Corporation (which, for the avoidance of doubt, does not include Non-Voting
Common Stock), provided further that the right to convert under this
Section 5(a)(i) shall not be available to a transferee of shares of Non-Voting
Common Stock with respect to a transfer other than a Permissible Transfer. In
any such conversion, each share of Non-Voting Common Stock will convert
initially into one (1) share of Common Stock, subject to adjustment as provided
in Section 6 below.

(ii) Each share of Non-Voting Common Stock will automatically convert into one
(1) share of Common Stock, without any further action on the part of any holder,
subject to adjustment as provided in Section 6 below, on the date a holder of
Non-Voting Common Stock transfers any shares of Non-Voting Common Stock to a
non-affiliate of the holder in a Permissible Transfer.

(iii) To effect any permitted conversion under Section 5(a)(i) or
Section 5(a)(ii), the holder shall surrender the certificate or certificates
evidencing such shares of Non-Voting Common Stock, duly endorsed, at the
registered office of the Corporation, and provide written instructions to the
Corporation as to the number of whole shares for which such conversion shall be
effected, together with any appropriate documentation that may be reasonably
required by the Corporation. Upon the surrender of such certificate(s), the
Corporation will issue and deliver to such holder (in the case of a conversion
under Section 5(a)(i)) or such holder’s transferee (in the case of a conversion
under Section 5(a)(ii)) a certificate or certificates for the number of shares
of Common Stock into which the Non-Voting Common Stock has been converted and,
in the event that such conversion is with respect to some, but not all, of the
holder’s shares of Non-Voting Common Stock, the Corporation shall deliver to
such holder a certificate or certificate(s) representing the number of shares of
Non-Voting Common Stock that were not converted to Common Stock.

(iv) All shares of Common Stock delivered upon conversion of the Non-Voting
Common Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests, charges
and other encumbrances.

(b) Principal Market Regulation. Notwithstanding anything herein to the
contrary, the Company shall not issue any shares of Common Stock upon the
conversion of the Non-Voting Common Stock if the issuance of such shares of
Common Stock taken together with each issuance of such shares of Common Stock
(x) pursuant to the Securities Purchase Agreement, dated as of October 25, 2019,
by and among the Company and the purchasers party thereto (the “SPA”) and
(y) upon the conversion of the Series C Preferred Stock in accordance with the
Certificate of Incorporation or otherwise) would exceed 19.9% of the total
outstanding shares of Common Stock of the Company, or more than 19.9% of the
total voting power of the Company’s securities, in each case immediately
preceding the issuance of the shares of Common Stock and Series C Preferred
Stock pursuant to the SPA (the number of shares which may be issued without
violating such limitation, the “Exchange Cap”), except that such limitation
shall not apply in the event that the Company (A) obtains the approval of its
shareholders as required by the applicable rules of the

 

Exhibit G      Page 12



--------------------------------------------------------------------------------

Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the holder of the Series C Preferred Stock or Non-Voting Common Stock (as the
case may be). Until such approval or such written opinion is obtained, (i) the
holders of the Series C Preferred Stock and Non-Voting Common Stock
(collectively, the “Existing Buyers” and each, individually, an “Existing
Buyer”) shall not be issued in the aggregate, upon conversion of any Series C
Preferred Stock or Non-Voting Common Stock, or otherwise pursuant to the terms
of the SPA or the Certificate of Incorporation, shares of Common Stock in an
amount greater than the difference between the Exchange Cap minus the aggregate
number of shares of Common Stock issued pursuant to the SPA (the “Exchange Cap
Maximum”) and (ii) no Existing Buyer shall be permitted to convert Series C
Preferred Stock or Non-Voting Common Stock with respect to more than such
Existing Buyer’s pro rata amount of such Exchange Cap Maximum (such amount, with
respect to each Existing Buyer, its “Exchange Cap Allocation Amount”) determined
based upon such Existing Buyer’s percentage ownership of the sum of (1) the
aggregate number of shares of Common Stock issued to all Purchasers that
purchased Preferred Stock pursuant to this Agreement on the Closing Date plus
(2) the aggregate number of shares of Common Stock issuable upon the conversion
of all shares of Preferred Stock and/or Non-Voting Common Stock. In the event
that such Existing Buyer shall sell or otherwise transfer any of such Existing
Buyer’s shares of Series C Preferred Stock or Non-Voting Common Stock, the
transferee shall be allocated a pro rata portion of such Existing Buyer’s
Exchange Cap Allocation Amount with respect to such portion of such Series C
Preferred Stock or Non-Voting Common Stock so transferred, and the restrictions
of the prior sentence shall apply to such transferee with respect to the portion
of the Exchange Cap Allocation Amount so allocated to such transferee. Upon
conversion in full of such Existing Buyer’s Series C Preferred Stock or
Non-Voting Common Stock, the difference (if any) between such Existing Buyer’s
Exchange Cap Allocation Amount and the number of shares of Common Stock actually
issued to such Existing Buyer upon such Existing Buyer’s conversion in full of
such Series C Preferred Stock or Non-Voting Common Stock shall be allocated to
the respective Exchange Cap Allocation Amounts of the remaining Existing Buyers
of Series C Preferred Stock or Non-Voting Common Stock on a pro rata basis in
proportion to the relative Exchange Cap Allocation Amounts of such Existing
Buyers.

(c) Reservation of Shares Issuable Upon Conversion. The Corporation will at all
times reserve and keep available out of its authorized but unissued Common Stock
solely for the purpose of effecting the conversion of the Non-Voting Common
Stock such number of shares of Common Stock as will from time to time be
sufficient to effect the conversion of all outstanding Non-Voting Common Stock;
and if at any time the number of shares of authorized but unissued Common Stock
will not be sufficient to effect the conversion of all then outstanding
Non-Voting Common Stock, the Corporation will take such action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
Common Stock to such number of shares as will be sufficient for such purpose.

(d) No Impairment. The Corporation will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Section 5
and in the taking of all such actions as may be necessary or appropriate in
order to protect the conversion rights of the holders of the Non-Voting Common
Stock against impairment.

 

Exhibit G      Page 13



--------------------------------------------------------------------------------

(e) Compliance with Law. Prior to the delivery of any securities that the
Corporation shall be obligated to deliver upon conversion of the Non-Voting
Common Stock, the Corporation shall use its reasonable best efforts to comply
with any federal and state laws and regulations thereunder requiring the
registration of such securities with, or any approval of or consent to the
delivery thereof by, any governmental authority.

(f) Listing. The Corporation hereby covenants and agrees that, if at any time
the Common Stock shall be traded on any national securities exchange, the
Corporation will, if permitted by the rules of such exchange, list and keep
listed, so long as the Common Stock shall be so listed on such exchange, all the
Common Stock issuable upon conversion of the Non-Voting Common Stock; provided,
however, that if the rules of such exchange require the Corporation to defer the
listing of such Common Stock until the first conversion of Non-Voting Common
Stock into Common Stock in accordance with the provisions hereof, the
Corporation covenants to list such Common Stock issuable upon conversion of the
Non-Voting Common Stock in accordance with the requirements of such exchange at
such time.

6. Adjustments.

(a) Combinations or Divisions of Common Stock. In the event that the Corporation
at any time or from time to time will effect a division of the Common Stock into
a greater number of shares (by stock split, reclassification or otherwise other
than by payment of a Dividend in Common Stock or in any right to acquire the
Common Stock), or in the event the outstanding Common Stock will be combined or
consolidated, by reclassification, reverse stock split or otherwise, into a
lesser number of shares of the Common Stock, then the dividend, liquidation, and
conversion rights of each share of Non-Voting Common Stock in effect immediately
prior to such event will, concurrently with the effectiveness of such event, be
proportionately decreased or increased, as appropriate.

(b) Reclassification, Exchange or Substitution. If the Common Stock is changed
into the same or a different number of shares of any other class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a division or combination of shares provided for in Section 6(a) above),
(1) the conversion ratio then in effect will, concurrently with the
effectiveness of such transaction, be adjusted so that each share of the
Non-Voting Common Stock will be convertible into, in lieu of the number of
shares of Common Stock which the holders of the Non-Voting Common Stock would
otherwise have been entitled to receive, a number of shares of such other class
or classes of stock equal to the product of (i) the number of shares of such
other class or classes of stock that a holder of a share of Common Stock would
be entitled to receive in such transaction and (ii) the number of shares of
Common Stock into which such share of Non-Voting Common Stock is then
convertible (without regard to any limitations on conversion of the Non-Voting
Common Stock) immediately before that transaction and (2) the Dividend and
Liquidation Distribution rights then in effect will, concurrently with the
effectiveness of such transaction, be adjusted so that each share of Non-Voting
Common Stock will be entitled to a Dividend and Liquidation Distribution right,
in lieu of with respect to the number of shares of Common Stock which the
holders of the Non-Voting Common Stock would otherwise have been entitled to
receive, with respect to a number of shares of such other class or classes of
stock equal to the product of (i) the number of shares of such other class or
classes of stock that a holder of a share of Common Stock would be entitled to
receive in such transaction and (ii) the number of shares of Common Stock into
which such share of Non-Voting Common Stock is then convertible (without regard
to any limitations on conversion of the Non-Voting Common Stock) immediately
before that transaction.

 

Exhibit G      Page 14



--------------------------------------------------------------------------------

(c) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 6, the Corporation at its expense will
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to each holder of Non-Voting Common Stock a
certificate executed by the Corporation’s President (or other appropriate
officer) setting forth such adjustment or readjustment and showing in detail the
facts upon which such adjustment or readjustment is based. The Corporation will,
upon the written request at any time of any holder of Non-Voting Common Stock,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock and the amount, if any, of other property which at the time would be
received upon the conversion of the Non-Voting Common Stock.

7. Reorganization, Mergers, Consolidations or Sales of Assets. If at any time or
from time to time there will be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
otherwise provided for in Section 6) or a merger or consolidation of the
Corporation with or into another corporation, or the sale of all or
substantially all the Corporation’s properties and assets to any other Person,
then, as a part of such reorganization, merger, consolidation or sale, provision
will be made so that the holders of the Non-Voting Common Stock will thereafter
be entitled to receive upon conversion of the Non-Voting Common Stock, the
number of shares of stock or other securities or property of the Corporation, or
of the successor company resulting from such merger or consolidation or sale, to
which a holder of that number of shares of Common Stock deliverable upon
conversion of the Non-Voting Common Stock would have been entitled to receive on
such capital reorganization, merger, consolidation or sale (without regard to
any limitations on conversion of the Non-Voting Common Stock).

8. Redemption. Except to the extent a liquidation under Section 4 may be deemed
to be a redemption, the Non-Voting Common Stock will not be redeemable at the
option of the Corporation or any holder of Non-Voting Common Stock at any time.
Notwithstanding the foregoing, the Corporation will not be prohibited from
repurchasing or otherwise acquiring shares of Non-Voting Common Stock in
voluntary transactions with the holders thereof, subject to compliance with any
applicable legal or regulatory requirements, including applicable regulatory
capital requirements. Any shares of Non-Voting Common Stock repurchased or
otherwise acquired may be reissued as additional shares of Non-Voting Common
Stock.

9. Voting Rights. The holders of Non-Voting Common Stock will not have any
voting rights, except as may otherwise from time to time be required by law.

10. Protective Provisions. So long as any shares of Non-Voting Common Stock are
issued and outstanding, the Corporation will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the holders of a majority of the issued and outstanding shares of
Non-Voting Common Stock, (i) alter or change the rights, preferences, privileges
or restrictions provided for the benefit of the holders of the Non-Voting Common
Stock so as to affect them adversely, (ii) increase or decrease the authorized
number of shares of Non-Voting Common Stock or (iii) enter into any agreement,
merger or business consolidation, or engage in any other transaction, or take
any action that would have the effect of adversely changing any preference or
any relative or other right provided for the benefit of the holders of the
Non-Voting Common Stock. In the event that the Corporation offers to repurchase
shares of Common Stock, the Corporation shall offer to repurchase shares of
Non-Voting Common Stock pro rata based upon the number of shares of Common Stock
such holders would be entitled to receive if such shares were converted into
shares of Common Stock immediately prior to such repurchase.

11. Notices. All notices required or permitted to be given by the Corporation
with respect to the Non-Voting Common Stock shall be in writing, and if
delivered by first class United States mail, postage prepaid, to the holders of
the Non-Voting Common Stock at their last addresses as they shall appear upon
the books of the Corporation, shall be conclusively presumed to have been duly
given, whether or not the holder

 

Exhibit G      Page 15



--------------------------------------------------------------------------------

actually receives such notice; provided, however, that failure to duly give such
notice by mail, or any defect in such notice, to the holders of any stock
designated for repurchase, shall not affect the validity of the proceedings for
the repurchase of any other shares of Non-Voting Common Stock, or of any other
matter required to be presented for the approval of the holders of the
Non-Voting Common Stock.

12. Record Holders. To the fullest extent permitted by law, the Corporation will
be entitled to recognize the record holder of any share of Non-Voting Common
Stock as the true and lawful owner thereof for all purposes and will not be
bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other Person, whether or not it will have express or
other notice thereof.

13. Term. The Non-Voting Common Stock shall have perpetual term unless converted
in accordance with Section 5.

14. Replacement Certificates. In the event that any Certificate will have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Corporation, the posting by such Person of a bond in such amount
as the Corporation may determine is necessary as indemnity against any claim
that may be made against it with respect to such Certificate, the Corporation or
the Exchange Agent, as applicable, will deliver in exchange for such lost,
stolen or destroyed Certificate a replacement Certificate.

15. Other Rights. The shares of Non-Voting Common Stock have no preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications, or rights, other than as set forth herein or as
provided by applicable law.

 

Exhibit G      Page 16